Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 1 of 126




    EXHIBIT
      A
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 2 of 126



SUPREMF COURT OF THE STATE OF NEW YORK
couNTY oF NEW YORK
TAiAMEAKE MACKtIN. lndividually and as ASS!GNEE ol l-IAPPY CtllLD
TRANSPOFTATION LLC, ALL STAR BUS SEFIVICF CO'' LLC and
LEVANOEN POLK.

                                             Plaintiff/Petilioner,
                       - against -                                                    lndex No.652230n420
LEXINGTON INSURANCE COMPANY and
SPARTA INSURANCE COMPANY,
                                             DefendantlResPondent'

                                                NOTTCE OF ELECTRQNIC FILING
                                                         {Consensual Case}
                                                       (Uniform Rule $ 2A2'5'b)

           You have received this Notice because:
                                                                                                        using the
                           1) The plaintiff/petitioner, whose name is listed above, has filed this case
                           New York Staie Courts E-filing system {"NYSCEF"), and

                           2)You are a Defendant/Respondent (a party)in this case"

            r lf vou are represented                 bv an attq[nev
                GivethisNotice@:see,,lnformationforAttorneys''pg'2)'
            r   lf yo-u arlr ngt repres.ented bY an att9rnev
                you will ne sen;;lmh ail doiuments in paper and you must serye and file your
                documents in paper, unless you choose to participate in e-filing.
                                                                                                and a
                 lf you choose to participate in e-filing, you r.nu$t have access to a computer
                scanner or other device to convert Oocumenii into electronic format, a connection
                to the internet, and an e-mail address to receive service of documents'

                The benefits of pa*icipating in e'filing include:

                                  r   serving and filing your documenls electronically

                                  lfreeaccesstoviewandprintyoure-fileddocuments

                                  r limiting your number of trips to the courthouse
                                  r paying any court fees on-line (credit card needed)
            To register for e-filing or for more information about how e-filing works:

            r vi t: www. nY-qp rts. gYlgf e:!l ry"e pr,es gn t-qd o r
                   s   i                u.      g       iI



            .contaattr,ecouriwherethecasewasfiled.Court
                conlact information can be found at glvgl-tyQgggg'qoy


                                                                    Page   1 of   2                   EF.3
           Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 3 of 126


                                                                        www. nvcourthel -o0v
        Tofindlegalinformationtohelpyourepresentyourselfvisit

                                    lnformation for AttorneYs

                                                                        must either consent or
        An attsrney representing a party who is served with this notice
                                                                         fcr this case.
        decline consent to erectr-snic filing and service through NYSCEF
                                                                        elecironically in the manner
        Attorneys registered with NyscEF may record their consent
        pio"iOui at ine NYSCEF site. Attornuy* 191_rgqstered        with  NYSCEF but intending to
        participate in e-filint must first create'a NYSCEF account       and   obtain a user lD and
                                                   by going to uff v"nvc:gur:tp'qovl9-file
        basswor{ prior to reiording their consent
                                                                          on all parties of record a
        Attorneys declining to consent must file with the court and serye
        declination of consent.
                                                                         a NYSCEF account, visit the
        For additional information about electronic filing and to create
                                                                                 Resource center
        NYSCEF website at ww}/.Ir.Ygo.u.rts.g-o-vlefih or contact the NYSCEF
        (p h on e : 646-3 86-3031 e-m a : nyseel@nycaurls-gav) -
                                      iI




Dated    6t12120
                                                                     ,81*,

Brian J. lsaac, Esq                                         225 Broadway,Srd Floor
                Name
Pollack Pollack tsaac & DeCicco, LLP                        New York, NY 10007

                Firm Name                                                    Address

                                                            212-233-81Q0
                                                                        Phone

                                                                i@    com




To:      Please see attached Atfidavit

         of Service




                                                                                        u24l2A



      lndex #                                 Page   2   ot 2                          EF-3
                                                          t!'
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 4 of 126
                                                                                                           ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                              RECEIVED NYSCEF    : 06/03 /2020


         SUPREME COURT OF THE STATE OF NEW YORK
         COLTNT' OFNE*'ORK               *rfuFf
                                                                                           Index #
         TAMEAKE MACKLIN, Individually and as ASSIGNEE                                 \   Date Filed:
         of HAPPY CHILD TRANSPORTATION LLC, ALL STAR
         BUS SERVICE CO., LLC ANd LEVANDER POLK,                                           suN,rvrJNs
                                                              ff:
                                                   praintiffs,ryF. -nAr',iloesignates
                                                                                           New York County asthe
                    -against-                                   i              .           place of trial.

         LEXTNGTON INSURANCE COMPANY                    ANd                                Plainffiresides at
         SPARTA INSU RAN C g 69141461"1IT'                                                 60 Clarkson Avenue
                                                                                           Brooklyn, New York 11226.
                                                   Defendants.
                                                                                   X

                    YOU ARE HEREBY SIJMMOI\ED, to answer the complaint in this action and to serve a

         copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

         appearance, on the    Plaintiffs Attomey(s) within twenty (20) days after service of the summons,

         exclusive of the day of service (or within 30 days after service is complete              if this summons is not

         personally delivered to you within the State of New Yo.k); and in case of your failure to appear or

         answer, judgment    will   be taken against you by default for the relief demanded in the complaint.

         Dated:           New York, New York
                          June 3,2020

                                                    Yours, etc.
                                                    KOENTGSBERG & ASSOCIATES, PC


                                                                4F: -;
                                                    Attorneys for Plaintiff



                                            By:     Brian J. Isaac, Esq.
                                                    POLLACK POLLACK rSAAC & DECICCO, LLP
                                                    Special and Appellate Counsel
                                                    225 Broadway,3"d Floor
                                                    New York, New York 10007
                                                    Tel:212-233-8100



                                                                     1




                                                            1,      of   1,7
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 5 of 126
                                                                         ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                              RECEIVED NYSCEF   ':   06   / 03 /2020




         TO:

         Clerk of the Court

         Sparta Insurance Company
         5 Batterson ParkRoad
         Farmington, CT 06032
         Tel: 860-773-3410

         cc: John D. McKenna, Esq.
              L'Abbate, Balkan, Colavita & Contini, LLP
              Attorneys for Sparta Insurance Company
              1001 Franklin Avenue
              Garden City, NY 11530
              Tel: 516-294-8202

         Amber Bishop, Claims Manager
         Capacity Group of flY, LLC
         I Blue Hill Plaza
         Pearl River,IYY 10965

              Lexington Insurance Company
              80 Pine Street, 1,0th Floor
              New York,lTY 10038

         c/o Charmaine Brooks
               AIG Properfy Casualty Express Claims
               P.O. Box 1006
               Shawnee Mission, KS 66225

          cc: Robert W. DiUbaldo, Esq.
              Nora A. Valenza-f,'rost, Esq.
              Carlton Fields
               Attorneys for Lexington Insurance Company
               405 Lexington Avenuer 36th Floor
               New Yorko I\rY 10074
               Teh212-785-2577




                                                        2




                                                      2ofL7
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 6 of 126
                                                                                                          INDEX NO. 652230/2020
         NEW
NYSCEF DOC. NO.   1                                                                                RECEIVED NYSCEF     z   06/ 03 /2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
                                                                                         Index #
         TAMEAKE MACKLIN,Individually and as ASSIGNEE
         of HAPPY CHILD TRANSPORTATION LLC, ALL STAR
         BUS SERVICE CO., LLC and LEVANDER POLK,                                         VERIF'IED COMPLAINT

                                                   Plaintiffs,

                  -against-

          LEXINGTON INSURANCE COMPANY                   ANd
          SPARTA INSURANCE COMPANY,

                                                   Defendants



                  Plaintiff, by her attomeys, Koenigsberg & Associates, by and through Pollack Pollack Isaac

          & DeCicco, LLP, special counsel, complaining ofthe defendants, respectfully allege as follows:

                                                    GENERAL FACTS

                  1.       The plaintiff, Tameake Macklin (the       "plaintiff')   is a resident ofthe State ofNew   York

          residing in Kings County.

                  2.       That upon information and belief, the defendant, Lexington Insurance Company

          (oolexington"), is a corporation authorized to do business in the State ofNew York.

                  3.       That upon information and belief, Lexington is a business entity authorized to do

          business in the State   ofNew York.

                  4.       That upon information and belief, Lexington is a joint venture authorized to do

          business in the State ofNew York.

                      5.   That upon information and beliet Lexington is a foreign corporation authorized to do

          business in the State ofNew York.

                      6.      That upon information and belief, Lexington is a foreign company authorized to do

          business in the State of New York.
                                                                 3




                                                            3ofIl
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 7 of 126
                                                                                                       ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                          RECEIVED NYSCEF     :     06/ 03 /2020




                    7   .     That upon information and belief, Lexington is an entity that does business in the State

         ofNew York.

                    8.        That upon information and   beliel Lexington is a company that provides    insurance to


         entities, businesses and./or individuals in the State ofNew York.

                    9.        That upon information and belief, Lexington provides liability insurance policies to

         businesses, companies and to individuals in the State        ofNew York.

                    10.       That upon information and belief, Lexington is a member of the AIG Group of

         Insurance Companies and is owned by             AIG Property Casualty U.S. Inc. ("AIG") and currently

         maintains its statutory home office at 80 Pine Sheet,        1Oft Floor,   New York, New York 10038.

                    11.       That upon information and belief, the defendant Sparta Insurance Company

          ('Sparta"), is a domestic corporation authorized to do business in the State ofNew York.

                        12.   That upon information and belief, Sparta is a business entity authorized to do business

          in the State ofNew York.

                    13.       That upon information and beliet Sparta is a joint venture doing business in the State

          ofNew York.

                        14.   That upon information and beliee Sparta is a foreign corporation/company authorized

          to do business in the State ofNew York.

                        15.   That upon information and belief, Sparta is a foreign business authorized to do

          business in the State ofNew York.

                        16.   That upon information and belief, Sparta is an entity that does business in New York'

                        17.    That upon information and belief, Sparta is owned by Catalina Holdings (Bermuda,

          Ltd.)

                        lB.    That upon information and belief, Sparta is owned by Catalina U.S. Insurance

                                                                  4




                                                              4ofI7
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 8 of 126
                                                                                                            rNDEX NO. 652230/2020

NYSCEF DOC.   NO.   1                                                                             RECEIVED NYSCEF      |       06/03 /2020




         Services LLC.

                    19.       That upon information and beliet Sparta maintains an office to do business at                5



         Batterson Park Road, Farmington,CT 06032.

                    20.       That upon information and belief; Sparta issues insurance policies to various persons,

         entities and/or businesses in the State of New York.

                    21.       That upon information and   beliet   Sparta issues   liability insurance policies to various

          entities, business or companies doing business in the State ofNew York.

                    22.       That upon information and belief, Lexington issued a commercial umbrella liability

          policy No. 038183136 to Happy Child Transportation LLC ("Happy Child") that was effective from

          June 25, 2013 to June 25, 2014.TheLexington policy had liability limits of $4,000,000 per occunence

          and $4,000,000 in the aggregate.

                    23.       That upon information and belief, Sparta issued a package insurance policy to Happy

          Child; bearing policy number 031CP00251 for the period of January 1,2014 to January 15, 2015 (the

          ,.Sparta policy"). The Sparta policy included            a business auto coverage form which provided

          $1,000,000 in liability coverage.

                        24.   That upon information and    beliel   Progressive Insurance Company issued a policy

          that provided coverage to Happy Child, Altfest Auto Leasing Inc. ("Altfesf'),             All   Star Bus Service


          Co. (..All Star'o), and Levander Polk ("Polk") in an action brought by          plaintiffin the   Supreme Court,


          Kings County entitled Macklin v. Altfest. et al, Index No. 24112015 (the "underlying personal injury

          action").

                                        TIIE I.II\DERLYING PERSONAL INJT]RY ACTION

                        ZS.    That on May 5, 2015, plaintiffwas injured when a bus that she was in, which was

          being operated by Mr. Polk, came in contact with a vehicle driven by Jasmine T. Williams ("Ms.

                                                                   5




                                                              5of11
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 9 of 126
                                                                                                              rNDEX NO. 652230/2020

NYSCEF DOC.   NO.   1                                                                                 RECEIVED NYSCEF: 06/03 /2020




         Williams").

                    26.       That plaintiffwas represented by Koenigsberg          &   Associates, PC in the underlying

         personal injury action.

                    27.       That Altfest, Happy Child,    All Stff   and Polk were represented by the Donohue Law


          Firm, PC in the underlying action.

                    28.       That Ms. Williams was represented by the Law Firm of Richard T. Lau &Associates

          in the underlying personal injury action.

                    29.       That the underlying personal tnj".V action was tried in the Supreme Court, Kings

          County before Justice Loren Baily-Schiffinan.

                    30.       That on October 4,20lg,the jury rendered a liability verdict in favor of the plaintiff,

          apportioning 85Yo fau,ltto defendants Altfest, Happy Child,            All Stff   and Polk and l1Yo to defendant


          Williams.

                    31.       That after the liability trial, defendant Williams subsequently settled her underlying

          personal injory action with plaintiff; taking into account a reduction            of   I5Yo pursuant to   a   judgment


          of liability entered in the trial court.

                        32.   That subsequent to the liability verdict, defendants Altfest, Happy Child,            All   Star and


          Polk agreed that the damages trial and all issues relating thereto would be conducted by the court as

          a non-jury     trial.

                        33.       That the court conducted said non-jury trial and subsequently found that plaintiffwas

          entitled to the following damage awards against defendants Altfest, Happy Child,                 All   Star and Polk:


          $2,000,000 for past pain and suffering; $4,000,000 for future pain and suffering; $290,000 for future

          lost wages; and $1,000,000 for future medical expenses leaving a total award of $7,290,000.

                        34.       That, previously, Altfest, Happy Child,     All Stff and Polk     those parties had entered


                                                                    6




                                                                6 of    1-7
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 10 of 126
                                                                                                              INDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                                 RECEIVED NYSCEF: 06/03 /2020




         into a high-low agreement in which plaintiffcould not receive less than $1,000,000 with respect to

         any   jury verdict and not more than $6,000,000 with respect to              such verdict. with any verdict in the


         middle being compensable on a dollar for dollar basis. The high-low agreement also stipulated that

         the Court's decision would be final and that there would be no further motions, no post-hial motions

         and no appeals.

                    35.       That pursuant to the jury's verdic! the $7,290,000 verdict was reduced to $6,000,000

          and aiudgment       (Exhibit A) in the amount of $6,031,475.00 was entered in the Office of the Clerk on

          October 22,2019 against Altfest, Happy Child,        All       Star and Polk.l


                    36.       That Progressive, in satisfaction of its contractual duties to the defendants in the

          underlying personal rnjury action, paid its $1,000,000 primary policy in satisfaction of its obligations.

                          THE ASSIGNMENT OF DEFEI\DANTS' RIGHTS TO PLAINTIFF

                    37.       That on or about December 11,2019, defendants in the underlying personal injury

          action, Happy Child,      All   Star and Polk, assigned to the      plaintiff"all their rights, title and interest in

          and to any and all claims including those for bad faith, contractual indemnification, wrongful

          disclaimer, contracfual conhibution, common law contribution, and any other claims they might have

          against any insurance company and/or any other person or persons, arising out ofthe manner in which

          that entity has provided insurance coverage, underlying insurance, excess insurance coverage,

          stacking insurance, concurrent insurance and/or for defense and/or indemnihcation" by means of a

          written assignment executed on Decembet 11,2019.

                    38.       That the assignment of rights annexed hereto as Exhibit B is a true and correct copy

          of the document where Happy Child, Polk and          All       Star assigned their rights to the plaintiff.


                        39.   That by reason of the assignment, plaintiff secured standing to bring any claim


          I A copy of the judgment is annexed hereto as Exhibit A.
                                                                     7




                                                              '7 of L7
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 11 of 126
                                                                                                      rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                         RECEIVED NYSCEF:. 06/03 /2020




         possessed by Polk,   All   Star and/or Happy Child dealing with insurance coverage issues.

                    40.    That by virtue of the assignment, plaintiff stands in the shoes of the assigning

         defendants and is in direct privity with the defendant insurers as a matter of law.

          THE T]NDERLYING DISCLAIMERS AIID THE CORRESPOIIDENCE BETWEEN THE
             INSTIRERS AND THIRD PARTIES INCLT]DING REPRESENTATTVES OF THE
                                       PLAINTIFF

                    41.    That on or about October I,2019, Lexington, through AIG Property Casualty Excess

         Claims ('AIG"), purported to disclaim liability with respect to Happy Child by means of a

         correspondence, a copy of which is annexed hereto as Exhibit C.

                    42.    That while Lexington posited that there was'ono coverage under the above-mentioned

         Lexington policy" it never disclaimed on the grounds of late notice instead "reserve[ing] all rights

         regarding late notice."

                    43.    That an insurer's justification for denying coverage is strictly limited to those grounds

          stated in the notice of disclaimer (.General Accident Ins. Group v. Cirucci, 46 NY2d      862ll979l).

                    44.    That a notice of disclaimer must advise the claimant with   a   high degree of specificity

          of the ground or grounds on which the disclaimer is predicated (Vanegas v. Nationwide Mut. Fire Ins.

          Co.,282 AD2d 671lzd Dept. 20011).

                    45.    That an insurer that fails to state a basis for disclaiming in a disclaimer letter waives

          the right to assert such ground in a declaratory judgment action (Vanegas v. Nationwide Mut. Fire

          Ins. Co., supra; Eagle Ins. Co. v. Orteg4 251 AD2I2S2[zdDept. 1998]).

                    46.    That there is a recognized difference between a disclaimer and a reseryation of rights

          under New York Law. See, OBE Ins. Corp. v. Jinx-Proof Inc., 22        NY3d 1105 [2014].

                    47.    That a reservation of rights is not congruent with a disclaimer which must be
          oounequivocal"
                           and "unambiguous" (QBE Ins. Corp. v. Jinx-Proof Inc., supra).


                                                               8




                                                           BofL7
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 12 of 126
                                                                                                              ]NDEX NO. 652230/2020
         NEW
NYSCEF DOC.   NO.   1                                                                                 RECEIVED NYSCEF : 06/03 /2020




                    48.       That under New York Law, aletter or writing that describes itself as a "reseryation          of

         rights" but which contains "expressly contradictory language suggesting disclaimer" is not a "valid

         disclaimer" (OBE Ins. Corp. v. Jinx-Proof Inc., supra).

                    49.       That, as a matter of law, the AIG leffer of October   1,   2019 is not an effective disclaimer


         with respect to any late notice claim as amatter of law.

                    50.       That, in addition, Insurance Law $3420(a)(5) provides that "a provision that failure to

          give any notice required to be given by such policy within the time prescribed therein shall not

          invalidate any claim made by the insured, injured person or any other claimant, unless the failure to

          provide timely notice has prejudiced the insurer, except      as   provided in paragraph 4 ofthis subsection."

                    51.       That Insurance Law $3a20(c)(2)(A) provides "in any action in which an insurer

          alleges it was prejudiced as a result of a failure to provide timely notice, the burden of proof shall be

          on: (i) the insurer to prove that it has been prejudiced, ifthe notice was provided within 2 years ofthe

          time required under the policy; or (ii) the insured, injured person or other claimant to prove that the

          insurer has not been prejudiced, if the notice was provided more than2 years after the time required

          under the policy."

                    52.       That Insurance Law g3a20(c)(2)(B) provides "notwithstanding subparagraph (A)                  of

          this paragraph, an irrebuttable presumption of prejudice shall apply             if   prior to notice, the insured's

          liability has been determined that a court of competent jurisdiction or by binding arbihation; or if the

          insured has resolved the claim by suit or settlement or other compromise."

                    53.       That, Insurance Law $3a20(c)(2)(C) provides'othe insurer's rights shall not be deemed

          prejudiced unless the failure to timely provide notice materially impairs the ability of the insurer to

          investigate or defend the claim."

                        54.   That, in the case atbar,Lexington cannot establish prejudice because the result in the


                                                                   9




                                                               9ofL7
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 13 of 126
                                                                                                              rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                                  RECEIVED NYSCEFT 06/03 /2020




         underlying personal inju.y litigation would not have changed                 if Lexington   was given sooner notice

         of the claim and suit as allegedly required by the policy. Lexington's                      insured(s) were indeed

         represented throughout the course              ofthe litigation by counsel appointed by Progressive      Insurance.


         Furthermore, Lexington had full opportunity to appoint new or additional counsel before and during

         the trial to take over or additionally participate in the trial.

                     55.      That, plaintiffs counsel notified Lexington of the claim prior to its final disposition.

                     56.      That, in addition, plaintiff s counsel notified Lexington about the disposition of the

          case as it related to    jury selection and trial in a letter dated September 18, 2019 (a copy of which is

          annexed hereto as       Exhibit D) to which Lexington, through AIG, responded in a letter dated October

          I,20I9     (a copy of which is annexed hereto as             Exhibit E).

                     57   .   That the letter Lexington sent to plaintiffls counsel on October 1,2019 was prepared

          in the ordinary course of Lexington's business.

                     58.      That on or about October 4, 2019, plaintiffls counsel sent Lexington a letter informing

          the latter ofthe conclusion ofthe trial which letter contained an offer of settlement (a copy ofthe letter

          is annexed hereto as       Exhibit F).2

                     59.      That Lexington received the letter of October 4,2019 in the regular course of its

          business.

                     60.      That upon information and belief, defense counsel notified Lexington on several

          occasions before and during the trial regarding trial matters.

                     6   L    That Lexington's disclaimer letter of October I , 2019 notes that plaintiff testified at

          her deposition that she applied for and received Worker's Compensation benefits as a Happy Child

          employee for the subject accident and that "plaintiffwas in the course and scope of her employment



          2
              A copy of this letter is annexed hereto   as   (Exhibit F).
                                                                            10




                                                                      10 of      17
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 14 of 126
                                                                                                                  rNDEX NO. 652230/2020
NYSCEF DOC.   NO.    1                                                                                 RECETVED NYSCEF: 06/03 /2020




            with Happy Child and received Worker's Compensation benefits for the subject accident."

                     62.    That the October t,2019 disclaimer letter states that coverage was precluded because

            the evidence confirms that "plaintiff was in the course and scope of her employment with Happy

            Child and received Worker's Compensation benefits for the subject accidenf' such that the exclusion

            for "employer's liability" precluded     a   claim for "bodily injury" as a result of any "employment by the

        '   insured" arising in the "course   of'the insured's employment or while "performing                  duties related to

            the conduct of the insured's business."

                     63.    That, thereafter, plaintiffwas awarded           a   judgment against Altfest, Happy Child,       All

            Star and Polk in the underlying action, which would have been unavailable had there been a valid

            Worker's Compensation defense, and such that the insurer is bound by that determination. See, Lang

            v. Hanover Ins. Co., 3 NY3d 350 [2004], especially insofar              as the parties to the   litigation agreed that

            there would be no post-hial motions or appeals of the Court's determination.

                     64.    That, in addition thereto, Lexington asserted that because Sparta disclaimed coverage,

            there was no coverage under the Lexington policy which required "that any applicable primary and/or

            underlying insurance be exhausted before any defense or and/or indemnification obligation exists."

                     65.    That Lexington's disclaimer letter of October 1,2019 provides that "the policy is in

            excess   of a $1,000,000 primary policy with Sparta Insurance Co." However, the Lexington policy

            specifies that that   it is excess to   $1 million in primary coverage indicating that its indemnity and

            defense provisions apply after that reserve is used up or extinguished.

                     66.    That Lexington also claimed in that letter that the coverage provided by this policy

            "will be no broader than the     coverage provided       by 'scheduled of underlying insurance"' such that

            there was no coverage which was          "in any way subject to a sublimit which is less than the limits of

            insurance of such 'scheduled of underlying insurance"'.


                                                                    1l_




                                                                 -Lt ot i/
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 15 of 126
                                                                        rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                            RECEIVED NYSCEF:. 06/03 /2020



                                                                           o'followed form" did not constitute an
                    67.   That the provisions of the Lexington policy that

         exclusion that authorized Lexington to disclaim coverage based on Sparta's disclaimer. See generally,

         XL Ins. Am. Inc. v. Howard Hughes Corp.,             154 AD3d 505 [1't   Depf.20l7l.

                    68.   That the terms of the Lexington policy did not constitute a valid basis to disclaim on

         the ground that it required Lexington to "drop down" (Ambassador Assoc. v. Corcoran, 79 NY2d 871


         II992h Pergament Distributors v. Old Republic, 128 ADzd 760 lzd Dept. 19871) inasmuch                    as the


         clause, as written, did not constitute an exclusion under "contra-insurer" rules of construction. See,

         Livemool & London & Globe Ins. Co. v. Kearney, 180 U.S. I32,135-136 [1901]; Breed v. Insurance

         Co. ofNorth America, 46 NY2d 351, 353 [1978]; Matthews v. American Central Insurance Co., 154

         NY 449, 456-457 [1897].

                    69.   That, in any event, even assuming that Lexington is not liable to pay on its policy

         unless and until the   $   1   ,000,000 limit of insurance set forth in the Sparta policy is paid, plaintiff can

         bridge that"gap" by securing funding to satisfu Sparta's payment obligation thereby "triggering" the

         coverage provisions of the Lexington policy. See generally, Zeig v. Mass. Bondine               & Ins. Co., 23

         Fzd. 665 [2d Cir. 1928]; Pereira v. National Union Fire Ins. Co.. 525 F.Supp.zd370 ISDNY 2007].

                    70.   That, for the foregoing reasons, Lexington's disclaimer and declination to provide

         coverage is wrong and not congruent with New York case law on point.

                    71.   That Sparta disclaimed coverage by means of a letter dated September 27,2019, a

          copy of which is annexed hereto as (Exhibit G).

                    72.   That the Sparta disclaimer letter does not unambiguously disclaim coverage on the

          ground that the automobile that plaintiffwas riding in at the time of the accident was not subject to

          "coverage under Symbol 7 of the specifically desuibed autos."

                    73.   That Sparta disclaimer letter was predicated upon purported exclusions in the policy


                                                                     L2




                                                               1-2   of   L1
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 16 of 126
                                                                         INDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                        RECEIVED NYSCEF: 06/03 /2020




         that excluded coverage for employees of Happy Child who were injured within the scope of their

         employment and for late notice (See pgs. 4-5 of disclaimer letter)-

                    74.   That, thereafter, plaintiffwas awarded    a    judgment against Altfest, Happy Child,   All

         Star and Polk, which would have been unavailable had there been a valid Worker's Compensation

         defense, and that the insurer is bound by that determination. As a result, plaintiffsecured    a   judgment


         against Happy Child negating any finding that plaintiffwas acting within the scope ofher employment

         at the time of the accident, inasmuch as Worker's Compensation would provide an exclusive defense


         to any such claim as a matter of law. See, Macchirole v. Giamboi, 97 NY2d Ia7 l200ll; Heritage v.

         Van Patten. 59 NY2d 1017 [1983].

                    75.   That, in fact, Spartawas notified of this claim June of 2014 whichwas acknowledged

          by Gallagher Bassett-Capital City in a formal correspondence, a copy of which is annexed hereto          as


          (ExhibitH).

                    76.   That, while it has been held that a notice provided under a Worker's Compensation

          policy does not constitute notice under a liability policy even where both policies are written by the

          same carrier (Sorbara Consh. Corp. v.   AIU Ins. Co., 11 NY3d 805 [2008]; Nationwide Ins. Co. v.

          Empire Ins. Group,2g4 AD2d 546 lzd Dept. 20021), based upon the totality of the circumstances

          disclosed by this record, Sparta did secure written notice of the claim within the meaning of the

          insurance policy as construed by New York State law. See, Cirone v. Tower Ins. Co.        ofNY,    39 AD3d


          435 [1.1Dept.2007]:Appel v. Allstate Ins. Co.,20 AD3d 367           [l't Dept.2005];Lauritano v. American

          Fidelity Fire Ins. Co., 3 AD2d 564 [1't Dept. 1957], affcl. 4 NY2d 1028 [1958]; Aetna Cas. & Sur'

          Co. v. National Union Fire Ins. Co. , 251 'AD2d 216, 220 [2d Dept. 1 998]; Mount Vemon Fire Ins.

          Co. v. NIBA Constr., 195 AD2d 425,427 [1't Dept. 1993]; National Grange Mut. Ins. Co. v. Diaz,

          111   AD2d 700,701[1't Dept. 1985]; Jenkins v. Burgos,99 AD2d2l7,22l [1't Dept. 1984].

                                                               13




                                                         1-3   of   L1
             Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 17 of 126
                                                                      TNDEX NO. 652230/2020
  LED:   NEW
NYSCEF DOC.   NO.   1                                                                               RECETVED NYSCEF:. 06/03 /2020




                    77   .   That on Janu ary   17   ,2020, arepresentative of plaintiffcontacted the defendant carriers,

         informing them of the judgment and requesting payment of the outstanding balance (a copy of that

         letter is annexed hereto as (Exhibit I).

                    78.      That, by separate correspondences dated January 3I,2020 (Exhibit                   J) and the

         February 4,2020(Exhibit K), Lexington and Sparta adhered to their prior position that they were not

         obligated to indemniff any ofthe defendants in the underlying personal injury actions under the terms

         of their policies.

                    79.      That, in the case at bar, Sparta cannot establish prejudice because the result in the

         underlying personal injury litigation would not have changed if Sparta was given sooner notice of the

         claim in suit as allegedly required by the policy. Sparta's insured[s] were indeed                     represented


         throughout the course ofthe litigation by appointed counsel and Sparta had full opportunity to appoint

         new or additional counsel before and during the trial or take over or additionally participate in the

         hial.

                    80.      That,   plaintiffs counsel notified    Sparta of the claim prior to its final disposition.

                    81.       That, in addition, plaintiffs counsel notified Sparta about the disposition of the case

          as   it related to jury selection and the trial.

                     82.      That Sparta had full opportunity to appoint new or additional counsel before and

          during the trial to take over or additionally participate in the trial.


                                      AS AND F'OR A F'IRST CAUSE OF ACTION


                    83.       Plaintiff repeats, reiterates and realleges each and every claim, allegation                and


          assertions set forth in paragraphs l-82 as ifset forth herein at length.

                     84.      That Insurance Law $3420 permits a plaintiffwho has secured             a   judgment against a


                                                                       L4




                                                                 1-4   of   L1
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 18 of 126
                                                                                                        rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   1                                                                           RECEIVED NYSCEF 06/03/2020




         defendant to bring a direct action against the defendant's insurer where the insurer fails to satisff the

         judgment, in whole or in part, within 30 days after the insurer receives notice of the demand for

         payment.

                    85.       That defendants were notified of the judgment and a demand for payment was made

         by plaintifPs counsel.

                    86.       That defendants did not make payment within 30 days triggering application of the

         statute.

                    87   .    That, as a result ofthe foregoing, plaintiffis entitled to judgment against the defendant

         in the amount of $6,031 ,475.00 minus any collateral source payments made by other insurers/parties.

                                            AS AND FOR A SECOND CAUSE OF'ACTION

                    88.       Plaintiff repeats, reiterates and realleges each and every claim, allegations           and


          assertion set forth in paragraphs 1-87 as ifset forth herein and at length.

                    89.       That, plaintiff, as an assignee of the rights ofthe defendants Happy Child,   All   Star and


          Polk, succeeds to the rights that those entities had to bring claim for bad faith and/or breach of contract

          with respect to the insurance policies issued by the defendants.

                    90.       That, for the reasons set forth previously, the defendant's insurance policies were

          triggered and provided coverage for the claims made in the underlying personal injury action.

                    91.       That, defendants, as insurance carriers licensed to issue insurance policies in the State,

          had an implied obligation to protect the interests of their insureds as a matter of law (Gordon v.

          Nationwide Mut. Ins. Co., 30 NY2d 427 ll972l; Best Bldg. Co. v. Employers' Liabilitv Assurance

          co.,247 NY 451 ll92Sl; Brassil v. Maryland casualtv co., 210 NY 235,241 [1914]).

                        92.   That, based upon the foregoing, defendants were on notice ofthe strength of plaintiff s

          claim and the fact that it would greatly exceed the limits of the primary policies they had issued such


                                                                 15




                                                              t5 of   1'7
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 19 of 126
                                                                                                          rNDEX NO. 652230/2020
NYSCEF DOC.   NO.    1                                                                           RECEIVED NYSCEF      ? 06/03 /2020



         that allowing the case to go to verdict would almost certainly result in        a   judgment that was well in

         excess ofthe underlying insurance that was then available to the defendants in the underlying personal

         rqiury action.

                     93.     That defendant caniers had full opportunity to participate in the subject hial, including

         appointment of replacement or additional counsel to join in the defense.

                     94.     That defendant's failure to acknowledge coverage, engage in good faith settlement

         negotiations, and make attempts to settle the matter amounted to a "gross disregard" of the insured's

         interests that constituted a deliberate or reckless failure to place on equal footing the interest of the

         insured with the interest of the defendants (Pavia v. State Farm Mut. Auto Ins. Co., 82 NY2d 445

          [1ee3]).

                     95.     That, as a result, defendants engaged in a bad faith refusal to settle the action which

          entitles   plaintifl   as assignee of the defendants in the underlying personal    injury action, to pursue this

          bad faith claim.

                     96.     That, as a result of the foregoing, plaintiff has been damaged in the amount of

          $6,031,475.00 minus any collateral source or payments made by insurers/parties to date.

                     WHEREFORE, for the foregoing reasons, plaintiff demands judgment on the first and

          second causes of action in the amount of $6,031,475.00 minus any collateral source payments made

          by insurers/parties to date, and for any other, further or different relief as this Court may seem just,

          proper and equitable.

          Dated:             New York, New York
                             June 3o 2020

                                                                               .fili;A


                                                                                 Brian J. Isaac, Esq.
                                                                    16




                                                              1-6   of I1
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 20 of 126
                                                                                           rNDEX NO. 652230/2020

NYSCEF DOC.   NO.   1
                                                                                    RECE]VED NYSCEF   |    06/ 03 /2020




         Index No.:
         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         TAMEAKE MACKLIN, Individually and as ASSIGNEE of HAPPY CHILD
         TRANSPORTATION LLC, ALL STAR BUS SERVICE CO., LLC and LEVANDER POLK,

                                                              Plaintiffs,
                        -against-

         LEXINGTON INSURANCE COMPANY               ANd   SPARTA INSURANCE COMPANY,

                                                            Defendants.



                                    SUMMONS & VERIFIED COMPLAINT

                                         KOEMGSBERG & ASSOCIATES
                                    POLLACK POLLACK rSAAC & DECICCO, LLP
                                              AttorneYsfor Plaintiff
                                              225 BroadwaY, 3'd Floor
                                               New York, NY 10007
                                                  (2r2) 233-8100


          To:
          Attorney(s) for


          Pursuant to 22 NYCRR 130-1.1, the unders igned, an attorneY admitted to practice in the courts
          of New York State, certifies that, upon information and belief and reasonable inquiry, the
          iontention contained in the annexed document are not frivolous.

          Dated: June3,2020                    Signature:

                                              Print Signer's Namei




                                                      L7 of    L7
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 21 of 126
                                                                           rNDEx NO. 652230/2020

              NO.                                                    RECEIVED NYSCEF, 06/03 /2020
NYSCEF DOC.         2




                            Exhibit A
                         Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 22 rNDEx
                                                                                   of 126No?462130c/r020
.0             !

     NYSCEF DOC.     NO.   2                                                                              RECEIVED NYSCEF: 06/03 /2020




          SI   IPIIIiME COURT OF THE STATE OF NEW YORK
          c(}tjlll'Y oF l(INcs
          TAM},AKE MACKLIN,
                                                                                          Index No. : 24Ll].5
                            Plaintiff,

                       -against-                                                        JUDRMWT

          AUTFIiST AUTO LEASINC, INC., HAPPY CHILD
          TRANSPORTATION, L.LC., ALL STAR BU$ SERVICE CO.,
          LLC" I.EVANDHR POLK and JASMINE T. WILLIAMS,

                               Defendants.



                           This matter, having appeared on October 3, 2019 before Judge Loren Baily'Schifftnan
                   wherein the court granted partiai summary judgment in favor of plaintiff against all defendants ottrl

                   on October       4,20'lg tho jury'rendered a tiability verdict of 85% in favor of plaintiffagainst
                   defendants ALTFEST AUTO LEASING, INC., HAPPY                   CHILD TMNSPORTATION, L.LC'.
                   ALL STAR BUS '5ERVICB CO., LLC and LEVANDER POLK                        and a   liability verdict of 15% in

                   favor of plainriff against defendant JA$MINE T. WILLIAMS, and the ostion against clefendant

                   JASMINE T. WILLIAMS was subsequently settled and on October                                         2019,

                   taking into account a reduction of      l5%, this court rendored, by   agreement between the parties,

                   rendered a non-jury a net verdict sgeinst defendants ALTFE$T AUTO LEASINO, INC.' HAPPY

                    CHILD TRAhISPORTATION, L.LC., ALL STAR BUS SERVICE CO., LLC and TEVANDER
                   POLK in favor of the plaintiff on the issue of damagcs as follows :
                   rhe sum     of, 14^n yhLlil*'r^                                             dollars ($   4 ?fl | o--t+ )
                    for past pain and suffering,
                    tho sum    of
                                      P          M;Iil"/\                                      donars tS    tt ffit Fva          )

                    for filture,pain and suffering,
                                     ,l"t^n   hilailrt* lW)\               -t|'{u&'ngL                            ot   W
                    rhe sum    of                                                               doilars   $ *4                   )
                    for future lost wages, and
                          of f* trutl*va
                    the sum                                                                     doilars   ($ t,   W, Pr0         )

                    forfuturernedioalexpensss'
                                                                                               effi
                   'I'otal amount ofdamages is the sum
                                                     "rffi               "f. do'ars (fi 1ttlol
                   Now, upon the motion of Koenigsberg & Arffi*ffiunorneys for plaintif{ it is
                       Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 23 of 126 NG.asg5u
                                                                                 rNDEX                                  3B /52020
0
    NYSCEF DOC.   NO.   2                                                                           RECEIVED NYSCEFT 06/03 /2020




           ADJUDGED, that,
           Base{ upon the high-low agreement of $l;000,000,00 -$6,000,000.00 entered into by the pnrtics befrrre
           this court, the verdict is adjustod accordingly, and it is ADJUDGED tlrat TAMEAKE MACKLIN,

           residing at 60 CLARKSON AVENUE, Brooklyn,           NY I 1226 against   defendants ALTFEST AUTO

           LEASING, INC,' residing at I250 Broadway, Hewlett NY 11557 HAPPY CHILD
           TRANSPORTA'IION, L.LC., residing at 436 Spcncer Sffeet, Staten Island, NY 10314, ALL STAR
            BUS $ERVICE CO., LLC residing at 900 South Avenue, Staten lsland, NY 10314 and LEVANDER
            POLK residing at 951 'fhomas $. Boyland Qtreet, Brooklyn, NY I1212, in
            the sum of $IX MILLION DOLLARS AND N0 CENTS ($6,000,000.00), with intorest from October 3,

            2019 in the surrr   of                  dollars   ($ -                  ),tcgother with costs and
            disbursements in
            tlre sum   of                                                          dollars (S   l, I *          ),
            amounting in    allto
            the sum    of                                                          dollars   ($                 ),
            and that plaintiffhave exeoution thereof,


            ENTER FORTHWITH


                                Dawd_L0L7?.-!
                                                   HON LOREN BAILY-SCHIFFMAI.I

                                                   HON. LOREN BAILY.SCHIFFMAN

            JudgrnentENTERED This

            *-Day of            ,.-   "..- ,2019




                                                                      CLHRK
                         Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 24 rNDEX
                                                                                   of 126NOEa€52                           g3qFl r02 0
.0             1

     NYSCEF DOC.       NO.   2                                                                         RECEIVED NYSCEF: 06/03 /2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS


          TAMEAKE MACKLIN,
                                                                                       lndex No.: 241t15
                             Plaintiff,


          -flgainst-                                                                   8tU, pFCQS,IS

          ALTFEST AUTO LEASING, INC., HAFPY CH]LD TRANSPORTATION,
          L.LC., ALL STAR BU$ $ERVICE CO., LLC, LEVANDER POLK ANd
          JASMINE T. WIIIIAM$,


                             Defendants.
                                                                X
                   CO$TS:

                   CostsbeforeNoteof Issue-CPLR820 I ( I ) Costs                            200.00
                   after Note of Issue - CPLR 8201(l) Trial of                              200.00
                   issue- CPLR8201(3)                                                       300.00

                   TOTAL COSTS:                                                       $     70Q.00


                   DI$BURSEMENTS:

                   Fee for Index number - CPLR 8018 (a)                                     210.00
                   Note of Issue - CPLR 8020(a)                                              30,00
                   Jury fee- CPLR 8020 (c)(l)                                                65.00
               RII                                                                      $    q5.00


                   TOTAL DISBURSEMEN'TS                                                 $   400.00

                   TOTAL COSTS                                                            $700.00
                   TOTAL DISBURSEMENTS                                                     s{{po,!)g
                   TOTA.L                                                                 $1,100.00

                             Paul Koenigsberg, an attorney duly admitted to practice in the Courts of the Ststc   of
                    New York, affirms as follows:
                              The foregoing disbursements have been or   will   be necessary to be made or incured in

                    this action and are reasonahle in amount.
                                                                                4&7*,r""ho
                                                                           fAur romuG$Esnc,            Ese.
                         Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 25 of 126 Noqass22s/2020
                                                                                   INDEX
0          ErrNHil
    NYSCEF DOC.      NO.                                                                        RECEIVED NYSCEF           06/03 /2020
                           2
                                                                                                                     "



         SUPREME COURT OF TIIE STATE OF NEW YORK
         COUNTY OF KINGS


         TAMEAKE MACKLIN,
                                                                                  lndex No,:241115
                           Plaintiff,


         :agalnst-                                                                AFFIRMATION


         ALTFE$T AUTO LEASING, INC., HAPPY CHILD TMNSPORTATION,
         L,LC., ALL $TAR 8U$ $ERVICE C0,, LLC' LEVANDER POLK and
         JASMINE T. WILLIAM$,


                           Defendants.



                          Paul Koenigsbergo an attorney odmitted to praetice in the Courts of New York aftirms, under

                penalty of perjuryi

           l.    I   am the attorney for plaintiffherein.



           2.    This matter appeared for,a nan-jury trial on darnages on October 10,2019 before Honorable Judge

                 Loren Baily-Schiffrnan whereinanetverdictwasrendered and reduced pursuant to a high low

                 agreemcntintheamountof $ix Million Dollars,inclusive of past-and frrture pain and suffering, Ioss   of

                 enrnings and future medical co$ts against defendants ALTFEST AUTO LEASING, INC., HAPPY

                 CHILD TRANSPORTATION, L.LC., ALL STAR BUS SERVICE CO., LLC and LEVANDER

                 POLK.

            3.   To date defcndanto ALTFEST AUTO LEASINO, INC,, HAPPY CHILD TRANSPORTATION'

                 L.LC., ALL STAR BUS $ERVICE CO., LLC and LEVAMER POLK have failed to

                 tonderpayment.


                           Accordingly, your affirmant requests that Judgment be entered with co$ts, interost and

                           disbursernents of this matter.

                     Dated: Brooklyn, New York
                            October 11,2019
                                                                        PAUL                    , ESQ.
                        Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 26 of 126Notas52zs /2020
                                                                                  rNDEX
0           L

    NYSCEF DOC.   NO.    2                                                                                RECEIVED NYSCEF: 06/03 /2020




            ADJUDGED, that,
            Hasecl upon the high-low agreement of $i,000,000,00 -$6,000,000.00 ente red into by the parties bEfore

            this court, tho vsrdict is adjrrsted accorrlingly, TNd it        ADJUDGED            TAMIAKE MACKLIN,
                                                                        iS

                                                                    NY I l226
                                                                                         tITAt

                                                                                   against defsndants A,L         AUTO
                                                                                                                                 0
            residing st 60 CLARKSON AVENUE, Brooklyn,

            LEASINC}, INC., residing at I ?50 Broadway, Hewlett                NY 11557 HAPPY
                                                                                                                                G)
            TRANSPORTATION, L.LC., residing at 436 Spencer Street, Staten Island, NY i0314, ALL STAR
                                                                                                   NY
                                                                                                                        ."P-%

                                                                                                         10314 and LEVANDER
                                                                                                                                     rp
            BUS SERVICE CO.,                         at             Avenue, Staten Island"                        *-#

            POLK              at 951 Thomas S. Boyland Street, Brooklyn,            NY           2, in

            rlre surn   of SIX MILLION DOLLARS           AND NO CE$DEI$6,000,000.00), with interest Ji'om October 3,
            2019 in rlo sum   o,'flrcr'+t{e/ *t"io,rsa.,doollars ($?lr{      (ffi- -      with costs and
                                                                                           ),together
                                               ztro C+n'fj
            disbrrreemerrto in

                   or gtr(,d\fr,f?i,,ff{'
            rrre surn

            amounti.g in all tr:
                                                              +h#L.f,J dorrars$lF'75{                                           ),



                        or                                   ne"f-{t t..lsron4                           (b161,4f#
            the sum
                           8Y t.ffi'l'|:f       #ffi?w
            and that. plainti-ff have execntiotr tlrereof'
                                                                  dartau[j^
                                                                       LEtc) dras
                                                                                         dollars($                              t,




             ENTER FORTHWITI{


                              vated   1,.9   | ?? *l
                                                          HON LOREN BAILY.SCHIFFMAN

                                                       HON: LOREN BAILY'SCHIFFMAhI

                Judgment ENTER^ED This

           &Hnul, or         Ccf,Dbr/.-,ao l9




                                                                               CLERK
                                                                                                 NANCY T.$UN$HNE
                                                                                                          ebrlt




                                                       b$    ,a,H   ee loo 6tot
                                                                0!11-J         ,
                                                       Hutlt Ii}{nm $uilix
l0
                      Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 27 INDEX
                                                                                 of 126NO.BW22gdf2620
     NYSCEF DOC.   NO.   2                                                                      RECEIVED NYSCEF. 06/ 03 /2020




          $UPREME COURT OF TI.IE STATE OF NEW YORK
          COUNTY OF KINGS


          TAMEAKE MACKLIN,
                                                                                 lndex No.: 241118
                         Plaintiff,


          -again$t"                                                              Brr"LQFCosrs

                                                                                                  \*        15.
          ALTFEST AUTO LEASING, INC,, HAPPY CHILD TMNSPORTATION,
                                                                                Costs at $             '*
          L.LC., ALL STAR BUS $ERVICE CO., LLC, LEVANDER POLK ANd
          JASMINE T. WILLIAM$,                                                  'thiQfodau 0t
                             Defendants,
                                                                                      f,lgrh 0t
               COSTS:

               CostsbeforeNoteof lssue-CPLRB 20 I ( I ) Costs                         200.00
               after Note of Issue - CPLR 8201(i) Trisl of                            200,00
               issue- CPLR8201(3)                                                     300.00

               TOTAL COSTS:                                                     0     7-00.00
                                                                                                                  HS
                                                                                                                  *tfr
                                                                                                                  lJ,     GI
               DISBURSAMENT$:
                Sl-na\"a                                                                tffi' f                   g    -rB
               F?e for Index number - CPLR 60lE (a)                                   2t0.0Q                       r\'*G.
               Noto.of Issue - CPLR 8020(a)                                            30.00 *                     i$t hg
               Jury fee- CFLR t020 (cXl)                                               55.00 -                     'ro E..(
                                                                                                -                  :r
                                                                                                                    {qP  fJ
              RJt                                                                s     g5s0
                 l.*,r.trt-t t}fiS
               TOTALDISBURSEMENTS
                                                                                         \ro' *1'15 "
                                                                                 $ tfgfrS6r                            sE  "il

                TOTAL         COSTS                                                  $700.00
                                                                                                *1-?$'       '
                TOTAL         DISBURSEMENT$                                          $1€€#0
                rorAl,                                                              sf*oftffi   sl,tJ]a "
                         Paul Koenigsberg, an attornoy duly admitted to practice in the Courts of the State       of
                New York, affirms as follows:
                         The foregoing disbursements have been or   will be necessary to be made or incuned ln
                this action arrd are reasonable in amount.

                                                                         '/*LW""*trfu9
                                                                      treur, ronNtc$BrRc, ese"
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 28 of 126
                                                                           rNDEx   No. 652230/2020
NYSCEF DOC.   NO.   3                                                RECEIVED NYSCEF: 06/03 /2020




                            Exhibit B
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 29 of 126
                                                                                                              INDEX NO. 652230/2020
NYSCEF DOC.   NO.   3                                                                                RECETVED NYSCEF   ?   06 / 03 /20,20
                                                                                                                                      I




                                               ASSIGNMENT OF RIGTru$

                              WITNESSETH, that HAPPY CIIILD TRANSPORTATION, L'L.C., AIL STAR
                    BUS SERVICE CO., LLC, and LEVANDER POLK, ('Assignors"), heteby assigt and
                    transfer to TAMEAKE MACKLIN, ('Assignee"), heL successors and assigns, all of their'
                    right, title and interest in any and all claiurs and/or causes of action, including, but not
                    limited to, bad faith, contract indemnification, rvrougful disclairrret, contractttal
                    coltributiorr, conrnoll Iatv contribution, and any othel clainrs they might have agaittst any
                    ins'urarrce colnpany, and/or any otlrer pel'sor] ot persolls, arising out of tlte maunel in
                    rvhich said entities provided insurance covet'age, underlyiug insutance, excess itrsurance
                    coverage, stacking iusuranee, coucuu'ent ittsurance, and/or defense and/or
                    indemnification for Assiguors in regard to a claim for ittjuries sustained by TAMEAKE
                    MACI{LIN in a motor vehicle accident of May 5,2A1.4, and/or in a cause of action
                    entitled TAMEAKEMACKLIN v. ALTFESTAUTO LEASING, INC., HAPPY CFIILD
                    TRANSPORTATION, L.LC, ALL STAR BUS SERVICE CO., LLq LEVANDER
                    POLK and JASMINE T. WILLIAMS, Supreme Court/Ifings County, Index #241115
                    ("Macklin Action"), arising out of the accident dated May 5' 201 4.

                            In cousideration of this assignment, Assignee hereby agrees that Assignee shall
                    not take any actions whatsoever to execute and/ot' otherrvise collect agaiust any of the
                    personal assets of Assignors and ALTFEST AUTO LEASING, INC. (indernnitee of
                    Heppy CHILD TRANSPORTATION, L.L.C.) o rr a certain j udgurent that rvas entered
                    apd filed on October 22,2019 irr the Macklin Actiort ("Judgntent"), the collection of

                    AUTO LEASING,INC.

                            It   is further agreed, that Assignors shall, upon reasonable notice, take any and all


                    claim, or cause of action, including appearing for depositions, providing docutrents,
                    providing testimony, and rvilt comply ivith all reasonable requests made by Assignee in
                    iegatd to Assignee's prosecution of Assignors'claims assigned by this assignttretrt.

                            This assigru'nent constitutes the entirc agleenlent behr.een the parties rvith respect
                    to the subject rrrattet thereof, and all agleemsnts and/or understandings heretofore had
                    between the parties rvith rrespect to the subject matter of this agteenrent are metged into
                    the tenns of this assignnrent'

                             The pafties eacir replesent and watmnt that they have not relied upon any
                    rcpresentation, express or implied, in entering into this assignment, except those set forth
                    in this agreentent.

                             T[is assigpnent rnay not be rvaived, amended, rnodified, or discharged, except by
                    an agreement in rvriting signed by the party against rvhom suclt rvaivet, altletrdruettt,
                    rnoclification, or discharge is sought. No oral understalrding or agleelnent shall be
                    effective to waive, anrend, modify, or discharge the ternts and/or conditions of tltis
                    assigmtettt,
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 30 of 126
                                                                                                                     INDEX NO.   652230 /2020

NYSCEF DOC.   NO.   3                                                                                   RECEIVED NYSCEF           06/03/2020
                                                                                                                                          !




                             This assignnterrt shall be binding upon the successots and/or assigns ofeach patty
                hereto

                       Signature on an electronio ot facsitnile copy of this assigrunent shall have the
                sarne force and effect as an original signahrre. This assignmeut firay be executed irr
                separate counterparts.

                        Any notices to be sent lrerennder shall be serrt by first class tnail, retutrr receipt
                rcquested or by overnight mail to the parties.




                    Dated:          Nerv Yoik,   NY
                                                 ,2019

                                                           HAPPY CFIILD TRANSPORTATION, L.L.C.




                                                           by

                                                           ALL STAR BUS SERVICE CO., LLC,




                    Srvorn to before nle this
                        \\day of Noqreffiber,20l9
                              '    \e(e*w\q.-


                                                                                         MIRIAM MUNOZ
                    NOTARY PUBLIC
                                                                                llolary Publlc . Stats ot Nsu york
                                                                                        N0. 01MU6227054
                                                                                  0ualllled ln
                                                                                 Comfitlsrlon
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 31 of 126
                                                                           rNDEx NO. 652230/2020
NYSCEF DOC.   NO.   4                                                RECEfVED NYSCEF: 06/03 /2020




                            Exhibit C
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 32 of 126
                                                                                                      INDEX NO. 652230/2020
                                                                                              RECEIVED NYSCEF         ..   06 / 03 / 2O2O
NYSCEF DOC.   NO.    4




                     AIG
              AIS F?*perty *;rrualiy
              fx*atss{)ain*
               f,*Box 10006
               Shaw n*e M{isiiln. KS 6$?25
               www.aig.com


               Charmaine Brooks
               Complex Director
               T 2t2-458-5755
               F 866-436-4850
               channa ine. brools   (a) a ig. c   om



               October 1,2019

               Via CertifiedMailand
               email
                               (@vg*z-qn.   ngl
               H e,PBvchil4l


               Happy Child Transportation
               436 SpencerSt
               Statenlsland, NY 10314
               Attn: John J.Marzn

                         Re        Tameake Macklin v. Altfest Auto Leasing, Inc. et.al
                                   Named ksured: Happy Child Transportation L -L.C.
                                   Lexingtonlnsured:         8315372563US
                                   Lexington Policy    No:   038183136
                                   Date     ofloss:          May 6,2014

               Dear Mr. Marzo:

               AIG Claims, Inc., the authorized representative for Lexington Insurance Company ("Lexington')
               policy which issued a Commerciai Umbreila Liability Policy No. 038183136 to Happy Child
               Transportation L.L.C. ("Happy Child") effective for the period from June 25,2013 to June 25,
               2014. Please be advised that I am the adjuster handling this matter, and all future correspondence
               should be directed to my attention. Lexington's first notice of this claim was via a letter from the
               plaintiff attorney, Paul Koenigsberg, which was received on Septembet 12,2019' The purpose of
               ihi. 6tt.r is to inform you that that there is no coverage under the above mentioned Lexington
               policy.

                We would like you to know that we appreciate and value you as a customer and are committed to
                working closely with you regarding this matter. We expect that you may have questions after
                reading this letier regarding our position. Please feel free to contact me with any questions about
                our coverage position.
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 33 of 126
                                                                          fNDEX NO. 652230/2020
       !   NEW
NYSCEF DOC.   NO.   4                                                                            RECEIVED NYSCEF: 06/03 /2020




              The U                 Action

              Based on the information we have received to date, the following summarizes the allegations and
              other pertinent information. Our summary is not meant to imply that Lexington allegations to be
              meritorious or true.

               Per the complaint, Tameake Macklin ("plaintiff') was injured on May 5,2014, whde she was a
               passenger involved in a collision with a Nit*ao motor vehicle operated by Jasmine Williams. The
               acciaent occurred when Williams made a left turn and collided with a bus registered to Happy
               Child. As a result of the accident, plaintiff alleges to have undergone a two level cervical fusion
               surgery.

               plaintiff testified at her deposition that she applied for and received worker's compensation
               benefits as a Happy Child employee for the subject accident.

               On   Septemb   er 27,2019, Sparta Inswance Company issued a disclaimer letter indicating      that there
                                                                                                       *insured" would
               is no cbverage    for the  tvtacnin action. The  Sparta policy is only implicated if an
               be obligate|to pay damages for 'bodily injury" caused by an "accident" involving a covered
               ..auto". The Sparla policy provides coverage for Specifically_ D.escribed 'Autos" (Symbol 7)'
               Hired 'Auto*" brily tSy"itl.it 8), and Nonowned 'Autos" Only (Symbol9). At this time it is
               gnclear whether the Scfiool Bus is covered under Symbol 7 Specifically Described'Autos", as
               Sparta is not in possession of the School Bus' VIN number. Macklin's allegatiors and the police
               report indicate itrat the School Bus was owned by Happy Chilt. Thus, the School bus is not
               covered under Symbol 8 Hired 'Autos" Only, and it is tkewise not covered under Symbol 9
               Nonowned 'Autos" Only. The Sparta disclaimer continues to say that if the Macklin Action
               concemed a covered "auto",                  for Happy  Child would be precluded by several exclusions
                                                                 -indemnification,
               to the Sparta Policy including    "ou"rag"
                                                   the employee                     employers liability exclusion, and
                the fellow employee exclusion Finally, they cite the duties in the event of Accident, Claim, Suit
                or Loss which states that you must give prompt notice of the accident in the event of "accident",
                clairr! "suit" or "loss".

               The Macklin Action was filed in January 2015 and Happy Child has since been actively involved
               in the litigation. Sparta was notified of the claim on September 20,2019. Trial is scheduled to
               begin on October 2nd,20lg.

               The Le           n Policv

               Lexington issued      to Commercial Umbrella Liability Policy No.        038183136    to Happy Child
               effectlve hrrc 25,2013 to June 25,2014. The limits of liability are $4,000000 occurrence, and
               $4,000,000 aggregate. The policy is excess of a $1,000,000 primary policy with
                                                                                              Sparta Insurance
                 Company.

                 The Lexington Policy requires that any applicable primary and/or underlying insurance              be
                 exhausted before any defense andlot indemnity obligation exists'

                 Coveraqe Denial

                 Lexington denies coverage based on the following

                          Section III - Exclusions
                          D.   Workers'Compnsation and Similar Laws
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 34 of 126
                                                                         rNDEX NO. 652230/2020
                                  LERK
NYSCEF DOC.   NO.   4                                                                         RECEIVED NYSCEF. 06/03 /2020




                        Any obligation of the "lnsured" under a workers' compensation,
                        disability benefits or unemployment

                        G. Employer's Liability
                        1.       "Bodity injury" to an "employee"   of the "lnsured" arising out of and in the
                        course of:
                        a. Employment by the "lnsured"; or
                        b- Performing duties related to the conduct of the "lnsured's" business; or
                        2.      Any claim or "suit" brought by the spouse, child, parent, brother or sisterof
                        hat "employee" as a consequence of paragraph 1 above.


                        This exclusion applies:
                        l.   Whether the "lnsured" may be liable as an employer or in any other capacity; and

                        2. To any obligation to share damages with or repaY someone else who must pay
                        damages because of the iniury.

                        This exclusion does not applY to liabilitY assumed by the "lnsured" under an
                        "insured contract".

                        With respect to injury arising out of a "covered auto", this exclusion does not apply
                        to "bodity injury" to domestic "employees" not entitled to worker's compensation
                        benefits. For the purpose of this insurance, a domestic "employee" is a person
                        engaged in household or domestic work performed principally in connections with a
                        residence premises.

                        This exclusion does not applY to the extent that valid "scheduled underlying
                        insurance" for the employer's liability risks described above exists or would have
                        existed but for the exhaustion of underlying limits for "bodily iniury"'

                        Coverage under this policy for such "bodily iniury or "propertY damage" will follow
                        the terms, definitions, conditions and exclusions of "scheduled underlying
                        insurance", subject to the "policy period", limits of insurance, premium and all other
                        terms, definitions, conditions and exclusions of this policy. Provided, however, that
                        coverage provided by this policy will be no broader than the coverage provided by
                         "scheduled underlying insurance".

                        W. Coverage excluded or sublimited by the Scheduled Underlying lnsurance
                        "Bodity lnjury", "property damage", or "personal and advertising iniury" which:
                        1. ls not covered by the "scheduled underlying insured" by reason of an exclusion
                           contained in or at any time added to such "scheduled underlying insurance; or
                        2. ls in any way subject to a sublimit which is less than the limits of insurance of
                           such "scheduled underlying insurance".


               Plaintiff testified that she was employed by Happy Child at the time of the accident and received
               worker's compersation benefits from Happy Child. Further, plaintiffs worker's compensation
               file confirms that plaintiff was in the course and scope of her employment with Happy Child and
               received worker's compensation benefits for the subject accident.
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 35 of 126
                                                                                                        ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   4                                                                          RECEIVED NYSCEF         3 06/03 /2020



              In a letter dated September 27,2079, the scheduled of underlying policy, Sparta ksurance, denied
              coverage for this matter pursuant to the employee's exclusion and the late notice provisions in
              their policy. Therefore the Lexington policy does not provide coverage for this loss pursuant to
              the exclusions listed above.

              Lexington did not receive notice   of this loss until September 12,2019. Additionally, Happy
              Cbild faited to comply with the notice provisiors of the Lexington Policy. The Lexington Policy
              provides, as follows:

               Section Vl-Conditions
               G. Duties in the Event of an Occurrence, Claim or Suit

              1, You must see to it that we are notified as soon as practicable of an "occurrence" that
              may result in a claim or "suit" under this policy. To the extent possible, notice should
               include:
                    a. How, when and where the "occurrence" took place;
                    b. The names and addresses of any iniured persons and any witnesses; and
                    c. The nature and location of any injury or damage arising out of the "occurrence".

               2. lf a ctaim is made or "suit" is brought against any "lnsured" which is reasonably likely to
               involve this poticy, you must notify us in writing as soon as practicable on the assumption
               that an "lnsured" is liable for the damages claim.

               3. You and any other involved "lnsured" must:
                 a. lmmediately send us copies of any demands, notices, summonses or legal papers
               received in connection with the claim or "Suit"

               Although notice has not been provided by Po[q the driver of the school bus, there is likewise no
               coverage available to him under the Lexington policy.

               Therefore Lexington reserves all rights regarding late notice.

               Conclusion:

               Based on the foregoing, there is no coverage available to you for his matter under the Lexington
               Policy.

               Lexington's coverage position is based on the information presently available to us. This letter is
               not, and should not, be construed as a waiver of any terms, conditions, exclusions or other
               provisions of the Policy, or any other policies of insurance issued by Lexington or any of its
               affiliates. Lexington's expressly reserves all of its rights under the Policy, including the right to
               assert additional defenses to any claim for coverage, if subsequent information indicates that such
               action is warranted.

               Should you have any additional information that you feel would either cause us to review our
               position or would assist us in our investigation or determination, we ask that you advise us as
               soon as possible.

               Ifyou have any other insurance policies, which may respond to this claim asserte4 you should
               notfy that carrier immediately.
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 36 of 126
                                                                                             INDEX NO. 652230/2020
NYSCEF DOC.   NO.   4                                                                RECEIVED NYSCEFz 06/03 /2020




              ln closing allow rne to reiterate that we value you as a customer and encorxage you to
              contact us shouh you have any questions or concenn regarding the contents of this letter.

              Thank you for your cooperation in this matter.

              Sincerely,

               @lo*r*;r*@*o/a
              Charmaine Brooks
              Excess Casualty Claim


               cc       Amber Bishop, Clains Manager
                        Capacity Croup of NY
                        abishop@capacityny.com

                        Paul Koenigsberg,
                        Attomeyfor Plaintiff
                        ItDK212(d.{}wil.com

                        Donohuelaw Firm
                        Attomeys for Happy Child Transportation, LI,C
                        Rdonohue@donohuelaw.com

                        L'Abbate, Balkan, Colavita
                        John D. McKenna, Esq.
                        Attomeys for Sparta
                        Jnrc kenn   a   (a) lb c c   law.c   o   m
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 37 of 126
                                                                           rNDEx NO. 652230/2020
NYSCEF DOC.   NO.   5                                                RECETVED NYSCEF   :   06/03 /2020




                            Exhibit D
             Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 38 of 126
                                                                                                 rNDEX NO. 652230/2020
NYSCEF DOC. NO.   5                                                                      RECEIVED NYSCEF:. 06/03 /2020




                                         Koenigsberg & Associates, P.C.
                                                     Law OlJices
                                                    1213 Avenue U
                                               Brooklyn, New York 11229
                                               Telephone (718) 336-2003 ext 28
                                                     Fax (917) 210-1637



                                                              September 18,2019

            By    Email:     latoyta.baskett@aig,q,qm
                             & Federal Express Overnight

            LatoytaBaskett
            AIG Claims
             175 Water Street
            New York,    NY   10038



            Re:       Cluimant:       Tameake Macklin
                      Insured:        H appy C h ild Transp ort atio n
                      Claim #:        831 537 2563 US
                      D/A:            5/5/14


             Dear Ms. Baskett:



             As you know, this matter was scheduled for Final Jury Selection today and Jury Selection
             has commenced. Our Settlement demand is $6,500,000.00.

             This is to advise that my client is willing to settle this matter within your insureds' policy
             limits at the present time (underlying and excess) for a total of $5,000,000.00. More
             specifically, if the total policy limits of $5,000,000.00 are tendered now, my client would
             be willing to accept this sum as full settlement for compensation of her injuries.

             I am authorized to extend this offer for a short time only and the offer will expire at 5
             P.M. on Friday September 20,2019 after which time I am instructed to pursue this matter
             to verdict. Any verdict in excess of the policy limits will be collected from your insureds.

             As you know, plaintiff was a passenger on your insured's vehicle and all of your
             insured's defendants are precluded from testifiing at trial or offering affidavits in support
             of their defense. My client sustained severe and permanent injuries resulting in multiple
             surgeries including cervical 2 level fusion which caused significant suffering and
             disability. The recoverable special damages for future medical and care expenses alone
             conservatively exceed your insureds' policy limits, not including additional awards for past
             and future pain and suffering.
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 39 of 126
                                                                                                 rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   5                                                                    RECEIVED NYSCEF       ? 06/ 03 /2020



               Tameake    Macklin Page2


              Due to the significant exposure that your insureds are facing should this matter be
              pursued to verdict, I urge you to act immediately, insofar as the limited period of the offer
              will expire as above noted. I also request that you notifr your insureds. that we have
              offered to settle this matter within the limits of your policy at this time onlv and that your
              failure to do so now corrld exnose them to a sionificant excess verdict in the firtrrre-

               I would remind you that pursuant to the New York Court of Appeals case of Smith v.
               General Accident Insurance Co., 91 N.Y. 2d,628,274 N.Y'S'2d267 (1998), an insurance
               company is obligated to enter into good faith settlement negotiations and fully advise
               their insureds of a plaintiffls settlement demand. As noted in the case of Pavia v. State
               Farm Mutual Insurance Co., 82 N.Y.2d 445,605 N.Y.S.2d 208 (1993)' bad faith is
               established where liability is clear and the potential recovery far exceeds the insurance
               coverage. In short, your present negotiating position is not only placing your insureds at
               risk but your interest as well.

               As noted above, should you fail to tender the full $5,000,000.00 liability policy limits
               prior to 5:00 P.M. Eastern Standard Time on September 20,2019, the offer to settle
               within these policy limits is withdrawn. In the event that Ms. Macklin obtains a verdict
               in excess of the foregoing policy limits we will also look directly to you for satisfaction
               of any such excess judgment. This is especially so should you fail to apprise your
               insureds of our settlement demand and our offer to settle within the policy limits for a
               limited time only.

               Kindly advise upon receipt of this letter an acknowledgement that you have notified your
               insureds of this offer and provide me with the name and contact information of your
               insureds' personal affomey(s).

               Very truly yours,


               PuiL     Kotn;4924n    U
                                                PAAL KOENIGSBERG


               cc: Donohue Law Firm by Faxl. 212'697-2737
               and email: rdonohue@donohueJaw.com
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 40 of 126
                                                                            INDEX NO. 652230/2020
                        COI'NITY
NYSCEF DOC.   NO.   6                                                RECEIVED NYSCEF:. 06 / 03 /2020




                              Exhibit E
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 41 of 126
                                                                                               TNDEX   NO. 652230/2020
NYSCEF DOC. NO.      6                                                                   RECEIVED NYSCEF   z 06/03 /2020




                   AIG
            h.1{} ft *trt*rty         {ksually
             fut;*t;:*t)airrw
             F* *cx 1fi006
             $haw nee h4ssian, K$ 66?25
             !4lww.ai$.com

             Charmaine Brooks
             Cornplex Direclor
             T 212-458-s155
             F 866-43G48s0
             r:h   arrnain   e,   brotrks(ritaiu. ortn




             October 1,2019

             Via U.S. Mail and E-Mail

             Paul Koenigsbery
             Koenigsberg & Associates
             1213 Avenue U
             Brcoklyrq NY 11229
             pdk2l2@email.com

                                  Re           Insured:     Happy Child Transportation
                                               Plaintiff:   Tameake Macklin
                                               Our FlIe:    8315372563US

             Dear Mr. Koenigsberg:

              AIG Cbirns, lnc. is the authorized claims        administrator for Lexington Insurance
              Conpany (T-exingtoni), which issued Cornrnercial Umbrelh Liability Pohcy No.
              038183136 to Happy Child Transportation, L.L.C. ('Tlappy Child') for the policy period
              of Jnne 25,2013 io f*" 25,2014. Please be advised that I am the adjuster handling this
              matter and that all future correspondence should be directed to my attention. By letter
              dated September 18, 2019, yol advised that jury selection in the above matter was
              conplete and that ffbl was scheduled to begin on October 2, 2019' As you know, your
              Sepiember 12, 2019 letter was kxingon's fist notice of this matter. Please allow this to
              respond to your September 18, 2019 letten This letter is also in ftrtlrcrance of
              Lexington's coverage disclainer letter, which was sent separately.

              As an ffibl     matter, please be advised that the Lexington potcy affords limits of
              insurance of $4,000,000 and applies in excess of a 'Retained Arnounf', which is defined
              as the total applicable limits of "scheduled underlying insurance" and any applicable
              .bther insurance;. The Schedgle of Underlying Insrnance to the Lexin$on policy
              specifically identifies a policy issued by Spartra lnsurance with limits of $1,000,000 per
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 42 of 126
                                                                                                 rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   6                                                                     RECETVED NYSCEF      :   06/03 /2020
              Paul Koenigsberg
              Koenigsberg & Associates
              October 1,2019

              occurrence. We understand Sparta ksurance denied coverage for ttris matter on
              September 27, 2OI9 based on, alnong other things, the errployee's exchtsion and hte
              notice. As suctl putting aside any coverage issues, the Lexington policy has not yet been
              triggered.

               Per the conphint, Ms. Macklin was injured on May 5, 2014. We understand that the
               accident occured when a vehicle operated by co-defendant Jasmine Williarns rnade a left
               turn and collided with the Happy Child bus on which Ms. Macklin was working. As a
               resuh of the accident, Ms. Macklin alleges to have undergone a two-level cervical firsion
               surgery. We understand that, at her deposition, Ms. Macklin testified that she was
               errployed by Happy Chih and was injrned in the course of her enployrent at the tinre of
               thaMay 5,2014 accident. Moreover, that Ms. Macklin testified that she applied for and
               received worker's corrpensation benefits as a Happy Child enployee.

               Based on this evidence, deferse coursel for Happy Child has advised that your client's
               claines against Happy Child shouh be barred. We are firtlrer advised that defense
               counsel is in receipt of Ms. Macklin worker's conpensation file, which firther confinns
               that Ms. Macklin was in the course and scope of her enploynrent with Happy Child and
               received worker's corrpensation benefits for the subject accident.

               In   addition   to the above, defense   corunel has advised that the accident and any alleged
               injtries sustained by your client were caused by co-defendant, Jasmine Willbms. In this
               regard, we urderstand the police accident report lists Ms. Williars' inproper tuming as
               the apparent contriibuting frctor for the accident. We are firther advised ttrat Ms.
               Williams admitted at her deposition that she, in frct, made a left tun in front of the bus.

               Based on the foregolng, including but not limited to its denial of coverage, Lexington
               mrnt respectfully decline your $5,000,000 settlernent dennnd. kxington reserves all
               riglrts accordingly.

               If you have any questions about this letter, please feel free to contact rp.

               Thank you

               Sincerely,


               &a,watne€,uo6t

               Charrnaine Brooks

               Excess Casualty Claims

               cc       Amber Bishop, Claims Manager
                        Capacity Ca:oup of NY
                        abishop@capacityny.com
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 43 of 126
                                                                             rNDEx NO. 652230/2020
NYSCEF DOC.   NO.   6                                                  RECEIVED NYSCEF   |   06/03 /2020

              PaulKoenigsberg
              Koenigsberg & Associates
              October 1,2019

                        Donohuelaw Firm
                        Attomeys for Happy Chitd Transportation, LIC
                        Rdonohue@donohuelaw.com

                        L'Abbate, Balkan, Colavita
                        John D. McKenna, Esq.
                        Attomeys for Sparta
                        Jnrkenna@lbcclaw.com
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 44 of 126
                                                                           rNDEx NO. 652230/2020
NYSCEF DOC.   NO.   7                                                RECEIVED NYSCEF   ?   06 / 03   /2020




                            Exhibit F
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 45 of 126
                                                                                                  INDEX NO. 652230/2020
NYSCEF DOC.   NO.    7                                                                    RECEIVED NYSCEF: 06/03 /2020




                                         Koenigsberg & Associates, P.C.
                                                      Law Offices
                                                    l2l3 Avenue U
                                              Brooklyn, New York 11229
                                               Tekphone (718) 336-208 ert 28
                                                     Fax (917) 210-1637



                                                              October 4,2019

               ByEmail:        charmaine.broaks@aig.qqryr




               Charmaine Brooks
               AIG Claims
               175 Water Street
               New York, NY 10038


               Re:       Claimant:    Tameake    Macklin
                         fnsured:     Happy Child Transportafion
                         Claim#:      831 537 25$ AS
                         D/A:         5/5/14


               Dear Ms. Brooks:


               This is to inform you that the liability trial in this matter concluded today with a jury
               finding of 85%o against your insured defendants and I 5% against the co-defendant.
               Yesterday, the court granted plaintiff s Rodriguez motion, thereby locking in interest
               effective October 3,2019. IN addition, your insured's affirmative defense of workers'
               compensation barring this action was judicially determined and denied today.

               This is to advise that my client is willing to settle this matter within your insureds' policy
               limits at the present time (underlying and excess) for a total of $5,000,000. More
               specifically, if the total policy limits of $5,000,000.00 are tendered now, my client would
               be willing to accept this sum as full settlement for compensation of her injuries.

               I am authorized to extend this offer for a short time only and the offer will expire at 3
               P.M. on October 7 ,2019 after which   time  I am inshucted to pursue this matter to verdict.
               Any verdict in excess of the policy limits will be collected from your insureds.
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 46 of 126
                                                                                                ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   7                                                                    RECEIVED NYSCEF ? 06/03 /2020




               Tameake    Macklin Page2


              Due to the significant exposure that your insureds are facing should this matter proceed to
              verdict on damages, I urge you to act immediately, insofar as the limited period of the
              offer will expire as above noted. I also request that you notifu your insureds. that we
              have offered to settle   s matter within the limits of vour nolicv at    time onlv and that
              vour failure to do so now could expose them to a significant excess verdict in the future.

               I would remind you that pursuant to the New York Court of Appeals case of Smith v.
               General Accident Insurance Co., 91 N.Y. 2d,628,274 N.Y.S.2d267 (1998), an insurance
               company is obligated to enter into good faith settlement negotiations and fully advise
               their insureds of a plaintiffls settlement demand. As noted in the case of Pavia v. State
               Farm Mutual Insurance Co., 82 N.Y.2d 445,605 N.Y.S.2d 208 (1993), bad faith is
               established where liability is clear and the potential recovery far exceeds the insurance
               coverage. In short, your present negotiating position is not only placing your insureds at
               risk but the interest of Hartford as well.

               As noted above, should you fail to tender the full $5,000,000.00 liability policy limits
               prior to 3:00 P.M. Eastern Standard Time on October 7,2019, the offer to settle within
               these policy limits is withdrawn. In the event that Ms. Macklin obtains a verdict in
               excess of the foregoing policy limits we will also look directly to you for satisfaction of
               any such excess judgment. This is especially so should you fail to apprise your insureds
               of our settlement demand and our offer to settle within the policy limits for a limited time
               only.

               Kindly advise upon receipt of this letter an acknowledgement that you have notified your
               insureds of this offer and provide me with the name and contact information of your
               insureds' personal attorney(s).

               Very truly yours,


               PouL Kot-r'tatl'>Lrg
                                                 PAAL KOENIGSBERG


               cc       Donohue Law Firm by Fax: 212-697'2737
                        and email: rdonohue@.donohue-law.com


                        John D. McKenna, Esq.
                        L'Abbate, Balkan, Colavita & Contini, LLP
                        email: jmckenna@lbcclaw.com

                        Amber Bishop Claims Manager
                        Capacity Group of NY
                         ahi shop (@p apas*ny. csn
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 47 of 126
                                                                           rNbEx   No.   652230/2020
NYSCEF DOC.   NO.   8                                                RECETVED NYSCEF. 06 / 03   /2020




                            Exhibit G
                   Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 48 of 126
                                                                                                                   rNDEX NO. 652230/2020
  LED      NEW
NYSCEF DOC.   NO.    B                                                                                       RECEIVED NYSCEF: 06/03 /2020


                                         Ailomeys ol Low

                                         l'Abbate, Balkan, Colavita & Contini, r,l,.r
                                         l00l   FLanklin Avenue, Garden City, New York 11530
      John D. McKenna, Esq.
      Panner                             1. 5t6 294 8844 r. 516,294.8202
      imckennaOlbcclaw.com               www.lbcclaw, corn
      (st6) 837-7370


                                                                                               September 27,2019

           BY EMAIL, REGULAR MAIL
           AND CERTIFIED MAIL
           RETURN RECEIPT REQUESTED
          happychild 1 @verizon.net

           John J. Maruo
           Happy Child Transportation, LLC
           436 Spencer Street
           Staten Island, NY 10314

                     Re       Tameake Macklin v. Altfest Auto Leasing, Inc., et                   al
                              Our File   No. :                19 2799 103846


           Dear Mr. Marzo

                  We have been retained to act as coverage counsel on behalf of SPARTA Insurance Company
          ("SPARTA") in connection with the above-referenced matter, entitled: "Tameake Macklinv. Altfest
          Auto Leasing, Inc., Happy Child Transportation, L.L.C,, All Star Bus Service Co., LLC. Levander
          Potk and Jasmine T. Wlliams" (Index No. 241 /20 I 5), which is pending in the New York Supreme
          Couft, Kings County (the"Macklin Action"). As you know, SPARTA issued a package insurance
          policy to Happy Child Transportation, LLC ("I Iappy Child"), bearing Policy No. 03 1CP00251, for
           the period January 7,2014 to January 1, 2075 (the "SPAK|A Policy"). The SPARTA Policy
           includes a Business Anto Coverage form which provides a $1 million limit for specifically-defined
           "autos" as further explained below.

                    The Macklirz Action arises out of an alleged automobile acoident that occurred on May 5,
           201 4, wherein plaintiff Tameake Macklin ("Macklin") claims to have sustained injuries while in the
           oourse of her employment as a bus matron for Happy Child. The police report states that the alleged
           accident involved a school bus registered to Happy Child (the "School Bus"). Inthe Macklln Action,
           Macklin alleges, in part, that Happy Child owned the "Chevrolet motor vehicle bearing New York
           State lioense plate number 14915SH fthat was] operated by Defendant Levander Polk [("Polk"]) in
           which Plaintiff Tameake Macklin was a passenger was involved in a collision with a Nissan motor
                                                                                                  o'as
           vehicle ... operated by Defendant Jasmine T. Williams." Macklin further alleges that        a result of
           the aforesaid contact, Plaintiff Tameake Macklin ... sustained severe and       permanent    personal
                                                                                             o'Defendants
           injuries; and ... was otherwise damaged," Macklin generally asserts that the                     were
           negligent, careless and reckless in the ownership, operation, management,  maintenance,  superision,
           use and control of the aforesaid vehicles". Thus, the Ma cklin Action seeks unspecified damages that
           are "greater than basic economic loss as to satisSr the exceptions of $5104 of the New York
           Insurance Law" and that are 'onot fecoverable through no-fault insurance".
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 49 of 126
                                                                                                    INDEX NO. 652230/2020
NYSCEF DOC. NO.   B                                                                         RECEIVED NYSCEF, 06/03 /2020




                  The Macktin Action was instituted on or about January 28,2015. However, not until
          September 20,2019, did SPARTA receive first notice of the Macklin Action. The initial notice to
          SPARTA confirmed that both Macklin and Polk were employees of Happy Child on the date of the
          alleged accident. More importantly, the notice included a letter, dated September 18, 2019, sent by
          Macklin's oounsel to AIG Insurance Company ("AIG") (with a copy to the Happy Child's defense
          counsel, the Donohue Law Firm), listing Happy Child as the insured thereunder (the "Settlement
          Letter").

                   The Settlement Letter offered a time-sensitive (and final) pre-trial settlement demand of $5
          million and warned that the "offer will expire at 5 P.M. on Friday September 20,2A19 after which
          time ... fMacklin would] pursue this matter to verdict." The Settlement Letter also stated that "this
          matter was scheduled for Final Jury Selection today and Jury Selection has commenced" and that "all
          of fthe Happy Child] defendants are precluded from testifying attrialor offering affidavits in support
          of their defense." According to the court docket inthe Macklin Action, jury selection has since been
          completed and trial is scheduled to proceed on October 2,2019.
                                                              r{<    {!   {.



                 Based upon our review of the information and documentation in SPARTA's possession, we
          must advise Happy Child that there is no coverage available under the SPARTA Policy for the
          Macklin Aotion. The purpose of this corespondence is to outline for you those provisions of the
          SPARTA Policy which preclude any obligation on the part of SPARTA to defend or indemniff
          Happy Child in connection with this matter. Although notice has not been provided by Polk (the
          driver of the School Bus, there is likewise no coverage available for him under the SPARTA Policy.

                  First, we note that the SPARTA Policy provides, in pertinent part, as follows:

                  SCHEDULE OF COVERAGES AND COVERED AUTOS

                  This policy provides only those coverages whcre a charge is shown in the premium column
                  below. Each of these coverages will apply only to those "autos" shown as covered "autosn'.
                  t'Autos" are shown as covered toautos" for a particular coverage by the entry of
                  one or more of the symbols from the Covered Autos Section of the Business
                  Auto Coverage Form next to the name of the coverage.


                                          COVERED
                      COVERAGES                                                LIMIT          PREMIUM
                                           AUTOS

                      LIABILITY       7   ,8,9           $1.000,000

                                                              *t{<
                                           BUSINESS AUTO COVERAGE FORM

                           SECTION I _ COVERED AUTOS

                                                              'k**




     tEKffi                                               t
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 50 of 126
                                                                                                               rNDEX NO. 652230/2020
 ILED:
NYSCEF DOC.   NO.   B                                                                                RECEIVED NYSCEF    :   06/   03   /2020




                              Item Two of the Declarations shows the "autos" that are covered "autos" for
                              each of your coverages. The following numerical symbols describe the
                                                          ooautos". The syrnbols entered nextto a coverage
                              "autos" that may be covered
                              on the Declarations designate the only "autos" that are covered "autos".

                              A.   Description Of Covered Auto Designation Symbols

                        Symbol                    f)escription Of Covered Auto Designation Sym bols

                                                                   **tt
                          7        Specifically        Only those o'autos" described in ltem Three of the
                                   Described           Declarations for which a premium charge is shown (and for
                                   ooAutost'           Liability Coverage any "trailers" you don't own while
                                                       attached to any       unit described in Item Three.
                          8        Hired "Autos"       Only those o'autos" you lease, hire, rent or borrow. This
                                   Only                does not include any "auto" you lease, hire, rent, or borrow
                                                       from any ofyour "employees", partners (ifyou are a
                                                       partnership), members (if you are a limited liability
                                                                  or members of their households
                          9        Nonowned            Only those "autos" you do not owlt, lease, hire, reut or
                                   "Autos" Only        borrow that are used in connection with your business' This
                                                       includes "autos" owned by your "employees", partners (if
                                                       you are a partnership), members (if you are a limited
                                                       liability company), or members of their households but only
                                                       while used in       business or your personal affairs.

                                                                   tF{.*

                              SECTION          II _ LIABILITY COVERAGE
                              A.   Coveragc
                                                              o'insured"
                                                                       legally must pay as damages because
                                   We will pay all sums an
                                                         o'properff damage" to which this insurance applies'
                                   of "bodily injury" or
                                   caused by an "accident" and resulting from the ownership, maintenance
                                   or use ofa covered "auto".


                                   We have the right and duty to defend any "insured" against a "suit"
                                   asking for such damages ,,. Ilowever, we have no duty to defend any
                                   "insured" against a "suit" seeking damages for "bodily injury" or
                                   "property damage" .., to which this insurance does not apply.'.
                                                                   ***
                 Thus, the SPARTA Policy is only implicated if an "insured" would be obligated to pay
         damages for "bodily injury" caused by an "accident" involving a covered "auto". At this time, it is
         unclear whether the School Bus is covered under Symbol 7 Specifically Described "Autos", as we
         are not in possession of the School Bus' VIN number. Also, Macklin's allegations and the police
         report indicate that the School Bus was owned by Happy Child. Thus, the School Bus is not covered



     LHAtr                                                        J
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 51 of 126
                                                                                                          rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   B                                                                           RECEIVED NYSCEF    |   06/03 /2020




         under Symbol 8 Hired "Autos" Only, and             it is likewise not covered under Symbol       9 Nonowned
         o'Autos" Only.

                Second, even if the Macklin Action concerned a covered "auto", coverage for Happy Child
         would be precluded by several exclusions to the SPARTA Policy. In that regard, the SPARTA Policy
         provides, in pertinent part, as follows;

                        B.   Exclusions

                             This insurance does not apply to any of the foliowing:
                                                              **'l
                             4.   Employee Indemnification And Employer's Liability

                                  "Bodily injury" to:

                                  a.   An ooemployee" of the'oinsured" arising out of and in the course
                                       of:

                                       (1) Employment by the "insured"; or
                                       (2) Performing the duties related to the conduct of          the
                                             "insured's" business;.         ,   ,



                                                              {<*{t

                                  This exclusion applies

                                       (1) Whether the'oinsured" may be liable as an employer or in
                                             any other capacity; and

                                       (2) To any obligation to share damages with or repay someone
                                             else who must pay damages because of the injury.

                                                              {.+t
                             5.   Fellow Employee

                                  "Bodily injury" to:
                                  a,   Any fellow    ooemployee" of the                     of and in
                                                                        "insured" arising out
                                                                 o'employee's"
                                       the course of the fellow                employment    or while
                                       performing duties related to the conduct of your business;, ..


                                                              tF      rl.           {<




                 We reiterate that the notice of claim states that Macklin was an employee of Happy Child on
         the date of the accident, and thus, there is no coverage for her injuries. The Employee Exclusion
         applies to preclude coverage even if Happy Child "may be liable as an employer or in any other
         capacity", such as vicarious liability, and even if Happy Child becomes obligated "to share damages
         with or repay someone else who must pay damages because of the injury'"




    rffiil                                                   4
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 52 of 126
                                                                                                                 INDEX NO. 652230/2020
NYSCEF DOC.   NO.   B                                                                                RECEIVED NYSCEFT 06/03 /2020




                 Furthermore, Macklin's allegations and the notice of claim also confirmed that Polk, the
                                                                                                  'Ihough
         School Bus driver, was also an employee of Happy Child on thc date of the accident.
         coverage for Polk has not be sought in this matter, we note that the SPARTA Policy's insuring
         agreement does define "insured" as "[a]nyone else while using with your permission a covered
         "auto" you own.,,". Nevertheless, the SPARTA Policy excludes coverage for "bodily injwy" to an
         insured's fellow employees. Here, Macklin was Polk's (the would-be insured) fellow employee, and
         thus, there is no coverage for Polk in the Macklin Action.

                 Finally, I{appy Child has failed to comply with the notice provisions of the SPARTA Policy'
         In that rcgard,the SPARTA Policy provides, in pertinent part, as follows:

                         SECTION TV- BUSINF]SS AUTO CONDITIONS

                         The following conditions apply in addition to the Cotnmon Policy
                         Conditions:

                         A.   Loss Conditions
                                                               *   d.   rli


                              2,   Duties In The Event Of Accidento Claim, Suit, Or Loss

                                   We have no duty to provide coverage under this policy unless there
                                   has been full compliance with the following duties:

                                   a.   In the event of o'accident", claim, 'osuit" or 'oloss". You must
                                        give us or our authorized representative prompt notice of the
                                        t'accident" or "loss",..



                                   b.   Additionally, you and any other involved 'oinsured" must:

                                        (1) Assume no obligation, make no payment ot' incur                 no
                                              expense without our consent, except   at the   "insured's" own
                                              cost.

                                        (2) Immediately     send us copies of any request, demand,
                                              order, notice, summons or legal paper received
                                              concerning the claim or "suit".

                                        (3)   Cooperate with us in the investigation or settlement     of
                                              the claim or defense against the "suit",

                                        (4) Authorize    us to obtain medical records or other pertinent
                                              information.
                                                               +**
                 The Macklin Action was filed in January 2015 and Happy Child has since been actively
          involved in the litigation, although it is apparently barred from testifuing at trial in its defense. We
          understand that jury selection has already begun, and previous proceedings in this matter have



     LWtr                                                     5
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 53 of 126
                                                                                                  ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   8                                                                     RECEIVED NYSCEF, 06 /03 /2020




         precluded the defendants from testifuing attrial. Having only notified SPARTA on September 20,
          2019,Happy Child has unreasonably and inexcusably prevented SPARTA fiom exercising its rights
         to investigate this matter. Moreover, Macklin's final offer to settle expired on September 20,2019,
         just a few hours after Happy Child first notified SPARTA of the Macklin Action. As such, even if
         the SPARTA Policy provided coverage for Happy Child in connection withthe Macklin Action,the
          late notice has substantially prejudiced SPARTA.

                                                         **:f
                 The policy provisions and issues which have been set forth above have been brought to the
         attention of Happy Child so that it is fairly informed of their existence, and of the grounds for non-
         coverage which exist. This recitation is not necessarily exhaustive, however, and to the extent that a
         particular term, condition, limitation or exclusion has not been cited, or an issue not referenced, that
         was not intended to be (nor should it be considered as) a waiver of any rights which SPARTA may
         have under its policy,

                We have written to you in a representative capacity on behalf of Happy Child. Please let us
         know if we need to direct this correspondence to anyone else.

                Please advise us if there is any additional information or documentation you would like us to
         consider so we can review the same and provide SPARTA's updated coverage position.

                    Thank you for your attention to the foregoing.

                                                                 Very truly yours,

                                                                            o
                                                                        D. MoKENNA
         JDMiAMP jds

         cc         Amber Bishop, Claims Manager
                    Capacity Group ofNY
                    abi shop@capacityny. com


                    Latoyta Baskett
                    AIG Claims
                    latoyta. baskett@aie. com

                    Donohue Law Firm
                            for Happy Child Transportation, LLC
                    Attorneys
                    rdonohue@lsng@lgle. cglq

                    Paul Koenigsberg, Esq.
                    Koenigsberg & Associates, P.C.
                    Attorneys   for Plaintiff
                    pdk212@gmail.com



    LEKK                                                 6
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 54 of 126
                                                                           rNDEx   No. 652230/2020
NYSCEF DOC.   NO.   9                                                RECEIVED NYSCEF: 06 / 03 /2020




                            Exhibit H
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 55 of 126
                                                                        rNDEX NO. 652230/2020
 II,ED:    NEW YORK                              0      7z
NYSCEF   DOC. NO. 9                                               RECETVED NYSCEF z 06 / 03 /2020




                                        Koenigsberg & Assaciates, P.C,
                                                          Offires
                                                       t errl
                                                   1213 Av*nu* LJ
                                              Srooklyn, Slew York L112S
                                                 t*l {?18} 336-2003
                                                 fax {9X?} 210-1637
                                                                                             Writef* rxt€rlti*n *: ?g



                                                                 $eptember 28. ?*3"9



           John O- McK*nna, [sq"
           fAbbate, Salkan, C*lavita & {ontini, i-lF
            3,$Sl tranklir Av*nue
           €arden City, NY l^153S
           jmckenna # lbcclaw.csrvr



                                 Re: Tameek€    tvlackl!{tll Alfest Auto Lea*inq lnc.-Sl?1



           Dear Mr" McKen*a:



           I am in recelpt oi ycur leuer on belral{ of SFARTA lnsurance Company dated Septe mber 2?,
           ,?0X9 and I am confused bV   the allegaticn that SPARTA had no nctice of this claim. ln fact, it
           appears that SPA3TA had notice *f thi* claim dating back to sosn after the sub.iect a*ciden?, and
           elected not to participate in the matter.



                       atlentien to correspcndsn**, atteched, frsm SPARTffS resresentative, Gallagher
           I draur r;oxr
           Sags*tt, dated Jun* 1"S.2014, addr,essed ta Ms, Maektin. *ntitled "ACI{NOWLE}$[MtNT
           lfTTER", which state$ in pa*:

                                                           lune 70,2$i.4



                           fif            Cli.ent Name:          Alp5 Stsr   Paro &    8r*
                                          tlalrn #:               ffw258-At"707t Afit Of
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 56 of 126
                                                                       INDEX NO. 652230/2020
                 YORK
NYSCEF   DOC. NO. 9                                              RECEIVED NYSCEF 06 / 03 /2020




                                                lfisurcdLacdttan:     HuppyChlldTrurcspor**ttan,LLC

                                                frvte at   Lorr,/Arddent:    MaY 5, 2Ot4

                                                #atmanlfUEme;         TameElce Maaklin

                                                firlwr#asne:          t"evander ?ath

                                                lnsured 8y:           Sporta lnsurance Company



                       vThis lEtter wlll cnrue as acknowledgement,atth* abay€ rSerenced clal&,u




          As Mr. John J. Marzo and Happy ChiNd Transportaticn, LLC are represented by caunrel, I request
                                                                                                     p{
          thet the apprapri*te parties forward this correspondsnee to them and provide contirmatiofi
          $ams to the undersigned.



          VerV iruly ysur$,                 t




           FaulKoenigsberg



           tci   Amber Bishop Claimc Manager
                 Capacity Sraup of hlY
                  a   biph pp   #ca g.e#Ivr1v.*p,93

                 Laicya $*sket
                 AIG Claims
                 Jg{oqa. basketlS$ *s,c*nt

                  Donoghue law GrauB
                  Attorneys fcr Happy Child Transportaticn, ILC


                  Gl*ria Fini:ia
                  fAbbate, Salkan. {olavita & Contini,          LLF

                  sti* iric$* b,sf I e w*^*pm
                                 I
                           Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 57 rNDEX
                                                                                      of 126NO.                                              652',230 / 202t)
 ILED:   NEW                                       05        20 O7 227
NYSCEF DOC. NO.             9                                                                                 RECEIVED        NWF           :gp6 / 03 / 2020
            ill1*l/3s*6           gS:s?       z44r:327942&
                                                                                     r   fE ls.sfi


                      GATI*i&HEN BAS*fiTT{APITAT CITY                                                                               ?ega1 *€2
                       tf*      8Tf;'Eulls ptRfilll,AT
                       &rt?E      *t{
                       M€C#Ardtfi8$JnO. PA           r?{s$&Sl
                                                                                    tlht $Unn?sbrhb&gf,e tn silstn upt**F.mftltt
                                                                                    sbltra{Sui *td fsynpttltM}tr?2iltam r Ssy-
                       *rytt {6,    #1{                                             ?@ sfidL                                                           I
                                                                                                                                                       IJ
                                                                                                                                                       tI
                       ilsgt$       sttggrso t 116   *.fi                                                                                              n
                                                                                                                                                       g
                       ?AlG rumrcxsi{                                                                                                                  €
                                                                                                                                                       t
                       fstlrtffillls/t1rgf,rT tP
                       i;gQl{tvlt,tdt      rrriltm                      $0s{s8
                                                                                                                                                       t
                                                                                                                                                       *H
                                                                                                                                                       3
                                                                                                                                                       tt
                                                                                                                                                       I

                           *E: C{ier{l,tls$e:                     Atr*5 Sts PBra & 8us                                                                 E
                                       f&mb*r                       {F4?5&81?ff lnAN4t
                            *'' Clgkn
                                *lsr?'{t Lorafm:"***                i{eppy Chikt TrgnsPortation, LLG
                                                                                                                      r,   , r!1   *   *.              -E
                                     batldl-cl#Adhtir               May * S14                                                                           F
                                                                                                                                                        Ell
                                     ClaimantNane;                  Tameake Macldin
                                     Driwrllam*                     Lsxer*erFalk
                                     hstEd &{                       $par*a lnsr,ranoe CornPa*y

                           $*r     Tstnaake ililEc*lin:

                                                                    ACI$lcr*L€,re il €fi ? I€TT€R
                           Thh lEtt*rrry$l*ann 6 an a*rn*rlaAg?tffif of $x aborro rsftrersld clairn. esJlq*r*r Bgstatt
                           Sarvbeg" ina {GBl bthB d*ncadminhiireio(Mlirg ycr.n cie'r.ar arrj Iarn iile ciaim
                           73prsasti;.-*"'6 tuc bGc{t r"dgncd to yor; dahi- I can Ue rsched 81$a ?ci'Grtng ad*ess;
                                                            Maic Cclesfin
                                                            Snlls$ts Basnatt-0ePltel           CitY
                                                            100 $tafiing FErhrailr
                                                            Suitc 110
                                                            irtpdranb*buE, PA 1705S€AO4
                                                            Plsp; S0e4$7-1ffi
                                                            Fxc ?{?€9?-t{02
     *t..   r   ,,*   .I



                           SS ud$ bs *gn*stlng an *trodigltbn                i*o ynrr clnim ls ddsmts lf yur          chktt.iE     svar?d wd*t
                           itr aboa cbrfr poibtprngrari.                tn   tm   mbEn time, shoultt yTu ttEv8 arry   +rstists mgardr€
                           yur    chlm,   dem aortd           me,

                           Sltrpr**lura,
                           ${ra* &&dn
                                      R*rsffidtuc
     ffi                   tlainng




                                                                                                                                                 94r**&1ll
            ur$sr
 III.EiL,      NISW Case
                     IL.,IiliT1:20-cv-05372-ER
                                UUUNT'I             u5 zvzv
                                               Document 1-1 Filed
                                                                u 07/13/20 Page 58 of 126
NYSCEF      DOC. NO. 9 --                                                    RECEIVED          06/03/2020
                                                             ffiJg                     \&wEFhr
             gldgll2pug *a:s8 tr{{333?S{2S               Lrg

                    flmplcy*p: Tryncs!*E   Aiacldkt                                                  Pwlsf    ?


                    f,lElrn Nulabac 0S4?S*,'0{7S?1 -Ahl-St

                    FfrAf,ffi lrylFitffg, *F*yNrWtwiCI*no*ingflr andwilh fofa*f f* d*fraud*nyinsuran*a
                    fio/n$sr?y *rai*erpamn hW an *ppltca&rn {ai fnxvrrrnn wlsbtrthf any rsafel{alty_falw
                     in{*iwxitan, prco*Ms rbr lr}a purpo$e ofmfsbednp, trtffrrrl*fun *$srfi$ng qny {act ._ ".     il3
                    *wr*at $rlr*a, arrt **y pa'tsrrt riha lcnrr;#$gty#r€fss ar lqngwtn'rfyasrtda s&efs sertdts or IE
                    consps"s *ilhanafidrtbmetrafidss rapdaf tlnftlstt, des#wt'htt,dafisgaorconrarsbn               3
                                                                                                                   t
                    d eny snatar vahbk f" a raw srfiorcorneff ag eW, ttn {iaqfurct* af nntor v?'imlas or an       F
                    ;napi.re"mnp* ay mrrsnrt; a Wt&r{$tf mirrali* sd, tttfii,& i* s rfins slm# n$a }a *uFed EI     F
                    t*i-**f p*n***&m exwdfoethsw*rdffi*xs#dJt?t vaterca{tlts sub;edorctsrtapfr* I!
                    oref& fiainfor   w* *r* Ydsflon"'                                                                 *t
                                                                                                                       t!
                                                                                                                       !
                                                                                                                       lr
                                                                                                                       I
                                                                                                                       !r
                                                                                                                       It
                                                                                                                       n
                                                                                                                       E
                                                                                                                       E
                                                                                                                       T
                                                                                                                            *

                                                                  a'




         ffi


                                                                                                                  *nuc!(gt*t?
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 59 of 126
                                                                          .TNDEX
                                                                                 NO. 652230/2024
NYSCEF DOC.   NO.   l-0                                              RECEIVED NYSCEF: 06/03 /2020




                             Exhibit I
                       Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 60 of 126
                                                                                                                                      INDEX NO. 652230/2020
           NEW
NYSCEF DOC. NO. 10                                                                                                      RECE]VED NYSCEFz 06/03 /2020


                                                      POLLACK, POLLACK,
                                                     ISAAC 8( DE CICCO, LLP
                                                                                ATTORNEYS AT LAW
      AlrrHu& poLLAcK [1950-198$]                                                                                                            snooSLYN OrrlcE
                                                                                                                                                 :t0? AyliN{tE I
      COHRAO E. POLLACX*
                                                                                                                                          BB0Or(lYN, NY 11230
      BRTAN  I, tSAAC.
      FREI, A. DE CtC{Ot-                                                                                                                     T: ?18-333'5i06
      ADAM S. }IAiIDLE&'.t
                                                                         225 BROADWAY, 3RD FLOOR.
      ltLLtAN ROSEN'                                                            NEW YORK, NY 1OOO7                                      wE 't'cHEsTEn ol'FlcE
      v, susAil    ollr                                                                                                                     906 SOul'H STllEtT
      NELSON A.     MAD{ID'                                                      T; {?121 233-8100                                        PEgKSHtLL, NY 10566
                                                                                                                                                   'l:974"328-2408
      s$Ru'l't BALtr
                                                                                 F: [21"2J 233-9?38
      ALSXAN DRA D,       *oilb'lK0vt                                              www.ppid.com                                                         sr-c-0utusL
      MtCHAEL t. neHERA lR,'-                                                                                                                       ALLEN E. KA'gT
      MAT1'liltw tJ. G$oDs'r-EI Nr.                                                                                                          lA(:oE AR0Nt!Ull11"'
      MTcHASL t, $ANTSS*                                                                                                                           IiREGS A. FINTOT
      cHRrsToPfi En I. SQvERoW'
      Yt E, LHAA*-                                                                                                                AIlMlTTlie il{   ttY'l ill- | }lAt l At*



                                                                                                January 17,2020


              vIA OVERNIGHT MAIL & EMAII,,
            Nora A. Valenza-Frost, Esq.                                                       Robert W. DiUbaldo, Esq,
            Carlton Fields                                                                    Carlton F'ields
            Attorneys for Lexington Insurance                                                 Attorneys for Lexington Insurance
              405 Lexington Avenue, 36th Floor                                                405 Lexington Avenue, 36th Floor
              New York,          NY 101?4-0fi02                                               New York, NY 10174-0002
            NV aler:za-Fro stfdearlton{ie                      l<l s.   c'ont                 RlliU baiciot0carltu n tie lcis.com

              John D. McKsnrra, Esq.                                                          AIG Insurance
              Attomeys for Sparta Insurance                                                   Clainrs Administer for Lexington Insuranse
              L'Abbate, Balkan, Cclavita & Contini, LLP                                       PO Box 10006
              1001 Franklin Avenue                                                            Shawnee Mission, KS 66225
              Garden City, NY 11530                                                           ghanr$aine.brqoks@lai   g.   cp$1
              jmpken{ia@.lbqglaw. c, qrr1

              Amber Bishop Claims Manager
              Capacity Group of NY
              I Blue Hill Piaza
              Pearl River, NY 1CIq65
              a   tr i shop{Dc   aFag_ity   u   y.   co   {n


                           Re:          Tameake Macklin v" Altfest Auto Leaslngr Inc.

              To Whom It May Concern:
                      Please be advised that this office is counsel to Koenigsberg &" Associates, attorneys for the
              plaintiff Tameake Macklin in the above-captioned matter. We are serving you and as well as the
              attomeys record for the parties in this case with a judgment with notice of entry in the amount                                                   of
              $6,031,4?5,00 in favor cf the plaintift'against the defendants.

                    We also annex hereto an assignment of rights issued by the defendants Happy Child
              Transportation, LLC, Al1 Star Bus Service Co., LLC and Levander Polk in favor of the plaintiff
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 61 of 126
                                                                       INDEX NO. 652230/2020
                                LERK
NYSCEF DOC. NO. 10                                               RECEIVED NYSCEF | 06/03/2020




         assigning tc the latter all right title and interest to ali claims and causes of actian fhat those
         defendants possess with respect to "claims of bad &ith, contract indemnificatiotr, wrongful
                                                                                   o'the
         disclaimer, contractual contribution ...'2 including thase arising out of       manner in which said
         entities provided insulance coverage, underlying iRsurance, excess insurance coverags ...".
                 Pursuant to Iosurance Law $3420(b)tl), afiy per$on who '*has obtained judgment against
         the insured ... for injuries sustained cr loss af damage oceasioned during the life of the policy or
         contr&ct" may maintain an action against the insurer "subject tc the limitations and canditions of
         paragraph two of Subsection (a) hereofl" Insurancs Law $3420(a)(2) states 'oin case j*dgment
         against the insursd ... shall remain unsatis{ied at the expiration of 30 days from the serving of
         notice of eritry of the judgment upon the attorney fbr the insured" or upon the insured, cr upon the
         insurer, then an action may   ...   be maintained against the insurer.o'

                  In essence, $3420 ofthe Insurance Law grants an injured party a right to sue the tortfeasor's
         insurer, but only where the injured party first obtained a judgment against the tortfeasor) serves
         the insurance company with a copy ot'the judgment and waits 30 days t"ar payrrent. See, Irang v,
         Hanovsr lnsurance, 3 NY3d 350, 354-355 [2004]. Compliance with these requirements are a
         corrdition precedent to a direct action against the insurance company. See. Thrasher v. United
         S"tatgs l*iabiiity Insuranoe Company, 19 NY2d 159 [1967].

                  Please contact the undersigned upon receipt of this corespondence. Please be t'urther
          advised that failure to satisfy the judgment will allow plaintiff to commence an action directly
          against you at the conclusion of the statutorily mandated time period.

                                                                 Very truly yours,


                                                                  1W"-,4
                                                                 Brian J. I saac, Esq



          CC:

          VIA EMAIL
          Koenigsbsrg & Associates Law Oftlces
          1213 Avenue U
          Brooklyn, New York 11229
          pdk212@e$ailaatn
          rsw?29@yAhse.psgl
          rcrpp"rssnal9Z9@ff ahoo. gom

          Robert Donohue, Esq.
          Donohue Law Firm, PC
          745 sth Avenue, 5th Floor
          New York, New York i0151
          Tel 21?-972-5252
          rdqnehue(A.dgqghue,lew.pqm.
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 62 rNDEx
                                                                            of 126NOP4.g5213qF/ t02 0
NYSCEF DOC.   NO.   10                                                                            RECEIVED NYSCEF          |   06/03 /2020




     SIIPITIiME COURT OF THE STA'I'E OF NEW YORK
     COI'J]-ITY OF KINCS
                                                  ---------"-------x
     TAM};AKE MACKLIN,
                                                                              Index No. : zALlLs
                    Plaintiff,

      .        -against-                                                      lanQ!{H!/r

     AUTPII$T AUTO LEASING, INC., HAPPY CHILD
     TRAI{SPORTATION, L,LC., ALL STAR BU$ $ERVICE CO.,
                                       .WILLIAMS,
     LLC" LDVANDER POLK and JASMINE T"

                    Defendants.



                    This matter, having appeared on October 3, 2019 before Judge Loren Baily-$chiffman

          wherein the court granted partial sumrnary judgment in       favorof plaintiff against ell defendants        onrl

          on Ootobcr 4, 2019 the jury'rendered a   liability verdict of 85% in favor of plaintiff against
          defendants ALTFEST      AUTO LEASING, INC., HAPPY CHILD TRAN$PORTATION, L'LC "'
          ALL STAR BUS SERVICE CO., LLC and LEVANDER POLK                       and a   liability verdict of 15% in

          fnvor of plaindff against defendant JASMINE T. WILI"IAMS, and the action against de{bndant

          iASMINE T. WILLIAMS wus subsequently settled and ou October                                         2019,

          laking into account a reduction of 157o, this court rendoted, by agreemont between the partieso

          rendered a non-jury anet verdict against defendants ALTFEST AUTO LEASINO, INC.' HAPPY

           CHILD TRAI{SpORTATION, L.LC., ALL STAR BUS SERVICE CO., LLC and IEVA}IDER
          POLK in favor of the plaintiff on the issue of damagcs as follows :
                     of 't"bn yh;Lil*-r'^                                                                 t'tfi r   c-fl
          rhe sum                                                                     dollars ($   4
           for past paln and suffering,
           the sum   of
                           P        Nilfia\'\                                         donars   O    tt wt wn                   )

           for future'pain and suffering,
           thesurnof .t4"t4       h;.6flvt lffi1                "ttuau.81*."gL        doltars     $ *4t1W                       )

           for fi:ture lost wages, and
                 of t** tyult*wt
           rhe sum                                                                      dollars   ($ I,   W, rt0                )

           forfuturernedicalexpens's'
          'rotal amountofdamages is the sum                                    ,rf,     do'ars    (g 1t,,!ol
                                               "ffi                                                                  'fl
          Now,   upon t1e motion of Koonigsburg    & A-Xffiukr*ffi^norneys for plaintiff, it ie
                         Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 63 of 126 NG.asssz42
                                                                                   fNDEX                                         90   /2020
0
    NYSCEF DOC.    NO.     10                                                                           RECEIVED NYSCEF   :   06/03 /2020



           ADJUDGED, that,
           Based uBon the highJow agreement of $1"000,000.00 -$6,000,000.00 ontered into by the partins before

           this court, tho verdict is adjusted accordingly, and it is ADJUDGED that TAMEAKEMACKLIN,

           residing at 60 CLARKSON AVENUE, Brooklyn,                 NY I 1226   against defendants ALTFEST    AUTO
           LEASINO,INC., residing at 1250 Broadway, Hewlett NY I155? HAPPY CHTLD
           TRANSPORTAIION, L.LC., residing at 436 Spencer Street, Staten Island, NY 10314, ALL STAR
           BUS $ERVICE CO., LLC residing at 900 $outh Avenue, Staten lsland, NY 10314 and LEVANDHR
           POLK residing at 951 'fhomas $. Boyland Street, Brooklyn, NY I1212, in
           the sum       of   SIX MILLION DOTLARS AND NO CENTS ($6,000,000.00), with intorest from Qctober 3,
           20 I   9 in   Lhe surn   qf                    dollars   ($ -                ),togethor with oosts and
            disbursements in
            the sum      of                                                            dollars ($   l, I *          ),
            amounting in all to
            the sum      of                                                            dollars   ($                 ),
            and that plaintiffhave exeoution therEofl,


            ENT'ER FORTHWITH


                                    Dat   d-Lg.I-L?.:!
                                                         HON LOREN BAILY-SCHIFFMA}I

                                                         HON, LOREN BAILY€CHIFFMAN

            JudgmentENTERED This
            _Day           of                  2019




                                                                           CLHRK
,0
                        Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 64 rNDEX
                                                                                  of 126NOP8.g52 93qF/ r02 0
     NYSCEF DOC.      NO.   10                                                                       RECEIVED NYSCEF   :   06/   03   /2020




          SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS


          TAMEAKE MACKLIN,
                                                                                     lndex No.: 241115
                            Plaintiff,


          -against-                                                                  Bnt oFcosr$

          ALTFEST AUTO LEA$ING, INC., HAFPY CHILD TRANSPORTATION,
          L.LC,, ALL STAR BU$ SERVICE C0., LLC, LEVANDER POLK and
          iAsMtNE T. WliilAM$,


                            Defendanls.
                                                               X
               CO$TS:

               CostsbeforeNoteof Issue-CPLR$Z0I ( l) Costs                                200.00
               after Note of Issue - CPLR 8201(l) Trial of                                200.00
               issue- CPLR8Z01(3)                                                         300.00

               TOTAL COSTS:                                                          s    700.00

                DISSURSEMENT$:

                Fee for Index number - CPLR 8018 (a)                                      210.00
                Note of Issue - CPLR 8020(a)                                               30.00
                Iury fee- CPLR 8020 (c)(l)                                                 65.00
               RII                                                                    $     e5.0.8

                TOTAL DISBURSEMENTS                                                   $   400.00

                TOTAL COSTS                                                              $700.00
                TOTAL DISBURSEMENT$                                                      S*"00,09
                TOTA,L                                                                   $1,100.00

                            Paul Koenigsberg, an attorney duly admitted to practice in the Courts of the State   of
                New York, affirms as fsllows:
                            The foregoing disbursements have been or   will   be necessary to be made or incurred in

                 this action and are reasonable in amcunt.
                                                                              4&7.,,*-AP
                                                                         peUr roEurcSEE[6, Ese.
                     Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 65 rNDEX
                                                                               of 126NO4&6522S /2020
         I
NYSCEF DOC.       NO.   1.0                                                                   RECEIVED NYSCEF: 06/03 /2020




     SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF KINGS


     TAMEAKE MACKLIN,
                                                                               lndex No,:241115
                        Plaintiff,


     .again$t                                                                  AFFIRMATION


     ALTFEST AUTO LEASING, INC., HAPPY CHILD TMNSPORTATION,
     L,LC., ALL $TAR 8US $HRVICE C0., LLC' LEVANDER P0LK and
     JASMINE T. WILLIAMS,


                        Defendante.



                        Paul Koenigsbergo an attorney admitted to practice in the Courts of New York affirms, under

             penalty of perjuryl

       l.    I   am the attorney for plaintiffherein.



       2,     This matter appeared for.a non-jury trial on darnages on October 10,2019 before llonorable Judge

              Loren Baily-$chiffinan whereinanetverdictwasrendered and reduced pursuant to a high low

              agreerncntintheamountof Six Million Dollars,inclusive of past'and firture pain and suffering, loss   of

              enrnings and future medical costs against dcfendants ALTFEST AUTO LEASINC, INC., HAPPY

              CHILD TRANSPORTATION, L.LC., ALL STAR BU$ SERVICE CO., LLC and LEVANDER

              POLK.

        3.    To date dsfendantt ALTFDST AUTO LEASINO,INC,, HAPPY CHILD TRANSPORTATION'

                 L.LC., ALL STAR BUS $ERVICE CO., LLC and LEVAIIDER POLK have failed to

                 tonderpayment.


                         Accordingly, your affirmant requests that Judgment be entered with costs, interest and

                         disbursernents of this matter.

                 Dated: Brooklyn, New Yotk
                              October ll,2019
                                                                      PAUL                     ESQ,
                        Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 66 INDEX
                                                                                  of 126NOBEG52AS /2020
0          IrlNEillI
    NYSCEF DOC.   NO. 10                                                                                  RECEIVED NYSCEF               :   06/ 03 /2020




            ADJUDOED, that,
            Based gpon the high-low agreernent of $1,000,000,00 -$6,000,000.00 entered into by the parries before

            this oourr, the vcrdiot is adjusted acuorclingly, and it is ADJUDOED that       TAMEngnMSSIS'
                                                                                                                                    Cp
             residing at 60 CLARKSON AVENUE, Brooklyn,              NY I1226       nst defundants                      AUTO

             LEASING,INC., residins at I ?50 Broadwav. Hewlett NY I 1557 HAPPY                                                     G)
             TRANSPORTATION, L.LC., residing e|436 Spencer Street, Staten Island,                    NY    10314,   ALL STAR
                                                                                                                                            rp
             BUS $ERVICE CO.,                        at             Avenue, Stafen Island,    NY     10314 ancl LEVANDER
                                                                                                                       f-#


             POLK                 at 951 Thomas S. Boyland Street, Brooklyn, NV             2, in

             tlre sum  of $lX MILLION DOLLARS AND NO CE$DSI$6,000' 000.00), with interest fi'om October 3,
                                             *lroosar-'/oollars ($?,t{ (ffi^
             2019   in rl.ro srrm or'fhcr"tq                                 ),togethBr with costs and
                                            e! zgo (r,i,f.s
             disbtrrsemente in
                        or                                                                     (ff
                                                                                                          -"t"t-
                                                                                                                   r
             rhe sum
                             Sffifi,fd,,ff{.
                              to
             amottrrting in all
                                                             +h#*lcr,,rf,J
                                                                                     dorrars         I
                                                                                                         F'75
                                                                                                                             cfD
                                                                                                                                   ),


                                                            ,h.,l,fi tusand
             the sum    or                     #ffi   ?w
                                                                                      dollars($      (otcbl.       4E*             ),
                           8Y !ffi'),'tr
             and that plainiiff have execrttion thereof,
                                                                dattad--i^.
                                                                           cJr'tct QJ\.25



             ENTER FORTHWITi{


                              Dated     l0'77*l
                                                          HON LOREN BAILY.SCHIFFMAN

                                                      HON: LOREN BAILY'SCHIFFMAhI

              Judgment ENTER.ED This

            &X.ou,       or   Ccf,t)bd      ,zo l9




                                                                           N-)
                                                                           CLERK
                                                                                            NANCY T.$UNSHNE
                                                                                                         Cterlc




                                                      b$            ee   loottot
                                                            'elru
                                                      lruslr ffri-A'd, sciltx
                       Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 67 of 126
t0                                                                                                               rNDEX rvo.P@z3elz6zo

     NYSCEF DOC.   NO.   10                                                                           RECEIVED NYSCEF            : 06/03 /2020




          SUPREME COURT OF THE $TATE OF NEW YORK
          COUllTY OF KING$

           TAMEAKE MACKLIN,
                                                                                      lndex No,: 241115
                         Plaintiff,


           -against-                                                                  BnL oFCoSIq
                                                                                                                 15,
           ALTFEST AUTO LEASING, INC,, HAPPY CHILD TRANSPORTATION,
           L.LC., ALL $TAR BUS $ERVICE CO., LLC, LEVANDER POLK ANd
                                                                                      Co$sat$j'*
                                                                                                            0t
           JASMINE T. WILLIAM$,                                                       Thiefodau
                          Defendants.
                                                                                           C,lgrh st
                COSTS:

                CostsbeforeNoteof lssue-CPlR820l ( I ) Costs                               200.00
                after Note of Issue - CFLR S20l(1) Trisl of                                200.00
                issue- CPLR8201(3)                                                         300.00

                 TOTAL COSTS:                                                         s    700.00
                                                                                                                       H'€
                 DISBURSAMENT$:                                                                                        r& *Ci)
                                                                                                                       -it
                                                                                                                       @ur
                                                                                              t06'                     g  -nB
                 ##lffix       number - CPLR s0ls (a)                                      210.00     /f,
                                                                                                                        sfrE
                 Note of Issue - CPLR 8020(a)                                               30.00    -
                 Jury fee- CPLR 8020 (cXl)                                                  65.00    -                       't*(5 tl-(
                                                                                       s    g5J0      -                      4
                                                                                                                               q,o 'rn
                RJI
                    L^t)*-t dtnS
                 TOTALDISBURSEMENTS
                                                                                              \tD' *'l*-15 ',
                                                                                       $ '6gfftrtr
                                                                                                                             s*
                 TOTAL COSTS                                                              $700.00                 /.
                 TOTAL DISBUR$EMENTS                                                      $1€s#0- 1*15,'
                 rorAl                                                                    $t*00:ffi    q;[,U.g'
                          Paul Koenigsberg, an attorney duly admitted to practice in the Coutts of the State           of
                 New York, affirms as follows:
                          The foregoing disbursemeni,s have been or   will   be necessary to be made or incurred ln

                   this action and are reasonable in amount.
                                                                             ''f^"(
                                                                                "?*'^**fuu EsQ"
                                                                      ' pn"ur K0ENIGSBERG,
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 68 of 126
                                                                                                               INDEX NO. 6s2230 /2020

NYSCEF DOC.   NO.   10                                                                                RECEIVED NYSCEF     06/03/20,20
                                                                                                                                   I
                                                                                                                                   :




                                               ASSIGNMENT OF RIGHTS

                              WITNESSETH, TITAI I.IAPPY C}IILD TRANSPORTATTON, L.L.C, AIL STAR
                    BUS SERVICE CO,, LLC, and LEVANDER POLK, ('Assignors"), hereby assigr and
                    transfer to TAMEAKE MACKLIN, ('Assignee"), lteL successots and assigus, all of their
                    right, title ancl interrst in any and all clairns and/or causes of action, ilrcludiug, but not
                    liinited to, bad faith, contract indenrnification, rvrougful disclaitnet, contt'actual
                    coutribution, coltunon larv contribution, and afly ottrel'clairns they might have agaittst any
                    ins'urance compapy, and/or any otlrer pet'sor] or persolls, arising out of tlte mattnet in
                    rvfiich said entities provided insrnance cover?ge, underlyirrg insutance, excess insurance
                    cover?ge, stacking insu rance, concuuent insutatrce, attd/ot d efense and/or
                    indennification for Assignors in regard to a claim for irrjuries sustained by TAMEAKE
                    MACKLiN in a motor vehicle accident of May 5,2014, atrd/or iu a cause of action
                    errtitled TAMEAKEMACKLIN v. ALTFESTAUTO LEASING, INC., HAPPY CFiILD
                    TRANSPORTATION, L.LC, ALL STAR BUS SERVICE CO., LLC, LEVANDER
                    pOLK and JASMINE T. WILLIAMS, Suprcme Courl/I(ngs County, Index #241l15
                     ('Macklin Action"), arising out of the accident dated May 5,2A14.

                            I1 consideration of tftis assignment, Assigrree hereby agrees that Assigrtee shail
                    not take any actions rvhatsoever to execute and/ot otherlise collect against any ofthe
                    personal asiets of Assignors and AITFEST AUTO LEASING, INC. (indernnitee of
                    Heppy CH1LD TRANSPORTATION, L.L.C.) on a certain judgment that rvas entered
                    ald filed o1 October 22,2019 irr the Macklin Actiort ("Judgntent"), the collection of

                    AUTO LEASING,INC.

                            It   is further agteed, that Assignors shall, upon reasonable notice, take arry and all


                    clainr, or cause of action, including appearing for depositions, ptoviding docttrnents,
                    providirrg testimony, and rvill contp ly rvith all reasonable requests made by Assignee in
                    regatd to Assignee's ptosecutiorr of Assignors' clainrs assigned by this assigntneut.

                            This assignrlent constitutes the entirc agt€entent behl,een the patties rvith_ respect
                    to tlre subject rriatter.thereof, and all agreenrents and/ot understanclings heretofore had
                    betrveen tire parties rvith respect to the subject nlatter of this agrcement are tuerged into
                    the ternrs of tliis assignnrent.

                           The parties each rcpresent and walmnt that they have not relied upon any
                    representation, express or iniplied, in entering into this assignment, except those set forth
                     in this agreetnent.

                              T6is assigrunent tnay not be rvaived, atnertded, rnodified, or discharged, except by
                     an agrcement iri rvriting signed by the party agairrst rvhonr such rvaiver, atnendmettt,
                     rnoclification, or dischai'ge is sought. No oral uttderstanding or agreetnent shall be
                     effective to waive, anrend, modify, or discltarge tlte ternts and/or conditions of tltis
                     assigrnrent.
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 69 of 126
                                                                                                                          INDEX NO. 652230/2020
NYSCEF DOC.   NO.   10                                                                                      RECEIVED NYSCEF '! 06 / 03 / 20.20
                                                                                                                                             i




                             This assignnrent shall be binding ullon the successol's and/or assiglls of each party
                hereto

                       Signaturc on all electronic or facsimile colly of this assigrunent slrall have the
                sarne force and effect as an origirral sigtaflrre. This assignmeut nray be executed in
                sepamte counterparts.

                        Ar:y notices to be sent hereunder shall be serrt by fit:st class mall, retutn receipt
                requested or by oveflright mail to the parties.




                Dated               Nerv Yolk,     NY
                                                   ,2A]9

                                                            HAPPY CFIILD TRANSPORTATION, L.L.C.




                                                            by

                                                            ALL STAR BUS SERVICE CO., LLC,




                    Srvorn to before me this
                     \   \day of hfinnlember; 2019
                              '    \e(   e   rv..,\q._

                             (
                    NOTARYPIIBLIC                                                           MIRIAM MUNOZ
                                                                                  lrlolary Publlc . State ot l{etr york
                                                                                           N0. 01MU622?054
                                                                                    0uallll6d ln
                                                                                   Comotlsslon Exphas
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 70 of 126
                                                                           fNDEX   No.   652230/2020
NYSCEF DOC.   NO.   ]-1                                              RECEIVED NYSCEF- 06/03 /2020




                              Exhibit I
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 71 of 126
                                                                                                                         ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.    11                                                                                            RECEIVED NYSCEF   I 06/03 /2020

                                          Atlorneys ol Low

                                          l'Abbate, Balkan, Colavita & Contini, r,.r.r,
                                          1001 FLanklin Avenue, Garden City, New York I 1 530
      John D. McKenna, Esq.               T. 516.294.8844 r. sft .294.8202
      Partner
                                          wwrv.lbcclaw.conr
      jmokenna@lbcclaw. corn
      (s r 6) 837-7370



                                                                                                     January 31,2020

           BY EMAIL AND REGULAR MAIL
           bji@ppid.com

           Brian J. Isaac, Esq.
           Pollack, Pollack,I,saac & De Cicco, LLP
           225 Broadway, 3'o Floor
           New York, NY 10007

                     Re:       Tameake Macklin v. Altfest Auto Leasing, Inc., et al.
                               Our File   No. :                 19 2799 103846

           Dear Mr. Isaac:

               As you are aware, we have been retained to act as coverage counsel on behalf of
           SPARTA Insurance Company ("SPARTA") in connection with the above-referenced matter,
           entitled: "Tameake Macklin v, Altfest Auto Leasing, Inc., Happy Child Transportation, L.L.C',
           Alt Star Bus Service Co., LLC., Levander Polk und Jasmine T'. Williams" (Index No. 24112015),
           which is pending in the New York Supreme Court, Kings County (lhe "Macklln Action")'
           SPARTA issued a package insurance policy to Happy Child Transportation, LLC ("Happy
           Child"), bearing Policy No. 031CP00251, for the period January 1,2014 to January 1, 2015 (the
           "SPARTA Policy").'Ihe SPARTA Policy provides liability coverage in the amount of $1 million
           for Symbols 7 (Specifically Described "AutoS"), 8 (Hired "Autos" Only) and 9 (Non-owned
           "Autos" Only). The SPARTA Policy was endorsed on April 3, 2014 (approximately one month
           prior to the automobile accident which is the subject of the Macklin Action) to remove All Star
           Bus Service Co., LLC ("All Star Bus Service") as an insured.

                   We are writing in response to your correspondence of January 17,2020 rnwhich you: (i)
           served SPARTA with a judgment with notice of entry in the amount of $6,031,475 against the
           defendants in the Macklin Action; and (ii) annexed a copy of an assignment of rights (the
           "Assignment") issued by the defendants - Happy Child, All Star Bus Service and Levander Polk
           ("Polk") - in favor of the plaintiff, Tameake Macklin ("Macklin"). More specifically, you
           indicate that a failure to satisfy the judgment will allow Macklin to commence an action directly
           against SPARTA.

                   We hereby reiterate that there is no coverage under thc SPARTA Policy for the claims
           against Happy Child in connection with the Macklin Action and your correspondence of January
           11, Z0Z0 does not change SPARTA's coverage position. In this regard, we highlight that
           SPARTA issued a declination of coverage to Happy Child on September 27,2019 (along with a
           coverage position letter to Macklin's counsel on October l,2Al9 and a supplemental declination
           of coverage to Happy Child on Octobsr ll,2019). Copies of the September 27,2019, October 1,
           2019 and October ll, 2079 letters are enclosed herewith. We have also advised National

                                                      100 Eagle Rock Avenue, Suite 220, East HanoveL, NJ 07936
                                                                 T, 97 3,422.0422 F, 97 3.422.0420
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 72 of 126
                                                                                              rNDEX NO. 652230/2020
 ItED    NEW
NYSCEF DOC. NO. 11                                                                    RECEIVED NYSCEF | 06/03 /2020




         Continental Insurance Company ("National Continental"), which is defending Happy Child and
         certain other defendants in the Macklin Action, of the non-existence of coverage under the
         SPARTA Policy.

                 As you know, the Macklin Action arises out of an alleged automobile accident          that
         occurred on May 5,2074, wherein Macklin claims to have sustained injuries while in the course
         of her employment as a bus matron for Happy Child. The police report states that the alleged
         accident involved a school bus registered to Happy Child (the "school Bus"). In the Macklin
         Action, Macklin alleges, in part, that Happy Child owned the "Chevrolet motor vehicle bearing
         New York State license plate number 14915SH [that was] operated by Defendant Levander Polk
         in which Plaintiff Tameake Macklin was a passenger was involved in a collision with a Nissan
         motor vehicle ... operated by Defendant Jasmine T. Williams." Macklin further alleges that"as a
         result of the aforesaid contact, Plaintiff Tameake Macklin ... sustained severe and permanent
         personal injuries; and was otherwise damaged." Macklin generally asserts that the
         "Defendants were negligent, careless and reckless in the ownership, operation, management,
         maintenance, supervision, use and control of the aforesaid vehicles". Thus, the Macklin Action
         seeks unspecified damages that are 'ogreater than basic economic loss as to satisfy the exceptions
         of $5104 of the New York Insurance Law" and that are "not recoverable through no-fault
          insurance".

                 As outlined in SPARTA's enclosed coverage position letters (the contents of which are
          incorporated herein), SPARTA's declination of coverage is based upon the following: (i) there
          has been no evidence submitted that the School Bus in question was a covered "auto" under the
          SPARTA Policy; (ii) the applicability of exclusions 4. Employee Indemnification and
          Employer's Liability and 5. Fellow Employee to the SPARTA Policy; and (iii) that Happy
          Child's September 20, 2019 notice to SPARTA of the Macklin Action which was filed in
          January 2015 was not timely as required by the SPARTA Policy and has resulted in prejudice to
          SPARTA.

                 As to the Assignment, we note that the Common Policy Conditions form of the SPARTA
          Policy provides, in pertinent part, as follows:

                        F.      Transfer Of Your Rights And Duties Under This Policy

                                Your rights and duties under this policy may not be
                                transferred without our written consent except in the case
                                of death of an individual named insured.
                                                      ***

                  The Assignment was issued without SPARTA's consent (written or otherwise) and it is,
          therefbre, invalicl. As such, the failure to obtain SPARTA's written consent (as required by the
          SPARTA Policy) invalidates the efficacy of the transfer of any insurance coverage rights Happy
          Child, All Star Bus Service or Polk may have under the SPARTA Policy (which we do not
          concede exist in the first instance -    as outlined above and in the enclosed coverage position
          letters). In any event, we  highlight  that while coverage is unavailable to All Star Bus Service




     lffif,]
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 73 of 126
                                                                                              rNDEX NO. 652230/2020
NYSCEF DOC. NO. 11                                                                    RECEIVED NYSCEF    |    06/03 /2020




         and Polk, neither has ever placed SPARTA on notice or sought coverage under the SPARTA
         Policy.

                 The policy provisions and issues which have been set forth above have been brought to
         the attention of Macklin, Happy Child, All Star Bus Service and Polk so that they are fairly
         informed of their existence, and of the grounds for non-coverage which exist. This recitation is
         not necessarily exhaustive, however, and to the extentthat aparticular term, condition, limitation
         or exclusion has not been cited, or an issue not referenced, that was not intended to be (nor
         should it be considered as) a waiver of any rights which SPARTA may have under its policy.

                Thank you for your attention to the foregoing.

                                                              Very truly yours,



                                                                     D. MoKENNA
          JDM/TMA:jds
         Enclosures

          cc    Mr. John J. Marzo
                Happy Child Transportation, LLC
                happychild I @verizon. net

                Amber Bishop, Claims Manager
                Capacity Group of NY
                abishop@capacityny. com

                Charmaine Brooks
                AIG Claims
                charmaine.brooks@ai g.com

                Donohue Law Firm
                Attorneys for Happy Child Transportation, LLC
                rdonohue@donohue Jaw. com

                 Paul Koenigsberg, Esq.
                 Koenigsberg & Associates, P.C.
                Attorneys   for   P I aintiff
                 pdk212@gmail.com

                Robert W. DiUbaldo, Esq.
                Carlton Fields
                rdi ubal do@.carltonfi eld s. com

                 Nora A. Valenza-Frost, Esq.
                 Carlton Fields
                 NValenza-Frost@ carltonfi elds. com


     lffitr
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 74 of 126
                                                                          rNDEX NO. 65223Q/2020
NYSCEF DOC.   NO.   11                                              RECEIVED NYSCEF   I   Q6/03/2Q20




                    Patrick Larkin
                    National Continental Insurance Company
                    Patrick Larkin@oroeressive.com




     l*EW
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 75 of 126
                                                                                                                              rNDEX NO. 652230/2A20

NYSCEF DOC.   NO.     11                                                                                                RECEfVED NYSCEF   ? 06/03 /2020


                                            Altorneys ol Low

                                            lAbbate, Balkan, Colavita & Confini, 1,.1,.r,
                                            l00l tLanklin      Avcnue, Gar'den City, Neur   Y0*   11530
      John D. McKcnna, Esq.
      Par(ner                               T, 5t6.294.8844 F, 516,294,8202
      i mckennalDlbcclaw. corn              www.lbcclaw.corn
      (516) 837"7370


                                                                                                          September 27,2019

           BY EMAIL, REGULAR MAIL
           AND CERTIFIED MAIL
           RETIJRN RECEIPT REOUESTITD
           happychild 1 @verizon.net

           John J, Marzo
           Happy Child Transportation, LLC
           436 Spencer Sheet
           Staten Island, NY 103 l4

                      Re:        Tameake Macldinv. Altfest Auto Leasing, Inc., et al.
                                 Our File   No. :                    19 2799 103846


           Dear Mr. Marzo:

                  We have been retained to act as coverage counsel onbehalf of SPARTA Insurance Company
                                                                                 *Tameake Macklinv. Altfest
           ('SPARTA") in connection with the above-referenced matter, entitled:
           Auto Leasing, Inc., Ilappy ChildTransportation, l".L,C,, Atl Star Bus Service Co., LLC. Levander
           Polk and Jasmine T. Williams" (lndex No.24112015), which is pending in the New York Supreme
           Couft, Kings County (the{Macklin Action"). As you know, SPARTA issued apackage insurance
           policy to i{appy Child Transportation, LLC ("Happy Child"), bearing Policy No, 031CP00251,. for
           ihe period Jrnrary 1,2074 to January 1,2015 (the "SPAK|A Policy')' The SPARTA Policy
           includes a Business Auto Coverage form which provides a $1 million limit for specifically-defined
           o'autos" as further explained below'


                     The Macklirz Action arises out of an alleged automobile accident that occurred on May 5,
            2014, wherein plaintiff Tameake Macklin ("Macklin") claims to have sustained injuries while in the
            course of her employment as a bus matron for Happy Child, The police report states that the alleged
            accident involved a school bus registered to Happy Child (the "school Bus")' lnthe Macklin Action,
            Macklin alleges, in part, that Happy Child owned the "Chevrolet motor vehicle bearing New York
            State licens" plutr number 1491iSH [that was] operated by Defendant Levander Polk [("Polk"]) in
            which plaintiff Tameake Macklin was a passenger was involved in a collision with aNissan motor
            vehicle ... operated by Defendant Jasmine T. Williams." Macklin further alleges that'oas a result of
            the aforesaid contact, Plaintiff Tameake Macklin .,. sustained severe and permanent personal
            injuries; and ... was otherwise damaged," Macklin generally asserts that the "Defendants were
            negligent, careless and reckless in the ownership, operation, management, maintenance, supervision,
            ur" uttO control of the aforesaid vehicleso'. Thus, the MacklinAction seeks unspecified damages that
            are.,greater than basic economic loss as to satisff the exceptions of $5104 of the New York
                                           oonot
            Insurance Law" and that are          recoverable through no-fault insufance".
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 76 of 126
                                                                                                    rNDEX NO. 652230/2020
  LED:   NEW
NYSCEF DOC. NO. 11                                                                          RECEfVED NYSCEF    :     06/03 /2020




                  The Macklln Action was instituted on or about January 28, 2015. However, not until
          September 20,2019, did SPARTA receive first notice of the Macklin Action. The initiai notice to
          SPARTA confirmed that both Macklin and Polk were employees of Happy Child on the date of the
          alleged accident. More importantly, the notice included a letter, dated September 1 8, 20 1 9, sent by
          Macklin's counsel to AIG Insurance Company ("AIG") (with a copy to the Happy Child's defense
          counsel, the Donohue Law Firm), listing llappy Child as the insured thereunder (the "Settlement
          Letter').

                    The Settlement Letter offered a time-sensitive (and final) pre-trial settlement demand of $5
          million and warned that the 'ooffer will expire at 5 P.M, on Friday September 20,2019 after which
          time . , . [Macklin would] pursue this matter to verdict." The Settlement Letter also stated that "this
          matter was scheduled for Final Jury Selection today and Jury Selection has commenced" and that'oall
          of [the Happy Child] defendants are precluded from testifring at trial or offering affidavits in support
          of their defense," According to the court docket inthe Macklrzr Action, jury selection has since been
          completed and trial is scheduled to proceed on October 2,2019'
                                                          *   rl.   rt(




                  Based upon our review of the information and documentation in SPARTA's possession, we
          must advise Happy Chitd that there is no coverage available under the SPARTA Policy for the
          Macklin Action. The purpose of this correspondence is to outline for you those provisions of the
          SPARTA Policy which preclude any obligation on the part of SPARTA to defend or indemniff
          Happy Child in connection with this matter. Although notice has not been provided by Polk (the
          driver of the School Bus, there is likewise no coverage available for him under the SPARTA Policy,

                  First, we note that the SPARTA Policy provides, in pertinent part, as follows:

                  SCHEDULE OF COVERAGES AND COVERED AUTOS

                  This policy provides only those coverages where a charge is shown in the premium column
                  below, Each of thess coverages will apply only to those "autos" shown as covered "autos",
                  .,Autos" are shown as covered 6oautost'for a particular coverage by th€ entry of
                  one or more of the symbols from the Covered Autos Section of the                Business
                  Auto Coverage Form next to the name of the coverage.


                                        COVERED                             LIMIT             PREMIUM
                     COVERAGES           AUTOS

                   LIABILITY          7,8,9              $1,000,000

                                                           ***
                                           BUSINESS AUTO COVERAGE FORM

                          SECTION     I_   COVERDD AUTOS

                                                           + :lt     t'ft




     l-Hdil                                               n
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 77 of 126
                                                                                                              INDEX NO. 652230/2020
 ILED:   NEW
NYSCEF DOC.   NO.   1.1                                                                              RECEIVED NYSCEF   : 06/03 /2020



                                                                                              o'autos" for
                              Item Two of the Declarations shows the "autos" thatarc covered
                              each of your coverages. The following numerical symbols describe the
                              "autos" that may be covered "autos". The symbols entered nextto a covgrage
                              on the Declarations designate the only "autos" that are covered "autos".

                              A.   Description Of Covered Auto Designation Symtrols

                     Svmbol                       Description Of Covered Auto                  Symbols

                                                                  !h*{<

                          7        Specifically       Only those "autos" described in ltem Three of the
                                   Described          Declarations for which a premium charge is shown (and for
                                   ttAutos"           Liability Coverage any "trailers" you don't own while
                                                      attached to any power unit described in Item Three.
                          8        Hired "Autos"      Only those "autos" you iease, hire, rent or borrow. This
                                                                           t'auto" you lease, hire, rent, or borrow
                                   Only               does not include any
                                                      fi'om any of your "employees", parlners (if you are a
                                                      partnership), members (ifyou are a limited liability
                                                      company) or members of their households
                          I        Nonowned
                                   ttAutos" Only
                                                      Only those "autos" you do not own, lease, hire, rent or
                                                      borrow that are used in connection with your business' This
                                                      includes "autos" owned by your "employees", partners (if
                                                      you are a parlnership), members (if you are a lirnited
                                                      liability company), or members of their households but only
                                                      while used in       business or              affairs.

                                                                   :&{s+
                              SECTION         II _LIABILITY COVERAGE
                              A.   Coverage

                                   We will pay all sums an "insured" legally must pay as damages because
                                   of "bodily injury" or "property damage" to which this insurance applies,
                                   caused by an "accident" and resulting from the ownership, maintenance
                                   or use ofa covered "auto".

                                                                   *{<{t

                                   We have the right and duty to defend any "insured" against a 'osuit"
                                   asking for such damages ... However, we have no duty to defend any
                                   "insured" against a "suit" seeking damages for "bodily injury" or
                                   "property damage" ,,. to which this insurance does not apply'..
                                                                   *+*
                 Thus, the SPARTA Policy is only implicated if an "insured" would be obligated to pay
                                                                                              this time, it is
         damages fori'bodily injury" caused by an "accidenf involving a covered "auto'. Ato'Autos",
                                                                                   Described           as we
         unclear whether the School Bus is covered under Symbol T Specifically
                                                                                                       police
         are not in possession of the School Bus' VIN number, Also, Macklin's allegations and the
         report inditate that the School Bus was owned by I{appy Child. T'hus, the School Bus is not covered



     LHK)                                                         3
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 78 of 126
                                                                                                          rNDEX NO. 652230/2020
  LED    NEV{T
NYSCEF DOC.   NO.   11                                                                            RECEIVED NYSCEF   |   06/ 03 /2020




          under Symbol 8 Hired ooAutos" Only, and            it is likewise not covered under Symbol 9 Nonowned
          'oAutos" Only.

                 Second, even if the Macldin Action concerned a covered "auto", coverage for Happy Child
          would be precluded by several exclusions to the SPARTA Policy. In that regard, the SPARTA Policy
          provides, in pertinent pafi, as follows:

                         B.   Exclusions

                              This insurance does not apply to any of the following:
                                                               *{.*
                              4,   Employee Indemnification And Employer's Liability

                                   "Bodily injury" to:

                                   a.   An "employee" of the "insured" arising out of and in the course
                                        of:

                                        (l)                     o'insured"; or
                                              Employment by the

                                        (2) Performing the duties related to the conduct of         the
                                              "insured's" business;...
                                                               {< tf,      {.

                                   This exclusion applies:

                                        (1) Whether the o'insured" may be liable as an employer or in
                                              any other capacity; and

                                        (2) To any obligation to share damages with or repay someone
                                              else who must pay darnages because of the injury.

                                                                      **
                              5.   Fellow Employee

                                   "Bodily injuty" to:

                                   a.   Any fellow "gmployee" of the "insured" arising out of and in
                                        the course of the fellow "employee's" employment or while
                                        performing duties related to the conduct of your business;.. '
                                                               d.**


                  We reiterate that the notice of claim states that Macklin was ar employee of Happy Child on
          the date of the accident, and thus, there is no coverage for her injuries. The Employee Exclusion
          applies to preclude coverage even if Happy Child "may be liable as an employer or in any other
          capacity", such as vicarious liability, and even if Happy Child becomes obligatedooto share damages
          with or repay someone else who must pay damages because of the injury."




     rHlt                                                     4
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 79 of 126
                                                                                                             INDEX NO. 652230 /'2020
NYSCEF DOC.   NO.   11                                                                              RECEIVED NYSCEF    ? 06/ 03 /2020




                  Furthermore, Macklin's allegations and the notice of claim also confirmed that Polk, the
          School Bus driver, was also an employee of Happy Child on the date of the accident, Though
          coverage for Polk ha^s not be sought in this matter, we note that the SPARTA Policy's insuring
          agreement does define "insured" as "[a]nyone else while using with your permission a covered
          ooauto"
                  you own.. ,", Nevertheless, the SPARTA Policy excludes coverage for "bodily injury''to an
          insured's fellow employees, Here, Macklin was Polk's (thewould-be insured) fellow employee, and
          thus, there is no coverage for Polk inthe Macklfz Action.

                  Finally,Happy Child has failed to comply with the notice provisions of the SPARTA Policy,
          In that rcgard,the SPARTA Policy provides, in pertinent part, as follows:

                           SECTION IV_ BUSINESS AUTO CONDITIONS

                           The following conditions apply in addition to the Common Policy
                           Conditions:

                           A.   Loss Conditions
                                                                 *r t       tl.


                                2,   Duties In The Event Of Accident, Clalm, Suit' Or Loss

                                     We have no duty to provide coverage under this policy unless there
                                     has been full compliance with the following duties:

                                     a.   In the event of "accident", claim, "suit" or "loss"' You must
                                          give us or our authorized representative prompt notice of the
                                                         t'loss"...
                                          'oaccident" or

                                                                 *d<+
                                     b.   Additionally, you and any other involved'oinsured" lnust:

                                          (1) Assume no obligation, make no payment or inour            no
                                                expense without our consent, except at the "insured's" own
                                                cost.

                                          (2) Immediately     send us copies of any request, demand,
                                                order, notice, summons or legal paper received
                                                concerning the claim or "suiton.

                                          (3)   Cooperate with us in the investigation or settlement   of
                                                                                   o'suit"'
                                                the claim or defense against the

                                          (zl) Authorize   us to obtain medical records or other pertinent
                                                information'
                                                                 *    rlc    {(



                                           filed in January 2015 and Happy Child has since been actively
                     The Macklile Action was
          involvedinthelitigation,althoughitisapparentlybarredfromtesti$lingattrialinitsdefense.We
          understand that juiy selection has already begun, and previous proceedings in this matter have



     LHffi                                                       5
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 80 of 126
                                                                                                  INDEX NO. 652230/2020
NYSCEF DOC.   NO.   11                                                                    RECEIVED NYSCEF     | 06/03 /2020




         precluded the defendants from testiffing attrial, Having only notified SPARTA on September 20,
          2019, Happy Child has unreasonably and inexcusably prevented SPARTA from exercising its rights
          to investigate this matter. Moreover, Macklin's final offer to settle expired on Septemb et 20,2019 ,
         just a few hours after Happy Child first notified SPARTA of the Macklin Action. As such, even if
         the SPARTA Policy provided coverage for Happy Child in connection with the Macklin Action, the
          late notice has substantially prejudiced SPARTA,

                                                         :tt&+
                 The policy provisions and issues which have been set forth above have been brought to the
         attention of I-Iappy Child so that it is fairly informed of their existence, and of the grounds for non-
         coverage which exist. This recitation is not necessarily exhaustive, however, and to the extent that a
         particular term, condition, limitation or exclusion has not been cited, or an issue not referenced, that
         was not intended to be (nor should it be considered as) a waiver of any rights which SPARTA may
         have under its policy.

                We have written to you in a representative capacity on behalf of Happy Child. Please let us
         know if we need to direct this correspondence to anyone else.

                                 if there is any additional information or documentation you would like us to
                    Please advise us
         consider so we can review the same and provide SPARTA's updated coverage position.

                    Thank you for your attention to the foregoing.

                                                                 Very truly yours,

                                                                             o
                                                                         D. MoKENNA
         JDMiAMP:ids

         cc         Amber Bishop, Claims Manager
                    Capacity Group ofNY
                    ab ishop@capacityny. com


                    Latoyta Baskett
                    AIG Claims
                    latovta. baskett@,gi   g.   com

                    Donohue Law Firm
                    Attorneys for Happy Child Transportation, LLC
                    rdonohue@donohue- law.com

                    Paul Koenigsberg, Esq.
                    Koenigsberg & Associates, P.C.
                    Attorneys fo r P lainttff
                    odk2l2(d.umail.com



    LHK]                                                 6
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 81 of 126
                                                                                                                                  rNDEX NO. 652230/2020
NYSCEF DOC. NO. 11                                                                                                          RECEIVED NYSCEF   ? 06/   03   /2020


                                             Atlorneys ol Low

                                             l'Abbate, Balkan, Colavita & Contini,                   l.t,l
                                             l00l ltLanklin Avenue,   Garden City, New YoLk I 1530

       John f), McKenna, I3sq.               T. 5t6.294.8844 F. 5t6.294.8202
       Partner                               www.lbcclaw.conr
       irnckenna@l bcclaw. gor4
       (s l6) 837-7370



                                                                                                         October   I,2Al9

            BY EMAIL AND CERTIFIED MAIL
            RtrTURN RqCMIPT REQUESTEP
            p.dk2l2@gmail.com


            Paul Koenigsberg, Esq,
            Kocnigsberg & Associates, P,C.
            1213 Avenue U
            Brooklyn, New York 11229

                       Re:        Tameake Macklinv. Altfe.st Auto Leasing, Inc., et al,
                                  Our File   No. i                19 2799 103846


            Dear Mr. Koenigsbcrg:

                   As you know, we are coverage counsel for SPARI-A Insurance Company ("SPAR[A") in
            connection with the above-referenced matter, entitied: "Tameake Macklin v. Altfest Auto Leasing,
            Inc., Happy Child Transportation, L.L,C., All Star Bus Service Co., LLC. Levander Polk and
            Jasmine T, Wiltiams" (lndex No. 241i2015), which is pending in the New York Supreme Court,
            KingsCounty (the"MackllnAction").WewriteinresponsetoyourletterdatedSeptember2S,20l9
            and as a follow up to SPARTA's declination of coverage dated September 27 ,2019. A copy of the
                                               (Ao' and the contents of which are incorporated herein.
            declination is enclosed as Exhibit

                    SPARTA issued a package insurance policy to Flappy Child Transportation, LLC ("Happy
            Child"), bearing Policy No, 031CP00251, for the period January 1,2014 to January 1, 2015 (the
            "SPARTA Policy"). The SPARTA Policy includes a Business Auto Coverage form which provides
            Personal Injury Protection (or equivalentNo-fault Coverage) for Symbol 5 OwnedooAutos" Subject
            to No-fault, which the SPARTA Poticy defines as "[o]nlythose 'autos' you own that are required to
            have no-fault benefits in the state where they are licensed or principally garaged." In turn, the
            SPARTA Policy provides liability covemge in the amount of $1 million for Symbols 7 (Specifically
            Described o'Autos"), 8 (Hired'oAutos" Only) and 9 Q.{on-owned "Autos"Only).

                    By ietter dated June 3,zll4,your office submitted a'oclaim under the uninsured motorist and
            undersigned motorist provision of the above referenced policy" on behalf of Ms. Macklin (the "PIP
            Claim"). A copy of your June 3, 2014 letter is enclosed as Exhibit '68". Gallagher Bassett
            Services Inc. (SPARTA's third-party administrator)("Gallagher Bassett") acknowledged receipt of
            the PIP Claim on June 10,2014 and by August 7 ,2014 notice issued to I'Iappy Child (with a copy to
            your office), the PiP Claim was denied, A copy of the August 7,2014 denial of the PIP claim is
            enclosed as Exhibit ,'C". No one challenged the denial of the PIP claim and, more importantly, no
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 82 of 126
                                                                          rNDEX NO. 652230/202\)
 ILED:   NEW                    CLERK O          2  O'7 227
NYSCEF DOC. NO. 11                                                  RECEIVED NYSCEF : 06 /03 /2020




           one provided notice to SPARTA or ofthe Macklin Action which was filed in January 2015 until ten
           (days) ago,

                    With respect to the assertion concerning timely notice to SPARTA of the Macklin Action,
           you state in the September 28, 20 1 9 letter that *SFARTA had notice of the claim dating back to soon
           after the subject accident." In response, be advised that notice of the accident is distinct from notice
           of the commencement of litigation soncerning the accident. American Transit Ins. Co, v. Sartor,3
           N.Y.3d    7l (2004). "[A]n insurer may [separately] demand that it receive timely notice of a
           claimant's commencement of litigation," ^See id "The purpose of such notice is to provide the insurer
           with a fair and reasonable opportunity to appear and defend against a claim or exercise its right to
           settle the matter.o' Id. In Americun Transit, "the policy issued ,.. condition[ed] its coverage
           obligation upon receipt of immediate written notice of any ... notice of claims for damages on
           account of such accidents.' The policy further state[d] that'[i]f any suit is brought against the
           Insured to recover such damages the Insured shall immediately forward to the Company every
           summons or other process served upon him." The Court of Appeals held that the "insurer's receipt of
           such notice is therefore a condition precedent to its liability under the policy, . . fand] failure to satisfy
           this requirement may allow an insurer to disclaim its duty to provide coverage," /d. (citations
           omitted).

                    Here, the notice    of the PIP Claim submitted in June 2014 was not sufficient to notifr
           SPARTA of the Macklin Action instituted nearly eight months later'

                   As provided in our previous letter, the SPARTA Policy contains similar language to that in
           American Transit. The SPARTA Policy required Happy Child to "give ISPARTA] or our authorized
                                                oaccident' or 'loss' .,.land aldditionallY, ...
           representative prompt notice of the                                                  [to i]mmediately
           send us copies of any request, demand, order, notice, summons or legal    paper  received   concerning
           the claim or 'suit"'. Happy Child has been involved rnthe Macklln Action for some time. However,
           l{appy Child did not notify SPARTA of the Macklin Action until September 20, 2019, almost four
           (4) years after it was instituted.

                     The prejudice to SPARTA caused by Happy Child's untimely notice is great. As stated in
           your September 18, 2019 settlement letter to AIG, Happy Child and other defendants are apparently
           tarred from testifying at trial in their own defense, jury selection has already been completed, and
           trial is schedule to commence this week. Moreover, Macklin's final offerto settle has expired. Happy
           Child has unreasonabty and inexcusably prevented SPARTA from exercising its rights to investigate
           this matter, Furthermore, we reiterate that the Septemb er 20, 2019 notice of claim (like the June 3 ,
           201 4 notice of the PIP Claim) states that Macklin was an employee of Happy Child on the date of the
           alleged accident, and thus, coverage under the SPARTA Policy is excluded as set forth in declination
           of coverage dated Septe mber 27 ,201 9. In that regard, we once again note that the SPARTA Policy
           provides, in pertinent part, as follows:

                            A.   Exclusions

                                 This insurance does not apply to any of the following:
                                                              ,t( :ft   th




      Lffi;il                                                2
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 83 of 126 -t\u.                                   o3zz3v / zvzv
IFILED:   NEW YORK COUNTY CLERK 06/03/2020 07:27 PMI                    l-r\uj1^
NYSCEF DOC.   NO.   11                                                                               RECEIVED NYSCEF   z 06/03 /2020




                                4.   Itrmployee Indemnlfication And Employer's Ltability

                                     "Bodily injury" tot
                                     a.   An ooemployee" of the ooinsured" arising out of and in the course
                                          of:

                                          (l)   Employment by the "insured"; or

                                          (2) Performing the duties related to the conduct of          the
                                                o'insured's" business;. ..

                                                                  **{<

                                     This exclusion applies:

                                          (1)   Whether the o'insuted" may be liable as an employer or in
                                                any other capacity; and

                                          (2) To any obligation  to share damages with or repay someone
                                                else who must pay damages because of the injury.

                                                                  *rs*
                                5.   Fellow Employee

                                     "Bodily injury" to:
                                     a.   Any fellow "employee" of the "insured" arising out of and in
                                          the course of the fellow "employee's" employment or while
                                          performing duties related to the conduct of your business;,,.



                                                                  *rI*


                   'lhe policy provisions and issues which have been set forth above have been brought to the
           attention of Happy Child and Ms. Macklin so that they are fairly informed of their existence, and of
           the grounds for non-coverage which exist. This recitation is not necessarily exhaustive, however,
           and to the extent that a particular term, condition, limitation or exclusion has not been cited, or an
           issue not referenced, that was not intended to be (nor should it be considered as) a waiver of any
           rights which SPARTA may have under its policy,

                     Thank you for your attention to the foregoing.

                                                                             Very truly yours,



                                                                                    D. McKENNA
           JDMIAMP:jds
           Enclosures



                                                                 J
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 84 of 126
                                                                           rNDEX NO. 652230/2020
 ILED    NEW
NYSCEF DOC. NO. 11                                                   RECEIVED NYSCEF   z   06/03 /2020




          cc:    John J. Marzo
                 Happy Child Transportation, LLC
                 happyslild 1 @verizgn.net

                 Amber Bishop, Claims Manager
                 Capacity Group of NY
                 abi shop@qapagityny. c o m

                 Charmaine Brooks
                 AIG Claims
                 charmaine,bfookgt@ai   g.   gom

                 Donohue Law Firm
                 Anorneys for Happy Child Transportation,   LLC
                 rdonohue(Ed onohue-law. com




     Lffif,)                                        4
                     Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 85 of 126
[!-IIT.E!LTB   NliyI ILtfiIA L;LTUNII Lilrlifi,I\ UO./U5lZUZU Ur3Z, rryll
NYSCEF DOC.      NO.   11                                                  RECEIVED NYSCEF   ..   O6   / 03 / 2O2O




                            EXHIBIT
                              A
                      Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 86 ofrl\uE^
                                                                                      126
lFrrJEDs NEW YORK COITNTY CTJERK 06/0312020 07sZ7
                                                                                                                                          NU.   O)AZ)V/ZV4U
                                                                                                                   PMI
NYSCEF DOC.    NO.     11                                                                                                     RECEIVED NYSCEF   I 06/03 /2020



                                                   Atlomeys ol   low

                                                   ['Abbate, Balkan, Colavita & Conilni, l,l,n,
                                                   l00l Frankllu       Avenue, Garden Clty, Neu, York 1t530
        Johu   l). Mol(cuna, Iisq.
        Pflrhlcr                                   T, 5t6,294.8844       t.   5t6.294.5202
        ,irlrckenna@.lbcclaw. cq.rp                www.lbcclaw.corn
        (516) 837-7370


                                                                                                              September 27,2019

               BY EMAIL, REGULAR MAIL
               AND CtrR'TItrIED MAIL
               RE TUBN REST,IPT REO UESTEQ
               happyqh i I d 1 @-v. g i zon. geJ

               John J, Marzo
               Happy Child Transportation, LLC
               436 Spencer Street
               Staten lsland,         NY   10314

                            Ro        Tameake Macklinv. Allfesl Auto Leasing, Inc., et ul,
                                      Our File No, :      19 2799 103846

               Dear Mr. Marzo:

                       We have been retained to act as coverage counsel on behalf of SPARTA Insurance Company
                                                                                      o'T.ameake
               ("SPARTA") in connection with the above-referenced matter, entitled:              Macklinv. Altfest
               Auto Leasing, Inc., Happy ChildTransportation, L,L,C., AII Star Bus Service Co., LLC, Levander
               Polk and ,Iasmine T, Wilhams" (Index No, 241l20 I 5), which is pending in the New York Supreme
               Court, Kings County (the"Macklin Action"). As you know, SPARTA issued a package insurance
               policy to ilappy Child Transportation, LLC ("I,lappy Child"), bearing Policy No. 03 1CP0025 1 , for
               the period January 1,2014 to January l, 2015 (the "SPARTA Policy"), The SPARTA Policy
               includes a Business Auto Covera.ge form which plovides a $1 miltion limit fbr specifically-defined
               "autos" as further explained below.

                            Macktirz Action ari,ses out of an allegecl automobile accident that occurred on May 5,
                          1\e
               201 4, wherein  plaintiff Tameake Macklin (o'Macklin") claims to have sustained injuries while in the
               course of her employment as a bus matron lbr Flappy Child, The police report states that the alleged
               accident involved a school bus registered to l-Iappy Child (the 'oschool Bus"). Inthe MacklinAction,
                                                                        o'Chevrolet motor vehiole bearing New York
               Macklin alleges, in part, that Happy Child owned the
               State license plate number l4915SIl lthat was] operated by Defendant Levander Polk l('Polk"l) in
               which Plailtiff ]'ameake Macklin was a passenger was involved in a collision with a Nissan motor
               vehicle .. . operated by t)efendant Jasmine T, Williams." Masklin further alleges thatooas a result of
               the aforesaid contaot Plaintiff Tameake Macklin ,.. sustained severe and permanent personai
               injuries; and .., was otherwise damaged," Macklin generally assefts that the "Defendants were
               negligent, careless an{ reckless in the ownership, operation, management, maintenance, supervision,
               usJ anO control of the aforesaid vEhicles", Thus, the.Macklin Action seeks unspecified damages that
               are o,greater than basic economic loss as to satis$ the exceptions of $5104 of the New York
                                              o'not recoverable tlrrough no-fault insurance"'
               Insurance Law'' and that are
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 87 of 126
                                                                        INDEX NO.                                         b52'23U / 2A2U
IFILEp3   NEW YORK COI'NTY CLERK 05103/2020 07:27 PMI
NYSCEF DOC.   NO.   11                                                                                 RECEIVED NYSCEF : 06/03/2020




                       The Macklin Action was instituted on or about January 28,2015.I-Iowever, not until
              September 2A,2019, did SPARTA receive first notice of the Mocklin Action. The initial notice to
              SPARTA confirmed that both Macklin and Polk were employees of I'lappy Child on the date of thc
              atleged accident, More importantly, the notice included a letter, dated September 18, 2019, sent by
              Macklin's counsel to AIG Insurance Company ("AIG") (with a copy to the Flappy Child's dcfense
              counsel, the Donohue Law Firm), iisting Happy Child as the insured thereunder (theo(Settlement
              Letter'),

                       The Settlement Letter offered a time-sensitive (ancl final) pre-trial settlement demand of $5
              million and warned that the'ooffer will expire at 5 P.M. on l-riday September 20,2019 a{ter which
              tirne .,, fMacklin would] pulsue this matter to verdict." 'fhe Settlement l,elter also stated that "this
              matter was scheduled {br Final Jury Selection today and Jury Selection has commeltccd" and thatooall
              of [the Flappy Chitd] defendants are precluded from testiffing at trial or offering affidavits in suppott
              of their defensc," According to the court docket inthe Macklin Action, jury selection has sincebeen
              completed and trial is scheduled to proceed on October 2,2019.
                                                                 r{c +        ,*




                     Rased upon our revicw of the information and dogumentation in SPARTA's possession, we
              must advise Huppy Child that there is no coverage available under the SPARTA Policy for the
              Macklin Action, The purpose of this correspondence is to outline for you those provisions of the
              SpARTA Policy wtrictr prectude any obligation on the part of SPARTA to defend or indernnify
                                                                                                            (thc
              Happy Child in connection with this matter, Atthough notice has not been provided by Polk
              Orivii of the School Bus, there is lilcewise no coverage available for him under the SPARTA Policy.

                         First, we note that the SPARTA Policy provides, in pertinent part, as follows:

                         SCHEDULD OF COVERAGES ANT' COVERED AUTOS

                         This policy provides only those coveragcs whote a charge is shown in the premium solumn
                         below, Eath of thesc coverages will apply only to those "autos" showu as covered "autos",
                         ,.Autos,t are shoWn as COVeretl t'Autos" for a particular coverage by the entry of
                         ole or more of the symbols from thc Covcrcd Autos                 Section   of tbe   Business
                         Auto Coverage Form next to the name of the covcrage'


                                               COVERED                             LIMIT                PREMIUM
                          COVERAGES             AUTOS

                         LIABILI'TY          7, 8.9             $1.000,000

                                                                 *tttl
                                                BUSINESS AUTO COVARAGE FORM

                                 SECTION I    * COVERED AUTOS
                                                                  !t     {(   I.




       tffidil                                                   a
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 88 of 126
                                                                              fr\DEx r\u..
IFIL'ED: NEw YORK COUNTY CLERK 05/03/2020 07 :27                                           PMI                           ,b5lzJU / ZUZV
NYSCEF DOC.   NO.   11                                                                                  RECEIVED NYSCEF ..   O6   / 03 /2020




                               Item Two of the Declaratiotrs shows the "autos" that are sovered o'autos" for
                               each of your ooverages. The following numerical syrnbois describe the
                                                            ooautos", The symbols entered noxt to a
                               'oautos" that may be covered                                         ooverage
                               on the Declarations designate the only "autos" that are oovered "autos",

                               A. Descdptlorr       Of Covered Auto Dcslgnatlon Symbols

                         Svmbol                    Dcscrirrtion Of Covered Auto Designation Syrnbols

                                                                      t,F$
                           7        Specifically       Only those "autos" described in ltem Three of the
                                    Desct.ibed         Declarations for which a premium charge is shown (and for
                                    ttAutos"           Liability Coverage any "trailers" you don't own while
                                                       attached to any power unit described in Item'I'hree,
                           I        Hired "Autos"      Only those t'autos" you lease, hire, rent or borrow, This
                                    Only               does not include any'nauto" you lease, hire, rent, or borrow
                                                       flonr any ol'your "employees", partners (if you are a
                                                       partnership), members (if you are a limited liability
                                                       company) or members of their households
                           I        Nonowned           Ottly those "autos" you do llot owt'I, lease, hire, rent or
                                    "Autos" Only       borrow that are used in connection with yout business' This
                                                                                         o'employees", partners (if
                                                       includes "autos" owned by your
                                                       you are a partnership), members (if you are a limited
                                                       liability company), or members of theil households but only
                                                       while used in your business or your personal affairs.

                                                                   {. +      tli


                               SECTION II _ LIABILITY COVERAGE

                               A.   Covcrage

                                    We will pay all sums an "insursd" legally must pay as damages because
                                    of o'hodily injury" or "properfy damageo'to which this insurance applies,
                                    caused by an "accident" and resulting fronr the ownel'ship, maintenance
                                    or nse of a covel'ed "auto",
                                                                   t!*+
                                    We have the right and duty to defend any "itrsured" against a'osuit"
                                    aslcing for such damages ,,, Howcver, we have no duty to defond any
                                    o'insurcd" against a t'suit" seeking damages fot "bodily injury" or
                                    "ploperfy damage" ,,, to which this insurance does not apply',,
                                                                   :fi*tt


                      Thus, lhe SPARTA Policy is only implicated if an "insut'ed" would be obligated to pay
              damages for;'bodily injury" caused by an "accident" involving a covered "auto", At this time, it is
              uncleir whether the School Bus is covered under Symbol 7 Specilically DescribedooAutos", as we
                                                                                                           police
              are not in possession of the School Bus' VIN number, Also, Macklin's allegations and the
              report indilale that the School Bus was owned by Flappy Child, Thus, the School Bus is not covered



       !-Hdfl:)                                                   3
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 89 of 126
                                                                                                                  INDEX NO. 65223A/2020
NYSCEF DOC.   NO.   11                                                                                   RECEIVED NYSCEF | 06 / 03 /2020




              undor Symbol 8 Hired o'Autos" Only, and             it is likewise not covored under Symbol 9 Nonowned
              'oAutos" Only,

                     Second, even if the Macklin Action concerned a covered "auto", coverage for Happy Child
              would be precluded by several exclusions to the SPARTA Policy. In that regald, the SPARTA Policy
              provides, in pefiinent part, as follows:

                              B.   Exclusions

                                   This insurance does not appty to any of the following:
                                                                      *   !k   rl.


                                   4,   Employee Indcmnlfication And Employer's Ltabtlity

                                        "Bodily injury''to:
                                        R.   An ooernl:loyee" of the "insured" arising out of and in the oourse
                                             ofi

                                             (1) Employment by the "insuLed"; or
                                             (2) Performing the duties related to the conduct of           the
                                                   "hrsured's" business;,,.
                                                                   ,fi rlr     )h


                                        This exclusion applies:

                                             (1)                o'insured" may bc liable as an employer or in
                                                   Wlrether the
                                                   any other capacity; and

                                             (2) To any obligation to shatedamagcs with or rcpay someone
                                                   else who must pey damages becattse of the injury.

                                                                   tS rf       rl

                                   5.   Fellorv Employee

                                        "Rodily injury" to;
                                        a.   Any fellow 'oemployee" of the "insured" arising out of and itr
                                             tho oourse of the fellow "employec's" employment or while
                                             perfoLming duties related to tho conduct of your business;.',

                                                                   rl t*       rlt




                      We reiterate that the notice of claim states that Macklin was an employee of Happy Child on
              the date of the accident, and thus, there is no coverage for her iniuries, The Employee Exclusion
              applics to preclude coverage evon if Happy Child "may be liable as an employor or in any other
                                                                                                o'to
              capacity", such as vioarious liability, and even if Happy Child becomes obligated      share damages
              with or repay sorneone else who must pey damages because of the injury."




      rffid{)                                                     4
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 90 of 126
IFIIJEI]3 NEW YORK COUNTY (jIJERK UO/UJlzUzU U-l:z/ "PMl                                                                        WJZAJV/   AWLW

NYSCEF DOC.   NO.   11                                                                                         RECEIVED NYSCEF : 06/03 /2020




                      Furthermore, Macklin's allegations and the notice of claim also confirmed that Polk, the
              School Bus driver, was also an employee of Happy Child on the date of the accident. 'I'hough
              coverage for Polk has not be sought in this mattor, we note that the SPARTA Policy's insuring
              agrcement does defline "insured" as "fa]nyone else while using with your permission a covered
              "auto" you own, , . ", Nevertheless, the SPARTA Policy excludes soverage for "bodily injury" to an
              insured's fellowemployees. I{ere, Macklin was Polk's (thewould-be insured) ftllowemployee,and
              thus, there is no coverage for Polk inthe Macklirc Action.

                                         has failed to comply with the notice provisions of the SPARTA Policy,
                         Finally, I{appy Child
              In that regard,.the SPARTA Policy  provides, in pertinent p.art, as follows:

                                SECTION IV        -    BUSINESS AUTO CONDITIONS

                                'lhe following        conditions apply       in   addition   to the Cornmon   Polioy
                                Conditious:

                                A.   Loss Condltions
                                                                          **,l(
                                     Z,   Duties In The Event Of Accidcnt, Claim' Suit' Or Loss

                                          We have no duty to provide coverage under this policy unless thele
                                          has been full cornpliance with the following dutiesl
                                                                                   oosuit"
                                          a,   In the event of 'oaccident", olaim,         or "loss". You must
                                               give us or our authorized representative pronrpt notice of the
                                               t'accident" or
                                                              "loss".
                                                                          {( rl. *
                                          b,   Additionally, you and any other involved "insured" tnust:

                                               (1) Assume no obligatiort, malce no payment ot' incur          no
                                                      expense without our consent, except at the "insured's" own
                                                      gost,

                                               (2) Immediately send us copies of any rcquest, dctnatld,
                                                      order, notics, summons or legal paper received
                                                                              {!sttit".
                                                      concerning the claim or

                                               (3)    Cooperate witlr us in the investigation or settlement   of
                                                                                             o'suit",
                                                      the claim or defense against the

                                               (4) Authorize    us to obtain medical records or other per-tinent
                                                      information'
                                                                      * *         ,*



                         'I'he Macklin Aotion wasfiled in January 2015 and Happy Child has since been actively
              involved in the litigation, although it is appalently barred fi'om testifying at trial in its defense. We
              understand that juiy selection has ah'eady begun, and previous proceedings in this matter have



       rR?f,)                                                         5
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 91 of 126
                                                                                                         ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.   11                                                                           RECEIVED NYSCEF           |   06/03 /2020




          precluded the defendants from testifying attrial. Flaving only notified SPARTA on September 20,
          201 9, I'Iappy Child has urueasonably and inexcusably prevented SPARI'A from exer<;ising its rights
          to investigate this matter, Moreover, Macklin's final offer to settle expired on September 20, 2019,
          just a few hours after l{appy Child first notified SPARTA of the Macklln Action. As such, even if
          the SPARTA Policy provided coverage for Flappy Child in connection with the Macklin Action, the
          late notice has substantially prejudiced SPARTA.


                      'lhe policy provisions and issues *hi; *JO"* set forth above have been brought to the
              attention of l-Iappy Child so that it is fairly informed of their existence, and of the grounds for non-
              coverage which exist. This recitation is not necessarily exhaustive, however, and to the exlent that a
              particular term, condition, limitation or exclusion has not been cited, or an issue not referenced, that
              was not iltended to be (nor should it be considered as) a waiver of any rights which SPARTA may
              have under its policy.

                      We have written to you in a representative capacity on behalf of Happy Child. Please let us
              know if we need to direct this correspondence to anyone else.

                      Please advise usif there is any additional information or documentation you would like     us   to
              consider so we can review   the same and provide SPAI{ln''s updated coverage position.

                      'l'hank you for your attention to the foregoing,

                                                                      Very truly youl's,

                                                                                  o
                                                                              D. MoI(ENNA
              JDM/AMP:jds

                      Amber Bishop, Claims Manager
                      Capacity Group of NY
                      pb i sho p @p.
                                     "apac
                                             ityny. c.Pttt

                      Latoyta Baskett
                      AIG Claims
                      I atoyta. b as k:lt   @ai gco   n
                      f)onohue Law Firm
                      Attorneys for Happy Child Transportation, LLC
                      rdonohue@do{rohue' law.co m

                      Paul l(oeni gsberg, Esq.
                      Koenigsberg & Associates, P.C.
                      At tor ney s fo r P I aintiff
                      odk2l2@)smail,com



      [ffidil                                                6
                            Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 92 of 126
                                                                                                                                  INDEX NO. 652230/2020
  LED    NEW
NYSCEF DOC. NO. ]-1                _-                                                                                     RECEIVED NtSCEF : 06/03 /2020
                                                                                            LEE KruS€                               PAGE O1
          6llwl2a08                 60;03           14433276426



                            GAI.LAoHER BAS$FTT.CAPITAL CTY                                                                                    P*0e 1 of?
                             1OO   STERLINO PARIWAY
                            $ulTE 110
                            MECHANICSBURCI,           PA     T7OSS82M

                                                                                           Ms[ uaaruLnrEqbelnln po.m lo oblaln ufi$thefilnute
                                                                                           clatn rldus and paynpnt lnformsil0n 24 houns e day,
                            rJuns'10,2014                                                  7     g r,rcelc
                                                                                                                                                              l:I
                                                                                                                                                              tfl
                                                                                                                                                              EI
                                                                                                                                                              E
                            ilDeoli     00000t00    t l'{B   043i
                                                                                                                                                              F
                                                                                                                                                              EI
                        '   TAT,IEAKE I,IITCXI.IN                                                                                                             E
                            99t I,fYRTLEAVEAPT         0t
                            BROolcYN,NY r1?q+@2                                  0001 00
                                                                                                                                                              H
                                                                                                                                                              HI
                                                                                                                                                              m
                             RE:        Client   Name:          AlP.5 $tar Para & 8us                                                                         E
                                                                                                                                                              s{it
                                        Clahn    Nunbe.:        004258417071",AN-01
                                                                                                                                       i!'|
                                        tffiutod Lo0ailon:'---- Happy                Ohll*Ttahsportation,LL0                       !
                                                                                                                                              "               tg
                                                                                                                                                              EI
                                        Date of Losr/Accldsnf MoY &2014                                                                                       EE

                                        Clalmart       Nama:    Tameake Macklln
                                        Driver     Nemo;        Levander Folk
                                        lnsured     Bp          $parta lnsuranee Company

                             Daar Tameake Macklin:

                                                                           ACKNOWLEDGif, ENT LETTER

                            This letter will serve as en ackno,vledgment of ths sbove refererrced clairn, Gallagher Bassolt
                            Services. lnc. (GB) lsthe claims admini$lratorhandllrB yow clairn ard lem the clalm
                            r€prd;ilrriiiv" wfr6 rrai UCn assigned to yoLr clam. I ian bs rosfiod st tho tollo.ving address:
                                                                    Marle Celestin
                                                                    Gallagher Bassett-Capltal CitY
                                                                    100 Sterling ParlauaY
                                                                    $uite 110
                                                                    Mechanlc$burg, FA 17050-$204
                                                                    Ptnne: 800-437-1266
                                                                    Far         717497.1402


                             sB    ** b; *no*,nn  J--;;;:";"T::ff::'.:Hrm
                             td ibow ctientt prficy7progrutfr. tre tims, strould you
                                                                                in    m'ean
                                                                                                                    r vour ctat* s, *u,*a,1{r.qer
                                                                                                                  havei any questims rogardlng
                             yor.u clalrn, ploase contact m€,

                             $incerelyyours,

                             fi4arie Ce&stin

      ffi                    Claims Represontatlvo




                                                                                                                                                       ortrst0dtlttl
         tlr.t   tfil
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 93 of 126 NO. 65223U / 2021)
IFILED: NEw YORK COIINTY CLERK 05/03/2020          07 :27 PMI            INDEX
NYSCEF DOC. NO. 11                                                 RECEIVFD NYSCEF ., 06 / 03 /2020

                                                           Ls"tr l-f[J$g
                                                                                                 PAtr   Oi
         ailsltLsa    B0!   BB   t4433276426


                Employee: Tumeake       Macklin                                                    Faso 3 or ?


                Clalm Number: 004256{17071 -AN-01

                 FRA(JP WiftlttfrSr 'Any pefton who knowingly and with tntant ta dofraud any insunnca
                cpmpany or other pars:di frles an appllcalion for lnsurancs mntalnlng any materlally falsa     I!
                information, orooncsa/s fartho purpo$1l af mlsleadtng,lnfarmation conmmlng anyfact             u
                                                                                                               s
                matadat thercto, and any persvn uiho knowfngty makes or knouvinglyassrsfs, abefs, $olrcils  ol E'
                                                                                                               EI
                eunspirss with anathartb ma&e a false reryrt of the theft, desfuclian, damage orcanwrslon      E
                of aiy motar vahlela ta e law snfarcu,ment ageney, lha department of motor uafit'c/ss or Bn    E
                                                                                                               d
                insurann crampany ctmmrts a fraudutent insunnce ad, wh'tch [s a crima sfiali a/so ba su0/ecf H
                  i
                W Avl penat[y nit nexcued fire thausand dollarc dnd the value af lhs subied motor vehlcle
                or $lsfo cleim for each such violatlan,'                                                        EI
                                                                                                                    FI
                                                                                                                    tt
                                                                                                                    a.
                                                                                                                    I-i
                                                                                                                    l.r
                                                                                                                    E
                                                                                                                    Fi

                                                                                                                     ll




                                                              {r




       W


                                                                                                             o&rcl(fi'0t57F
                        Case 1:20-cv-05372-ER Document 1-1 Filed   07/13/20 Page 94 of 126
E LUSU   a   lrgtf     rvsul   uvurlr   r   L!EN\   VV t VJ
                                                         u v-tt AV.
                                                               aat    EL.tl

NYSCEF DOC.      NO.   11                                                      RECEIVED NYSCEF   ? 06/03 /2020




                                             XHIBIT
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 95 of 126
                                                                       ' .rNDEX NO. 652230/2U24
IFILED: NEw YORK COIINTY CLERK 05103/2020-07:27 PMI
NYSCEF DOC . NO. 1.t                                                RECEIVED NYSCEF .. 06 / 03 /2020



                                                                                                       JUN
                                                                                                                    u3(c(
                                                                                                                6


                                          Koenlasbero &                          P -c.
                                                        Law Offices
                                                       12{3 Avenue U
                                                    Brooklyn, NY 11229
                                                           718.336.2003


                                                                                              g-so/y'
              GERTIFIED MAIL
              BFI!BlI,BEAIEPJEFSUE-9IED
              No- Fault Clalms Dspartmbnt
              SPARTAIN$URANCE
              18S A8YLUM STREET. CITY PLAGE               2
              HARTFORD, CT 06103


                       Rsi         Clalmant TAMEAKE        MACKLIN

                                   D/Ar       51612414

                                   lnsured:                   TRANSPORTATION
                                              031cF00205

                                   Flle
                                   Loaatlon: GRAND       CONCOURSES & EAST {08 STREET' BRONX NY


                Doar Sir/Madam:

                 . Ploase be advlsed that this office represonts the above named clalmant, wlth regard to
                parsonal lnjurles and/or property.damage sustalned in the above accidenfl

                   Enclosed please flnd duly oxecuted No'Fault Clalm Forms.
                 j Al$o, pleaso be advlsed that clalmant hereby makos clalm undor the unlnsured motorlst
                and unddrinsured motorlst provlsion of the above reforenoed pollcy. Klndly fonruard any
                documentation you require for such clalm.

                   Enclosed ploaso flnd duly executed Notlce of lntsntlon to Make Claim Forms.

                   Thank you for your courtosy and cooperatlon ln thls matter.


                                                                               Vory kuly youre,


                en0.                                                           Koonlgoberg & Assoolatos' P.0'
                     Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 96 of 126
                                                                                                                                          ]NDEX NO. 652230/2020
NYSCEF DOC.   NO.         11                                                                                                     RECETVED NYSCEF               | 06/03 /2020


               6,DescrlptionofinJuryandexpenseIncured seriqusinju.tigstovarloqs.paru,ofthehqdy-.,*                                   ..."..       ,, *

               7, Is your injury covored by insuranco?                                        vuY          No tr
                    Are you receiving Workmen's Compensatlon?
                                                                                              "*F
                                                                                              Non
                                                                                                               (NAME OF INSIIRANCE COMPANY)



               S,DesoriptionofAccldentinDetail(RefortoVehiclenbyNumbarl,Zor3l
                                            '4
                                                                              -.                                                 .     -.,    .   .--.,
                                                                                                                                                          -,
                                                             -,-flio /"u*. D--,-/. --*

               9, Doos inJured person (s) or msmbors of household orvn an         automobile? Yes        fl                                         NolV
                    Owner'g name

                    Name of Insurance

                    Policy No,                                                         Injured's drlvor's licsnce No,



                    Effectlve   Date-                    Explratlon    Dato                    Injuredrs reglstratlon

              No.



              10,                                  WTNESS TO THEACCIDENT (Important)


              1,                                                                          Address



              2.                                                                          Address



              11. Raason for Application of Motor Vehlclo Accident Indemnlfication Corporatlonl

                    Unlnsured Car                                         Unlderitifled Car

                    Denial of Coverago
                                                           w
                                                           g              Unlnsured Auiomobile Endorssment policy

                    Disclalmer                              n             Photostat copy of disclalmer letter must be attached

                    Stoten Car                              q             Qupliiled   Person                      ;,   .




              12.   If   more than 90 dayg have olopsed sinco the hit md run/accidonl occuned, adviso thc reason for the delay. If mors than i80 dayt

              havo elapsed where thero is an ldentlfiablo vehlcto involved, advlse the reason for the delay.




              Swom to beforo mo lhls           /            day       t
              of*                                           20H                                                            CLAIMANT


                                                                                                 tf*&rty'
                             Publlc                                                                   GIVE DATENEPORT ISMADE


                                          'ALICE P' WEHKCn
                                      ruomrvniu .t, statb ol NewYork
                                          'No.01WE4810256
                                      '
                                      Glualilled h Nasssu OounlY
                                   Commlsoton ExPlrooAug, 0l' 2014
                         Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 97 of 126
                                                                                                                                                     ]NDEX NO. 652230/2024
NYSCEF DOC.      NO.         11                                                                                                          RECEIVED NYSCEF: 06/03 /2020


                                                     APPLICATION FOR MOTOR VEHICIE NO-FAULT BENEFITS - PAGE TWO
      Da{e abasnog from wotk bogan;                                                               Hava you rotumed   towdrk? Yoe                    No
                 ):                                                                               lfyes, datb rolutnod   to wbrkl

      N[rrnbar of        you work        wesk                       Number of hours you ruork
      UEt names and addros$es ofyour omployer and olher omployere             for one year prlor lo acoldent date, and glve ocoupalhn and datee ol omploymontl

      Emoloyor and AddiBss                                                                 I   oooirpatlon                                  I   rrom       I ro
        /*ot t(,'ilfr.laen                 '-l
                                                           ,
                                                                                           I    M*-he",l                                    I              I




                         I
                               ;'n          -              //t/ last /. ,__
      As a.rs6ult ot                             hed    olher   oxpenses?    Y€8                          lf yes, attaoh oxplanatlon and amounls of suofi expansos,
      Due to thls Eocldsnt, havo you reoolved or afo you
      ollglblo fot payrnonts under eithor of the followlng:            New Yofi.$tato Dlsa               Yos                Workets' ComSiensatlon?               No

    THE APPUAANT AUTHONZES THE INSURER TO 9'JBMIT ANY AND ALL OF IiIESE FORMS TO ANOTHER PARW                                                                  /NSURER /F
    SUCH IS N€CESSAFY TO PERFECT ITS RIGHT$ OF RECOYERY PROVIDED FOR UNDERTHE NO.FAULT LAW,
                                                 .       THI$ FORM I9 SUBSCRIBEDAND AFFITMFD BYTHE




                                                                                                                   .32   /,*/

                                  ,                    rOn RpLERStr OFWORK AND OTHER LOSS INFoRMATIoN
                                                 AUTHORTZATTON

    This Authorlzallon, or photooopy thereof, wlll .authorlze you to furnlsh all lnformatlon you may have reg.arding Ty wages' salary, or.other
    fJ"J wnif" 6mpi"VtO oV Vtrir, Vou, ure auttrorizeO to pr6vido this lnformatlon ln accordance wlth the Now York Comprehenslve Motor
    Vehicle lnsurance Reparatlons Act (No-Fault Law).

                 or                                                                                       Soclal Sscurlty Nurib€r

                                                                                                          Date

                                                                               DO NOT DETACH
                          AUTHORIZATION FOR RELEASE OF HEALTH qERVICE OR TREATMENT INFORMATION
   Thls Authorlzaflon, or photocopy theroof, wlil authoilze you to furnlsh al hlormallon you qlay hav€ regardlni, my condltlon whll6 undor your
   observatlon or treatment, tnctirittng the hlstory obtailndd, x-rays and physlcal .nnqqqq, dhfunosls, .and prognosls. JoL-qre..9ut!1o.rlzo! to
   provroe tnrs inrormaiion iri ic"orouncu wlih the"New Yorii coniprehenslve Motor Vdhl'cle lisurance Ropaiatlons Act (No'Fault Law)''
                                                                                   , I '                                  'l'       t'          I




                                                                                                               -{:-A- u
                                                                                                           Dste
          appltaant ls   a   tfilnort parent or guardlan $hould s&n and lndlaata oapa alty     dnd relallonshlp,
   .I.ANGUAGE TO Bq
                     F|LLED IN BY INSURER OR SELF.INSURER
        NYS FORM NF z (Rsv. 1/2004)'                                                                                                                              Pagaf;al2
                                              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 98 of 126
                                                                                                                                                                                                                                   INDEX NO. 652230/2020
NYSCEF DOC.                           NO.      11                                                                                                                                                               RECEIVED NYSCEF                            : 06/03 /2020

                                No,
                                                                                                                             n amqr'?rH?fiIilii
                                                                                                                                                                No. KlllBd                                  gcsnB                                              20
                                                                                                                                                                                  Not
                                                                                                               o?                                                  0
                                                                                                                                                                -1 BtCvCLtST
                                                                                                                                                                                  fteconatnritod        E
                                                                                                                                                          2                                   n   PED                         OTHER
  VEHICLE I           -utlvsJ 11                                                                                               ,lo'                                                                             -7
  LlcanGelDNumbor                   ":                                                                                                              lD Number

                                          I                                                                                             Ddvor Nama - oxaclly
  odv€r Name -oxao,{ly
             llmnss                                                                                                                     ar prlntedon llcanBg    b^lt                                         e(

                                                                           $tsto                     ZlpAodc
                                                                                                                        ry   \v                0r
                                                                                                 KP                                                                                                          No, of                     Fubllo
              llrih                                    Unlhbnsed          No.                                                                                                            Unlloenssd
                                                                                                                                                                                                             Otcupsnls                  Prooedv
                                                              ft
                                                                          Ocoupanls
                                                                                                                                   tr                                                                                         n
                                                                                                                                                                                                                              nnlc hl
                                                                                                                                                                                                                                        Darhag6d          tr
                                         on                                               Ssx                                                                      on
                                                                                                       Monlh I . ?st           Yaal                                                                                            *:Ty lc^l                Yodr

                                n                                                                            r i,.{ I
                                                                                                                                                                                                                      No.
                                         &                                           Apt. No.        tlat,
                                                                                                     Mal                                                                                                                      MhL


  otv                                                                                                                                   Clty                        *t                                                        zw
                                                                                                                                                                        s*
                                                                                      -
                                                       Ve          fear&Maks                    Vehlclo Typ'd            lB. Coda                                                        tJdfite vsar s .Make                       Tvpe

                                L                        r              ntstrcn                        0rn     !S        k ?(..                                                              2otr chavf
 TlckeUArest
  Numbe(o!
                                                                                                                                        Vlol6ilon
  Violallon
  Eoogon(€)                                                                                                                             Ssctlon(Bl

                                                                                     Check      lf                           iel                                                 that dsscdbes the accldenl,'or dtaw your own
                                                                                                                                                         clicls itra dlagram bolow
        Chack lf lnvolved vohlols'io:
        E mors lhan gS lnchos wldei                                          tr moie than 96 lnchoa wlde;                                                diaoram ln soacs #9, Numbbr the vehlclos'
        tr more lhaq34 fest long;                                          V tr more than 34 faet longi                                                  Rser End      Lafr,Tum     Rlght Angle    RlghtTum     Head 0n
                                                                                                                                                                                                                                           --)|-    <-*
  E     E operalod wlth an
        B                       wlth an
                                                                           E
                                                                           H
                                                                                     n
                                                                                     H
                                                                                                          with an ovewelght
                                                                                                                                                         L
                                                                                                                                                          <-.<-.             o.   Y\                                     ,.7
                                                                                                                                                                                                        ..>t
  H
                                                                            I                                                                            Sld6swioB           LeftTum                                     RlohtTum       Sldeswlpt


                                                                                                                                                   +
   I
  c                                                                        c         Box 1 . Polnt of lmPact
                                                                                                                                                         (sems dkocllon)
                                                                                                                                                         ' -<+-                                                                <*       (opposlto


  L
        Box       1    Polnt of lmpact
        Box2 Mott Damaga                                  8'               L         Box2-MoBtDsmage                                                     2. <-               d     \-              4.                    e/
                                                                                                                                                                                                                                                   I,          t

  E     Enlar up to thrse                                                            Enl6r.uD to three
        moKr Damaga Codee                                                            moro D'amaga Codos
  I                                                                                                  By
                           By
                                                                                     Towod:
                           To                                                                        To

       YEHICLE DAMACE
       1.13. SEE OIAGRAM ON RIGI.IT.
         14. UNDERCARRIAGE 17. DEMOLIgHED                                                                               t9
                                                                                                                                                                                                                                                                ?l
         15,  TFAILER         18. NODAMAGE
                                                                                                                                                                   of ropalrs to any 0ne vbhlcle wlll bo more thqn $1000.
         16. OVERTURNEO 19. OTHER                                                                                                                                                                                                 EYes             E    t'to
                                                                                                                        It              l0                                                        to Determine

   Rsf€renco Mail(€r                     Coordinatoa (if avallabbl         Place Whero Accldent Occu;red;                                                       E rnes                  tr   NEWYORK                                     N   RPHMOND

                                         Latitude/Northlngl                Road on whlch acdd€nt
                                                                                                                                                                           (Roulo                 0r


                                                                                1)   intorsecllng sUeo,

                                         Longltude/Eastlng;                                                        BN trS
                                                                           or 2)


  \ccldenl DeEcrlptlonlofllca/s Notes                                                            -trEtrWof


                                 l" +.r -                                ,ntl                                                                                                                                                                                   P
                                                    .-{acs o

                                               4
                                                                   II

                                                                   I      L(.             t                       r.1         a                                                  r);
                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                /
                       I                                                                                                                                                                                r                          a,
                      '2                                                                                                      t
                       I                                                                  n/\


                       ("                      '&
                                                              *r K"(

                                                                 4n M
                                                                                                                  t'5
                                                                                                                 ,'t     e                                                 nnl     f
                                                                                                                                             No,                                             Revlewlng

                                                                                                          qw(
                                                                                                          Tax lD
   )of6 Rank
   rnd
    ature     I        Po                0,r^a,.il                                                                                                     5).
                                                                                                                                                                                             Omcsr
                                                                                                                                                                                                                                        frr             f\{
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 99 offr\lE^
                                                                               126 t\u. aJzz)v/ zvzv
IFILED:  NEW YORK COITNTY CIJERK O5lO3l2020 07327 PMI
NYSCEF DOC. NO. 11                                                  RECEIVED NYSCEF : 06/03 /2020

                                                    Fksl
                                                                                   s*'             D    LastName                                             Fkst                           M.l.




                                                                                77{
                                                                                                                                                                       Code)


                                                                                           M,l,   E    Lagt                                                                                M.l,


                                                                                                  Addrsss


                                                             (Area Code)                                                                              Telephono {Area Cods)


        Name                                       Flrst                                   M,t.
                                                                                                  Hlghway     0l8l               EYes       trNo
                                                                                                  Name:
     ts

                                              Telaphona (Areo Ccido)                                                                                                           No.



     ERINSUMN                  P                       FROLI INSURANCE rDENTlFrCfrioN CARD; EXPTRATIo                                     Nr   bArH       (lN ALL CASES), AND VlN.

     rle No,      1
                                                      - LCq^?c)                                   Vehlcle No,2
                              q                                                                   Expiratibn Qate

                                                                                                  VIN

    NESS                    soparate sheet, if nec€ssary)
                                                                                       Addrsas                                                                        Fhqne




                                     IRED FQR;
    Depi. of Motor Vehlcles                         E MotorTransport Divlslon                           tr    NYC Taxl & Limousinb Comm.                     F
                                                                                                                                               other City Agency
    (if anyone is killed/inJurod)                   ' (P.D. vehlclo involved)                                 (lf a Lloensed iaxl or limouslne (Speclfu)
                                                                                                              involved)
    Ofllce of Comptroller                           E       Personnel $afety Unlt                       E     t-tighway    Unit -                     *
    (lf a City vahicle involved)                           (if a P.D. vehlcle involved)

   IIFICATIONS:          (Enter namo, address, and relaticnship of friend or ralative notlfied. lf alded Sierson ls unidsntlfiod, list Mlsslng Person Squad.memberwho
    notified, In eilher oase, girre dnte and lims of notificatlon.)




  OPERfi DA|IIAGED (other than                vehicles)                                           OWNER OF PROPERTY (includo city agency' wheie appllcablo).




  lYPD VEHICLE lS INVOLVEDT
  ice VohlcFOparator's First       Namo       Lasl Nams                                           Rank                    Shleld No,              to, tto,              command

                                                                                                                                           lrux
     ol Vehlcle               Ygar                  Type of Vehlcle          Plate ltlo.                                     Dopt, Vehlclo No,                  Asslgned To What Oommand



  rlpmont ln Uss At Tlmo of Accldent

                      E   slren I     Horn     E   Turret   Llght     E    ,t-Way Flaehor          H   High-Levol Warnlng Llghls
                                                                                                                                         ,H Trafilc   iories E Hesdllghls
  ]TIONS OF.POLICE VEHICLE                                                                                                                     \e.,
   El   Respondlng to code           $ignal            ..,   ,'
                                                                                                                     E   Complying with Statlon Houso Dlroctlve
                                                                                                                     EJ Routlne Patrol
             Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 100 of 126L\U.     O5ZZ5U/ ZUZU
 ILED    IIEW YORK                         2020                         -LNUET(.

NYSCEF DOC.   NO.   11                                              RECEIVED NYSCEF   .. 06 / 03 / 2O2O




                         EXHIBIT
                                           G
                     Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 101 of 126
                                        LERK                                   rNDEX NO. 652230/2020
NYSCEF DOC. NO. 11                                                                                                                    RECEIVED NYSCEF:. 06/03 /2020


                                         NEW YORK MOTOR VEHIGLE NO-FAULT IN$URANCE LAW
                                                     DENIAL OF CLAIM FORM
                                             (FOR FER$ONAL INJURIES SUSTATNEO                  Oil AND AFTER12nt77l

                       COMPLETED CI-AIM FORMIS} SIJBMITTED BYOR ON                        F r)F TI.{F IN.IIIRFD PERSON,

     NAME AND ADDRESS OF INSURER:
     6,ALLAGT-r_ER.BA$gFrr sERVlcE$                 il)rc. .           ..
                                                                                    *CLAIM NO.                             7071-AN-01
     TOO STERLING PKWY. STE 110
                                                                                                                For lnsurance                 Uso

     A, POLICYHOLDER                                  B. POLICY NUMBER              C. DATE OF ACCIDENT                  D, INJURED PERSON
     HAPPY CHILD TRANS                                031CP00251                    05.05-14                             TAMEAKE MACKLIN
     E. FILE NUMBER             F. APPLICANT FOR BENEFITS (NAME AND ADDRESS)                                                                        G. ASASSIONEE
     *See # above               TAMHAKE MACKLIN, 991 MYRTLE AVE, APT 6F. BROOKLYN, NY :1.1-2,06                                                     [ l.Yss      Ez,No
                                    TO APPLICANT: $EE PAGE 2 lF YOU WsH TO C0NTE$T TH|S DENIAL
     YOU ARE ADVISEO THAT FOR REASON$ NOTED BEIOWj
     El     't, Your entlre claim is denled as follows:
     fl     z, a portion of your clatm is donled as foliowsi
             ElA.    Loss of   Earnlngs: $ ALL FURIHqR                       ..           n    D. lnterost:                             $
             El   B. Health Service   Benolits: $    ALL FURTHEEI..                       flE,    Attorney's Fees;                      s
             EI c. other Necessary Expenseo:    $ .ALL FIRTHER                            I    F. Dsath Benefit:                        $

                           REASON{S) FOR DEN]AL OF CLA|M (GHECK REASONS AND EXPLATN BELOWIN ITEM 3l)
                                                              POLICY ISSUES
     il     e. Ron"y not ln force on date of accident.                      O, tnlured pelson not an "Eliglble lnJured Person," _
                                                                                      fl
     D      +, tn1urbO person excludecl under policy condltions             or            fl
                                                                            z, ln;uries did not arlse out of use or operation of a
          exclusions,                                                                                 motor vehicle.
     D s. Foticy conditions violated,
                                                     LOS$ OF EARNINGS BENEFITS DENIED

     [    8. Duratlon of disability conteeted; porlod ln dispute:                         n      10. Exaggerated earnings claim              of $
              From                        Through                                                     per month dented.
     n 9. Clalmed lose not proven,                                                        n      1 1. Statutory offeet lakon.

                                                                                          X      12. Olher, explained below.


                                        OTHER REASONABLE AND NECES$ARY EXPEN$ES DENIED
     n      13. Amount of claim oxceeds daily llmit of coverage.                      n
                                                                    15. lncurred afler one year from date of accident.
     n      14. Unteasonable or unnecoss$ry expensos.            m 16, Othor, explalned below.
                                                        HEALTH SERVICE BENEFITS DENIED
     n      '17, Feee not ln accordance wlth fee schedules.                           n          20. Unnecessary treatment, sorvice or hospitalization;
     n 18, Excesslve treatment, servlce or hospltallzatlon:                                        From                     Through
           Fron'l                      Through                                        X         21. 0ther, explained below
     n 19, Treatmont  not related to accident.
                                                                    20 tF   clAtM                                    BENEFITg IS
                                  collrplETE ITEMS 22                                ,[    nEAL       r   f
                                                                                                                                  '
     ffi-A?dreso                                    and ztp code)                   24. Oste of Bllf
                                                                                    07t31114
                                                                                                                                      27. Arnount of Bill
                                                                                                                                      $ 2383,73
     JACOBI MEDICAL CENTER OP
                                                                                    25. Dste tscoived by lnsuror                      28, Amomt pald by lnsurer
     14OO PELHAM P}$VY S, BRONX, NY 10461                                           08104114                                          $ 0.00
     -tXTpfiGeNEo         r€nd€rort                                                 26, Psrlod of Bill
     MEDICAL CARE/LOST WAGES                                                        0s/06/14                                            2383.73
     30. $tat€ reason for denlal fully 8nd oxpllcltly (atlaqh oxtra sheotc lf needed).
                                                                                                 poLlcy NorED AEavE, As stJCH' iHERE ts No PEnS0NAL
     THE vEHtcLE INV1L2ED ,N tils AcctDENTt ts Nor A covERED vEH,cLE atNDEfl rHE
     tuillilv pfrotECTtON   COVEftAQE AFFIBDED FOB THIS CLAllil, YHE            vEH,ctE lS NOT I$rEo  oN flPAf.TA'S POLICY. lN ADDITION, THE CIAIMANT IS
                                                                                                                         POUCY, CUIM IS DENIED,THE
     NAT A 1OL1CVH2LDE& tS NOT A NAMED INSIJIED An AN ELtctBLE tNtUnED PERSOIN UNEER OIJR TNSUAED'S
     C'r',IMANT WAS NOT AN OCCUPANT OF INSUNED VEHICLE'
     Ccj KOEru'G.$8ERG & ASSOC/ATES, P,C.
     DATED:          08107114                                                                                         MS. MARIE CELESTIN
                                                                                                               Name and Titlo of Ropfosentatlve of ln$uror

     TEL,   No.:      212-299-7A09                  EXT                                           1           STERLING PKWY                                            PA

                                                                                                                                                       NYS   FORTII!   N'F 10
                     Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 102 of 126
                                                                                                                                           INDEX -NO. 652230 /2020

NYSCEF DOC.     NO.     11                                                                                                      RECEIVED NYSCEF             | 06/03 /2020


      IF YOU   WSII TO CONTE$T THIS DENIAL. YOU HAVE THE FOLLOWNG OPTIONS:
     1,    Youmayflloawrlttoncomplaintwlth:             NEWYORK$TATENSURANCEDEPARTMENT,CONSUMERSERVICE$BUREAU,                                       160WEST
           BROADWAY, NEW YORK 10013. Although lho lnsursnce Deparlment wlll atlempt to re$olve dlsputed olalm$, lt cannot ordor or Ieguirs an insurot
           to pay I dlsputsd clatnr. lf you wlsh to fllB a oomplalnt, sond ono copy of thl$ Dontal of 0lalai Form with copies of the othor document$ returned t0
           you to ihe ln$uranco Department at tho qbovo opoolal addross, lf you choosa this opllon you may at a lat€r date stitl submlt thls dispute to
           orbltration or bring a lawsult.
                                                                                 . OR -

     2.    You mry euhmlt thts dlsputo to srbltratlon,        lf you wlsh to arbltrate thls cfalm, the declslon of tho arbitrator wlll bo hlndlng oxcopt for limited
           grounds-for revlow set forth ln the Law and lnsuranco O€partmgnt Regulatlons. lf you wloh to submlt thie clalm io arbltratlon, mdll a copy of this
           Denlal of Claim form wlth coples of lhe other documont$ roturned to you togethef wllh a $40.00 flllng fee, payablo to thg NEW YORK STATE
           INSURANcE DEpARTMENT tor NEW YORK $TATE INSURANCE DEPARTMENT, PosT QFljlCE BoX 440, CANAL STREST $rATloN' NEW
           YORK, NEW YORK 10013. The filtng feo wlll bs reiurned lo you lf tho arbihator awards you any portlon of your clalm. You wlll not be reguked to
           pay the foas of tho arbltrator(e), no riatter how lho dlspute ls conohrded, Dlspules lnvolvlng h€slth seruioss rendered ln Now York wlll be refarred
           to ths Health $ervlce Arbikaiton Forum (H.S.A,). Dlsputoe sololy. lnvolvlng whothor a 0l8im was ovordue or for how long lt w8s ovordua wlll be
           roferred lo lnsuranc6 Departrnent Arbttrritton (t,n,R,). Rll other dioputes inoluding all covorage issues and health ssrylc,€g londored outsids Now
           Yotk Statewill be roferr€d to the Amerlcan A{bltration As$oolation (A.A.A')

                                                                        - oR.
     3,    You may brlng a lawsult to rocovor tho amount of bsnollts you clalnr to bo ontltled to,

     IF YOU ARE CONTESTING THE DENIAL OF CLAIM AND WISH TO FILE A COMPLAINT OR SUBMIT THE DISPUTS TO ARBITRATION, SNTER
     YouR REASON(S), SIGN FELoW AND SEND TO THE APPRoPRIATe ADDRESS.




     Telephone number of applicant or representatlve during businees hours
     Date:       i                                               $lgnature:
                                                                                                               Applloant or Replosontstlve


                                                          IMPORTANT NOTICE TO THE APPLICANT

                                                                                                                                    you nray be entitled io-no'tault
     lf box number 3 (.policy not ln force on dato of acoldonf') -on the front gf th!s-fgqi.l?^glpck6d a$ a reason fol thls denial,
                                                                                                                                                              York
     benents from the Moror vehicieliriiinii,,oimniflcation coriorditoii tnilv.n.i.c:t Qtz-tst"tz99) locglgg al 116 John slreet, New York, New
     10038. The tnsurance Law ,uqrili th.t vJ, muJt ttte an Rm,iavtl oitdtention to t[,like clalm wilh-the MVAIC. Thorofore,
                                                                                                                                     it ls ln your best lnterest to
     contact ths MVAIC lmmodiately and filo such an affidavlt, oven if you lntond to contost lhls denlal.




                                                                                                                                                  NYS FORM N.F 10
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 103 of 126
                                                                          INDEX NO.
       :    NEW'YORK COT'NTY CI,ERIC 05 03 2020                                                                                                           652'2.3U./2U2U

NYSCEF DOC.     NO.    11                                                                                                               RECEIVED NYSCEF : 06 / 03 /2020



                                              Allorneyd ot Low

                                              l'Abbate, Balkan, Colavita & Contini,                             1,r.,r,,
           John D. McKonna, Esq,              1001 FLankliu Avenue, Garden        Citl   Neu' YoLk   1   1530
           Partner
                                              T. 516.294.5844 r. 516.294.8202
           jmckeuna@lbcclaw.com
                                              www.lbcclaw.corn
           (516) 837-73?0



                                                                                                                           October 11,2019

                BY EMAIL, REGULAR MAIL
                AND CERTIFIED MAIL



                Mr. John J. Marzo
                Happy Child Transportation, LLC
                436 Spencer Street
                Staten Island, NY 10314

                            Re:    Tameake Macklinv, Altfest Auto Leasing, Inc., et al.
                                   Our File   No, :                   19 2799 103&46

                Dear Mr. Marzo:

                        As you know, we have been retained to act as coverags counsel on behalf of SPARTA
                Insurance Cornpany ("SPARTA') in connection with the above-referenced matter, €ntitled:
                "Tarneake Macklin v. Altfest Auto Leasing, Inc,, Happy Child TTansportation, L.L.C., All Star Bus
                Service Co., LLC. Levander Polk and Jasmine T, Willians" (Index N o.24112015), which is pending
                in the New York Supreme Court, Kings County (the"Macklfn Action"). SPARTA issued a package
                insurance policy to Happy Child Transportation, LLC ("Happy Child"), bearing Poiicy No.
                031CP00251, for the period January 1,2014 to January 1, 2015 (the "SPARTA Policy"). The
                SPARTA Policy inciudes a Business Auto Coverage form which provides a $1 million limit for
                specifically-defined'oautos" as further explained below, The SPARTA Policy was endorsed on April
                3,2014 to remove All Star Bus Service Co., LLC as an insured.

                         We write to supplement the September?7,2019 declination of coverage underthe SPARTA
                Policy for the claims against Happy Child in connectio nwiththe Macklin Actionand the October 1,
                201 9 letter to Macklin's counsel reiterating the lack of coverage for his client's claims (copies of the
                September 27,2019 and October 1, 2019 letters are enclosed herewith and the contents are
                incorporated herein). We have also advised National Continental Insurance Company ("National
                Continental"), which is defending llappy Child and the other defendants inlhe Macklln Action, of
                the non-existence of coverage under the SPARTA Policy and refused its requests that SPARTA
                participate in settlement.

                       The Macklirz Action arises out of an alleged automobile accident that occurred on May 5,
                20 14, whereinplaintiff Tameake Macklin ("Macklin') claims to have sustained injuries while in the
               course of her employment as a bus matron for Happy Child. The police report states that the alleged
               accident involved a school bus registered to Happy Child (the "school Bus"). lnthe Mackllia Action,
               Macklin alleges, in part, that Happy Child owned the o'Chevrolet motor vehicle bearing New York


                                                          100 liagle Rock Avenue, Suite 2?0, East Hanover, NJ 07!36
                                                                     't.   g7
                                                                                3.422 0422 r,   91   3.422.0420
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 104 of 126
                                                                                                    rNDEX NO. 652230/2020
NYSCEF DOC.   NO.   11                                                                      RECEIVED NYSCEF     ..   O6   / 03 /2020




              State license plate number 149l5SH fthat was] operated by Defendant Levander Polk [("Polk"]) in
              which Plaintiff Tameake Macklin was a passenger was involved in a collision with aNissan motor
              vehicle . .. operated by Defendant Jasmine T. Williams." Macklin further alleges that "as a result of
              the aforesaid contact, Plaintiff Tameake Macklin ... sustained severe and permanent personal
              injuries; and .,, was otherwise damaged." Macklin generally asserts that the 'oDefendants werc
              negligent, careless and reckless in the ownership, operation, management, maintenanceo supervision,
              use and control of the aforesaid vehicles". Thus, the MacklinAction seeks unspecified damages that
              are 'ogreater than basic economic loss as to satisry the exceptions of $5104 of the New York
              Insurance Law" and that are oonot rscoverable through no-fault insurance".

                       The Macklin Action was instituted on or about January 28, 2015. However, not until
              September    z},z}lg,did SPARTA first receive notice that the MacklinAction was filed. That initial
              notice was submitted on behalf of Flappy Child only. As you know, although Macklin's counsel
              sought no-fault and uninsured/underinsured motorist benefits under the SPARTA Policy by way of a
              June 3, 2014 letter, that request for first-party insurance coverage (which was acknowledged on June
               10, 2Al4 and denied on August 7 , 2014) made no mention of Macklin' s intention of subsequently
              bringing a lawsuit against her employer, I-Iappy Child. In fact, Macklin's counsel never challenged
              the denial or provided SPARTA with separate notice of the filing of the Macklin Action. The
              September 20,2019 initial notice confirmed that both Macklin and Polk (the driver of the School
              Bus) were employees of Happy Child on the date of the alleged accident. More recently, SPARTA
              has independently obtained a copy of the Workers' Compensation Board decision and award dated
              December 30,zAM which also confirms that Macklin was employed by Happy Child. Tellingly,
              Macklin's counsel admitted in his May 7,2A19 opposition to the defendants' motion for summary
              judgment in the Macklin Action (which was based upon the Workers' Compensation bar) that
              Macklin'owas employed as a bus attendant for Happy Child..,'o at the time of the alleged accident.
              Although the Court denied the motion for summary judgment by decision and order dated July 19,
              2019, the Court indicated that the "plaintiff testified at her deposition that she worked for Happy
              Child [and] plaintiff s counsel states that plaintiff was employed by Happy Child at the time of the
              accident." Nevertheless, the Court denied the motion based upon a procedural finding of the lack of
               sufficient evidence after the Court deemed that the affidavit submitted in support of the motion was
              inadmissible because of the order issued on April 13, 2018 precluding all of the defendants,
               including l-Iappy Child, from testi$ring or offering affidavits inthe Mackllrz Action, We understand
              that the denial of tn" motion for summary judgment was never appealed by Happy Child. Although
              the Workers' Compensation bar defense was apparently renewed at trial, it was once again denied on
               similar grounds. Ho*.u.., it remains that Macklin was, in fact, employed by Happy Child at the
               time of the alleged accident.
                                                                 **)k

                     Based upon our review of this new information and documentation received, SPARTA is
              once again advising l-Iappy Child that there is no coverage available under the SPARTA Polioy for
              the MacktinAction. l-he plrpose of this correspondence is to reiterate foryouthose provisions ofthe
              SPARTA Policy which pt".tua" any obligation on the part of SPARTA to defend or indemni$i
              Flappy Child in connecti,on with this matter, Although notice has not been provided on behalf of
              foit (tfte driver of the School Bus), there is likewise no coverage available for him under the

      LHffi                                                  I
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 105 of 126
F'ILED:  I\IEW YORK COUNTY CLERK                     I
                                                                         INDEX NO. 652230/2020
NYSCEF DOC. NO. 11                                                 RECEIVED NYSCEF: 06/03 /2020




          SPARTA Policy and a copy of this letter (ust as the September27,2019 declination of coverage) is
          copied to the Donohue Law Firm which is counsel to all of the defendants in this matter.

                 First, we note that the SPARTA Policy provides, in fertinent part, as follows:

                                     SCHEDULE OF'COVERAGNS AND COVERED AUTOS

                 This policy provides only those coverages where a charge is shown in the premium column
                 below. Each of these coverages will apply only to those'oautos" shown as covered ooautos",
                                                    ('autos" for a particular coverage by the entry of
                 "Autos" are shown as covered
                 one or more of the symbols from the Covered Autos Section of the Business
                 Auto Coverage Form next to the name of the coverage.


                                           COVERED
                  COVERAGES                                                 LIMIT                  PREMIUM
                                            AUTOS

                  LIABILITY               7.8,9             $1,000,000

                                                              rl. d< *


                                              BUSINESS AUTO COVERAGE F'ORM

                          SECTION I       *   COVERED AUTOS

                                                              {.   tlc {.



                          Item Two ofthe Declarations shows the "autos" that are covefed "autos" for
                          each of your coverages, The following numerical symbols describe the
                          o'autos"
                                   that may be covered "autos". The symbols entered nextto a coverage
                                                                  o'autos" that are covered ooautos"'
                          on the Declarations designate the only

                          A.       Description Of Covered Auto Designation Symbols

                  Svmbol                      Description Of Covered Auto Designation Symbols

                                                              rk{.*
                      7        Specifically       Only those'oautos" described in Item Three of the
                               Described          Declarations for whioh a premium oharge is shown (and for
                               otAutos"           Liability Coverage any "trailers" you don't own while
                                                  attaohed to anv power unit described in ltem Three.
                      I        Hired o'Autos"     Only those "autos" you lease, hire, rent or borrow. This
                                                                       ooauto"
                               Only               does not include any         you lease, hire, rent, or borrow
                                                  fiom any of your "employees'n, partners (if you are a
                                                  partnership), members (if you are a limited liability
                                                  company) or members of their households.




     rffiil                                                   J
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 106 of 126
                                                                                                               INDEX NO. 652230/2020
 ILED:                                                                                                                  ..
NYSCEF DOC.   NO.   11                                                                               RECEIVED NYSCEF         06 / 03 / 2O2O




                         I         Nonowned            Only those t'autos" you do not own, lease, hire, rent or
                                   "Autos" Only        borrow that are used in connection with youl business. This
                                                       includes ooautos" owned by your'oemployees", partners (if
                                                       you are a parlnership), members (if you are a limited
                                                       tiability company), or members of their households but only
                                                       while used in your business or your personal affairs.

                                                                   :Frfi*
                             SECTION         II -LIABILITY COVERAGE
                             A.         Coverage

                                   We  will pay all sums an 'oinsured" legally must pay as damages because
                                                         ooproperly
                                   of "bodily injury" or            damage" to whioh this insurance applies,
                                   caused by an "accident" and resulting from the ownership, maintenance
                                   or use ofa covered toauto".
                                                                    r&r8*
                                    We have the right and duty to defend any 'oinsured" against a'osuit"
                                    asking for such damages .,, I{owever, we have no duty to defend any
                                    "insured" against a o'suit" seeking damages for "bodily injury" or
                                    "property damage" ,., to which this insurance does not apply' '.
                                                                    * *     .*

                                                                              ooinsured" would be obligated to pa.ry
                       Thus, the SPARTA Policy is only implicated if an
                            o'bodily injury" caused by ani'accident" involving a oovered "auto". SPARTA is still
              damages for
              not iripossession oi atry           thai the School Bus qualifies as a covered 'oauto". In that regard,
                                         "uid"nr"
              w" ,roie that the School Bus is not covered under Symbol 7 Specifically Described "Autos", as
              School Bus' ViN number that is in SPARTA's possession is not listed on the policy,
                    .Second, even if the MacklinActron concerned a covered "auto", coverage for Happy Child
              would be precluded by the following exclusions to the SPARTA Policy. In that regard, the SPARTA
              Policy provides, in pertinent part, as follows:

                              B.        Exclusions

                                        This insurance does not apply to any of the following:
                                                                    {c**c



                                        4,        Employee Indcmnification And Employer's Liability

                                                  "Bodily injury" to:
                                                                                 ooinsured" arising out of and
                                                  a,        An "employee" of the
                                                            in the course of:




     Lffi{)                                                         4
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 107 of 126
         NE;w lvl(I\
lI-IIrEi|rr:                li'(,UAl'II    ubllil(I\        UO/ U5l ZVZU                      U^/   3   Z       l,lrll
                                                                                                            '                  RECEIVED NYSCEF   z   06 / 03   /2020
NYSCEF DOC. NO. 11




                                                                (l)      Employment by the "insured"; or

                                                                a\       Performing                 the duties related to          the
                                                                         oonduct of the "insured's" business;,..

                                                                         *    rt      rl.




                                                   This exclusion applies:

                                                                (1)      Whether the "insured" may be liable as an
                                                                         employer or in any other capacity; and

                                                                (2)      To any obligation to share damages with
                                                                         or repay someone else who must Pay
                                                                         damages because of the injury.

                                                                         rk*t
                                          5.       Fellow Employee

                                                   "Bodily injury" to:
                                                      a.        Any fellow "employee" of the'"insured" arising
                                                                                                                         ooemployee's"
                                                                out of and in the course of the fellow
                                                                employment or while performing duties related to
                                                                the conduct ofyour business;..,

                                                                         {r*{.

                        We reiterate that Macklin was an employee of Happy Child on the date of the alleged
                 accident, and thus, there is no coverage for her injuries.

                      Finally, we reiterato that Happy Child has failed to comply with the notice provisions of the
                 SPARTA Policy. In that regard, the SPARTA Policy provides, in pertinent part, as follows:

                                SECTION IV        -    BUSINESS AUTO CONDITIONS

                                The following conditions apply in addition to the Common Policy
                                Conditions:

                                A.        Loss Conditions
                                                                          rlc**
                                          2.          Duties In Tlre Event Of Accitlent, Claim, Suit' Or Loss

                                          We have no duty to provide ooverage under this policy unless there
                                          has been full compliance with the following duties:
                                                                                         t'suito'or t'loss". You must
                                          a.          In the event of "aooident", olaim,
                                                      give us or our authotizrd representative prompt notice of
                                                      the
                                                            t'accident" or "loss"..,

                                                                          *      !k     ,1.




               LffiT                                                     5
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 108 of 126I\U. OSZZJU / ZUZU
IFILED:  NEW YORK COUNTY CLERK 05/03/2020 07:27 PMI                      -LNUHZ\

NYSCEF DOC. NO. 11                                                 RECEIVED  NYSCEF : 06/03 /2020




                                   b.     Additionally, you and any other involved'oinsured" must:

                                           (1)    Assume no obligation, make no payment or incur
                                                  no expense without our consen! except at the
                                                  t'insured's" own oost.

                                           (2)     Immediately send us copies of any request,
                                                   demand, order, notice, summons or legal paper
                                                   received concerning the claim or oosuit".

                                           (3)      Cooperate with us in the investigation or
                                                   scttlement of the claim or defense against the
                                                   ttsuittt,


                                           (4)     Authorize us to obtain medical records or other
                                                   pertinent information.
                                                           {r*tr

                  The Macklirz Action was filed in January 2015 and l-Iappy Child has since been actively
           involved in the litigation and defended under the Nalional Continental policy, although Happy Child
           was barred from testiffing at trial or offering affidavits in its defense. Having only first notified
           SPARTA of the Macklin Action on September 20,2019, Happy Child has unreasonably and
           inexcusably prevented SPARTA from exercising its rights to investigate this matter. More
           importantly, based upon the preclusion order, Huppy Child, and the other defendants, were unable to
           adequately support the motion for summary judgment or offer testimony at the trial of this action
           which resulted in a liability verdict against Happy Child (even though Happy Child was Macklin's
           employer at the time of the alleged accident). The late notice has substantially prejudiced SPARTA.

                                                           {r rf   :t<




                   The policy provisions and issues which have been set forth above have been brought to the
           attention of Happy Child so that it is fairly informed of their existence, and of the grounds for non-
           coverage which exist. This recitation is not necessarily exhaustive, however, and to the extent that a
           particular term, condition, limitation or exclusion has not been cited, or an issue not referenced, that
           was not intended to be (nor should it be considered as) a waiver of any rights which SPARTA may
           have under its policy.

                  We have written to you in a representative capacity on behalf of Happy Child. Please let us
           know if we need to direct this correspondence to anyone else.

                   Please advise us if there is any additional information or documentation you would like us to
           consitler so we can review the same and provide SPARTA's updated coverage position.




     LHdT                                                  6
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 109 of 126
                                                                                            rNDEX NO. 652230/2020
 ILED:   NEW
NYSCEF DOC.   NO.   11                                                                RECEIVED NYSCEF:. 06/03 /2020




                    Thank you for your attention to the foregoing.

                                                                 Very truly yours,.

                                                                           ob^*
                                                                        D. McKENNA
          JDMjds
          Enclosures

          cc:       Amber Bishop, Claims Manager
                    Capacity Group of NY
                    abishoB (&:apacityny-. com

                    Charmaine Brooks
                    AIG Claims
                    charmaine, brooks@ai   g.   com

                    Donohue Law Firm
                    Attorneys for Happy Child Transportation, LLC
                    rdonohue@donohue-law. com

                     Paul Koenigsberg, Esq.
                     Koenigsberg & Associates, P.C.
                                 r P I aint iff
                     A t t o r ney s fo
                     pdk2l?@gmail.pom
                     Robert W. DiUbaldo, Esq.
                     Carlton Fields
                     Ldiubaldo @carlto nfiql4s. ppm

                     Patrick Larkin
                     National Continental Insurance Company
                     Patlick-Larkiql@pro gressiv.e. com




                                                          7
                       Case 1:20-cv-05372-ER
                                       \-!glu\
                                               Document
                                               VVTVJTaVAV
                                                          1-1 Filed
                                                               W1.3,
                                                                     07/13/20
                                                                         gtAl Page 110 of 126
I'MEU.   IISII         M\ll         \,\/\rtIII

NYSCEF DOC.      NO.    11                                                                                                       RECEIVED NYSCEF   z 06/03 /2020



                                                      Altomoys ol   Lotrir


                                                      I'Abbate, Balkan, Colavita & Confini,                r,,r,,1.

         John D. McKenna, Esq.                        1001 Frankllu Avenue, Garden City, Neu York   I530
         Pa((ner                                      T'516.294.8844 [. 5i6 294 820?
         j.groks$na@!!cclaw. corn                     www.lbcclaw.corn
         (516) 837"7370



                                                                                                                 September 27,2019

                 BY EMAIL, REGULAR MAIL
                 AND CERTIFIDD MAIL



                 John J, Marzo
                 Happy Child Transportation, LLC
                 436 Spencer Sheet
                 Staten lsland, NY 10314

                              Re:           Tameake Mackltn v, Altfa$ Auto Leasing, Inc,, et al,
                                           Our File   No. :      19 2799 103846

                 Dear Mr. Marzo:

                          We have been retained to act as coverage counsel on behalf of SPARTA Insumnce Company
                 ('1SPAKIA") in connection with the above-referenced matter, entitled: 'oTameake Macldinv. Atlfest
                 Auto Leastng, Inc., Happy ChildTransportation, L.L,C,, All Star Bus Service Co,, LLC. Levander
                 PolkandJasmine T. Williams" (IndexNo. 24112015), which is pending intheNew York Supreme
                 Court, Kings County (the"Macklln Action"), As you know, SPARTA issued apackage insurance
                 policy to Happy Child Transportation, LLC ("I{appy Child"), bearing Policy No, 031CP00251, for
                 the period January 1,2014 to January 1,2015 (the "SPARTA Policy"), The SPARTA Policy
                 includes a Business Auto Coverage form which provides a $l million limit for specifically-defined
                 o'autos"
                          as further expiained below.

                          The Mackliin Action arises out of an alleged autoniobile accident that occurred on May 5,
                 201 4, wherein piaintif{Tameake Macklin ("Macklin") claims to have sustained injuries while in the
                 course of her employmsnt as a bus matron for Happy Child. The police report states that the alleged
                                                                               o'school Bus"), In+heMacklinAction,
                 accident involved a school bus registered to Happy Child (the
                 Macklin alleges, in part, that Flappy Child bwnsd the "Chevrolet motor vehicle bearing New Yor[<
                 State license plate nurnber l4915SH lthat wasl operated by Defendant Levander Polk [f 'Poik"]) in
                 which Plaintiff Tameake Macklin was a passenger was involved in a collision with a Nissan motor
                 vehicle ... operated by Defendant Jasmine T. Williams." Macklin further alleges that "as a result of
                 the aforesaid contact, Ptaintilf 'fameake Macklin ,.. sustained ssvere and permanent personal
                 injuries; and ... was otherwise damaged." Macklin generally asserts that the'oDefendants were
                 negligent, careless and reckless in the ownership, operation, management, maintenance, supervision,
                 use and control ofthe aforesaid vehicles". Thus, the Ma chlin Action seeks unspecified damages that
                     ('greater
                 are           than basic econornic loss as to satis$ the exoeptions of $5104 of the New York
                 InSurance Law" and that are "not rscoverable throUgh no-fault insgrance".
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 111 of 126
          .BUI' I         r-Lrr.rll-l I          A 1V t.,ta
NYSCEF DOC.   NO.   11                                                                                 RECEIVED NYSCEF .. 06 / 03 /2020




                         The Macklin Action was instituted on or about January 28,2015. However, not until
               September 20,2019, did SPARTA receivs first notice of lhe Mackliru Action. The initial notice to
               SPARTA confirmed that both Macklin and Polk were employees of l{appy Child on the date of the
               alleged accident. More irnportantly, the notice included a letter, dated September 18, 2019, sent by
               Macklin's counsel to AIG Insurance Company ("AIG") (with a copy to the Flappy Chitd's defense
               counsel, the Donohue Law Firm), listing l{appy Child as the insured thereunder (lhe "settlement
               Letter'").

                       The Settlement Letler offered a time-sensitive (and final) pre-trial settlement demand of $5
               million and warned that the 'ooffer will expire at 5 P.M. on Friday September 2A,2019 after which
               time ,.. [Macklin would] pursue this matter to verdict," The Settlement l,etter also stated that "this
               matter was scheduled for Final Jury Selection today and Jury Selection has commenced" and that 'oal1
               of [the Happy Child] defendants are precluded from testiSing at trial ol offering affidavits in support
               oftheirdefense."Accordingtothecourtdocketinthe MacldinAction,juryselectionhassincebeen
               completed and trial is scheduled to proceed on October 2,20t9,
                                                                    rk'tt

                      Based upon our review of the information and documentation in SPARTA's possession, we
               rnust advise Happy Child that there is no coverage available under the SPARTA Policy for the
               Macklin Action, The purpose of this couespondence is to outline for you those provisions of the
               SPARTA Policy which preclude any obligation on the part of SPAKI'A to defend or indomnify
               Happy Child in connection with ttris matter. Although notice has not been provided by Polk (the
               driver of the School Bus, there is likewise no coverage available for him under the SPARTA Policy.

                         First, we note that the SPARTA Policy provides, in pertinent part, as follows:

                         SCHEDULE OF COVERAGES AND COVERED AUTOS

                         This policy provides only those coverages where a charge is shown in the premium column
                         below, Each of these coverages will apply only to tltose 'oautos" shown as covered "autos",
                         t'Autos" are shown as covered (autostt for a particular coverage by the entry of
                         one or more of the symbols from the Covered Autos Sectlon                of the Buslness
                         Auto Coverage Form next to thc name of the coverage,


                                               COVERED                          LIMIT                  PREMIUM
                          COVERAGES
                                                   AUTOS

                         LIABILITY            7,8,9             $   1.000,000

                                                                    *+*
                                                   BUSINDSS AUTO COVERAGE tr'ORM

                                 SECTION I     -   COVERED AUTOS
                                                                    *.*!$




        t-gKdil                                                     a
             Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 112 of  126
IFILED:   NEW YORK COIINTY CLERK 06/03/2020 07 :27 PMI                  -Ll\rJrll\ r\u.                                   o?zzJv / zuzu
NYSCEF DOC.   NO.   11                                                                                    RECEIVED NYSCEFz 06/03 /2020




                               Item Two of the Declarations shows fhe 'oautos" that are oovered o'autos" for
                               each of your coverages, The fbllowing numerical symbols describe the
                               t'autos" that may be covered o'autos", The symbols entered next to a coverage
                               on the Declarations designate the only ooautos" that aro covercd "auto$".

                               A. Desctiption       Of Covered Auto Dcslgnation Symbols

                         Svmbol                    Descrlption Of Covered Auto Designatiorr Symbols

                                                                     +'t+
                                                                    ooautos"
                           7        Specifically        Only those          described in item Three of the
                                    Desmibed            Declarations for which a premium charge is shown (and for
                                    t(Autost'           Liability Coverage any "trailers" you don't own while
                                                        attaohed to any powor unit described in ltem Tlhree.
                           I        Hired t'Autos"      Only thoset{autos" you lease, hire, rent or borrow, This
                                                                              ttauto" you lease, hire, t'ent, or borrow
                                    Only                does not includo any
                                                        fiom any o1'your "employoes", parlners (if you are a
                                                        partnership), metnbers (if you are a limited liability
                                                        company) or members of their households,
                           I        Nonowned            Only those "autos" you do not owh, lease, lrire, tBnt or
                                    "Autos" Only        borrow that are used in connection.with youl'business' This
                                                        includes "autos" owned by your "employees", parlners (if
                                                        you are a partncrship), members (if you are a limited
                                                        liability company), or tnembers of their households but only
                                                        while used in vour business or yout pcrsonal affairs'

                                                        *t*
                               SECTION II _ LIABILITY COVDRAGE

                               A,   Coverage

                                    We witl pay atl sums an "insured" legally must pay as damages because
                                    of "hodily injury" or "properfy damage" to which this insurance applies,
                                    caused by an'oacoident" and resutting from the ownership, maintenance
                                                       o'auto".
                                    or use ofa coveled
                                                                     **{.
                                                                                                          o'suit"
                                    Wo have the right and duty to defend any "insured" against a
                                    asking for such damages ,,, Howevor, we have no duty to defend any
                                                         o'suit" seeking damages for "bodily injury" ot'
                                    'oinsured" against a
                                    o'property damage" ,,. to which this insurance does not apply..'

                                                                     *r!tft


                      Thus, the SPAITTA Policy is only implicated if an "insut'ed" would be obligated to pay
                                                                                         o'auto", At this time, it is
              damages for;'bodily injury" ouur.d by an'"aceident" involving a covered               onAutos",
                                                                                                              as we
              uncle;r whether the School Bus is covered under Symbol 7 Specifically Described
                                                                      Also, Macklin's                and the  police
              are not in possession of the Sehool Bus' VIN number.                      allegaxions
              r-p"tt i"Jiiut. itrut the School Bus was owned by I{appy Child. Thus, the Schooi Bus is not covered


       rHail
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 113 of 126                                                              I zVAV
IFUJED: NEw YORIT COUNTY CIJERII UO/UJIZUZU U-l:z/                                             PMI                     f!!tEl\   rlv   VJLAJV


NYSCEF DOC.   NO.   11                                                                                      RECEIVED NYSCEF            z 06/03 /2020




              under symbol B Hired *'Autos" only, and it is likewise no! covered under Symbol 9 Nonowned
              "Autos" On[y

                     Second, even if the Macklln Action concerned a covered "auto", coverage for Happy Child
              would be precluded by several exclusions to the SPARTA Policy. In that regard, the SPARTA Policy
              provides, in pertinent part, as follows:

                             B.   Exclusions
                                  'lhis insurance    does not apply to any of the followingl

                                                                  {. r*          rt

                                  4,   Employee Indcmnlfication And Employer's Liabiltty

                                       "Bodily injury" to:
                                       a,   An "employee" of the "insured" arising out of and in the coulse
                                            of:

                                            (1) Employmont by             n'insured";
                                                                  the                   or

                                            (2) Performing the duties related to the conduct of              the
                                                "insured's" business;,      ..


                                                                  rlr rl.        rl

                                       This exclusion appiies:

                                            (1) Whether the o'insured" may be liable         as an employer or    in
                                                any other oapacity; and

                                            (2) To  any obligation to share damages with or ropay someone
                                                else who must pay damages beqause of the injury,

                                                                  !*t{t

                                  5.   Fellorv Employee

                                       "Bodily injury" tol
                                       a.   Any fellow "9mployee" of the "insured" arising out of and in
                                            the oourse of the fellow n'gmployee's" employment or while
                                            performing duties rslated to the conduct of your business;,      ..


                                                                  {, +           rl.




                      We reiterate that the notice of claim states that Macklin was an employee of Happy Child on
              thE date of the accident, and thus, there is no coverage for her iniuries, The Employee Exclusion
              applies to preclude coverage even if Happy Child "may be liable as an employo{ or in any other
                                                                                                o'to
              capacity", iuch as vioarious liability, and even if Happy Child becomes obligated      share damages
              with or repay someone else who must pay damages because of         the injuty."




       tHffi                                                      4
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 114 of 126
1E'IIJED3 NEW YORIS C()UNTY (]IJERI[ UO/U5IZUZU U/32-l PMI
                                                                                                                             WJLLJV   / ZW'V


NYSCEF DOC.   NO.   ]-1                                                                                    RECEIVED NYSCEF   z 06/03 /2020




                      Furthermore, Macklin's allegations and the notice of claim also confirmed that Polk, the
              School Bus driver, was also an employee of Happy Child on the date of the accident, Though
              coverage for Polk has not be sought in this matter, we note that the SPARTA Policy's inswing
              agreement rloes define 'oinsured" as "[a]nyone else while using with your permission a covered
              o'auto" you
                          own, , , ". Nevertheless, the SPARTA Policy excludes coverage for "bodily injwy" to an
              insured's fellow employees, Here, Macklin was Polk's (the would-be insured) fellow employee, and
              thus, there is no coverage for Polk in the Macklin Action.

                       Finatly, Happy Child has failed to comply with the notice provisions of the SPARTA Policy'
              In that regard, the SPARTA Policy provides, in pertinent p.art, as follows:

                               SECTION IV _ BUSINESS AUTO CONDITIONS

                               The following conditions apply iu addition to the common Policy
                               Conditions:

                               A. Loss Condltions
                                                                   **'1.
                                   2,   Dutics In The Event Of Accldent, Clalm, Sult' Or Loss

                                        We have no duty to provide coverage under this policy unless there
                                        has been full cornpliance with the following duties;

                                        a,   In the svent of "accidenf', claim, 'nsuif' or "losst" You must
                                             give us or our authorized representative prompt rrotice of the
                                             otaccident" or utloss",,.

                                                                   {.dr*
                                                                                         o'insured" tnust:
                                        b,   Adclitionally, you and any other involved

                                             (1) Assume no obligation, tnake no payment ot incur           no
                                                   expense without our consent, except at the "insured's" own
                                                   cost,

                                             (2) Immediately     send us oopies of any request demandn
                                                   ordcr, notice, summons or legal paper received
                                                   conceruing the claim or "suif',

                                             (3)    Cooperate with us in the investigation or settlement   of
                                                                                    o'suit",
                                                   the claim or defense against the

                                             (4) Authorize   us to obtain tnedical records or othor pertinent
                                                   information.
                                                                    {r   tf   il


                          The Macktin Aotion was  filed in January 2015 and Happy Chiid has since been actively
                                                                                                            defense' We
               involved in the litigation, although it is apparer*iy barred ftom testifying at trial in-its
                                jury selection h-as already begun, and    previous proceedings     in  this mattel have
               understand that



        t^wdil                                                     5
              Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 115 of 126
                                                                         INDEX NO. 652230/2020
NYSCEF DOC. NO. 11                                                 RECETVED NYSCEF .. O6 / 03 /2020




            precluded the defendants from testiffing at ttial. Having only notified SPARTA on September 20,
            201 9, Happy Child has urueasonably and inexcusably prevented SPARTA t'rorn exercising its rights
            to investigate this matter. Morsover, Macklin's final offer to settle expired on September2A,20l9,
            just a few hours after Happy Child first notified SPARTA of the Macklln Action. As such, even if
            the SPARTA Policy provided coverage for Happy Child in connection with the MacklinAction, the
            late notice has substanlially ptejudiced SPARTA.

                                                              *t{.*

                    'Itre policy provisions and issues which have been set forth above have been brought to the
            attention of Happy Child so that it is fairly informed of their existence, and of the grounds for non'
            coverage which exist. This recitation is not necessarily exhaustive, however, and to the extentthat a
            particular term, condition, Iimitation or exolusion has not been cited, or an issue not referenced, that
            was not intended to be (nor should it be considered as) a waiver of any rights which SPARTA may
            have under its policy.

                    We have written to you in a representative capacity on behalf of llappy Child. Please let us
            lcnow if we need to direct this correspondence to anyone else'

                    Please advise us if there is any additional information or documentation you wou.ld like us to
            c<lnsider so we can review the same and provide SPARTA's updated coverage position'

                    Thank you      io, yout attention to the foregoing.
                                                                      Very truly Yours,

                                                                                 o
                                                                             D. MoKENNA
            IDM/AMP:jds

            cc:     Amber Bishop, Claims Manager
                    Capacity Group of NY
                    abishop@c@asitYny, com

                    Latoyta Baskett
                    AIG Claims
                    latoyta. basketlt@ai     g;;-0,   lO

                    Donohue Law Firm
                    Attorneys for Happy Child Trawportation, LLC
                    rdo4qhUp@dorrglrug' law. com

                    Paul Koenigsberg, Esq.
                    Koenigsberg & Associates, P,C.
                    At t o r ney s fo r P I aintiff
                    p."dkZl2@grnail.cou



        rHctr                                                 6
                   Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 116 of   126 rlv.
IEIIJED: NEW YORK COUNTY (jIJERII UO/U5lzUzU U'l32-l                          fr\ul^
                                                                                                           FMI                           vJLz)w       I LwLv

NYSCEF DOC.   NO.   11                                                                                                 RECEIVED NYSCEF   z   06 /03   /2020



                                              Altorneys ol   tow

                                              l'Abbate, Balhan, Colavlta & Continl, l.l,,r,
                                              1001 ltranklln Avenue, Gardcn Clty, Nc$r york   il510
         John D. McKenna, Esq.                T. 51().294,8844     n   t 16.2g4.8202
         Parluor                              Mr$L lbcclaw.cour
         jrnckerlnq@lbcclaw, 9om
         (s 16) 83?-7370



                                                                                                      October 1,2019

              BY EMAIL AND CtrRTIFIED MAIL
              FUFTUBN RE cErP:I' REgUp,STElr.
              pdk?12@emajl.aqu

              Paul Koenigsberg, Esq.
              Koenigsberg & Associates, P,C.
              1213 Avenue U
              Brooklyn, New York 11229

                         Re:       Tameake Macklin v, Altfest Auto Leasing, Inc,, et al,
                                   Our File   No. :                     19 2799 103846

              Dear Mr. Koenigsbergt

                     As you know, we are coverage counsel for SPARTA Insurance Company ('SPARTA") in
              connection with the above-referenced matter, entitled: "Tameake Mackltn v, Ahfest Auto Leasing,
              Ine., Happy Child Transportdtion, I".L,C., All Star Bus Service Co., LLC. Levander Polk and
              Jasmine T, Williams" (lndex No, 24112015), which is pending in the New York Supreme Court,
              KingsCounty (t\e"MacklinAction").WewritcinresponsetoyourletterdatedSeptember2S,20l9
              and as a follow up to SPARTA's declination of coverage dated September 27 ,2019. A copy of the
              declination is cnclosed as Exhibit (A" and the contents of which are incorporated herein.

                      SPAR'IA issued a package insurance policy to Flappy Child Transportation, LLC ("Happy
              Clrild"), bearing Policy No, 031CP00251, for the period January 1,2014 to January 1,2015 (the
              "SPARTA Policy"). The SPAI{TA Policy includes a Business Auto Coverage form which provides
                                                                                                 o'Autos" Subject
              Personal Injury Protection (or equivalent No-fault Coverage) for Symbol 5 Owned
                                                                              cautos' you own that are required to
              to No-fault, which the SPARTA Policy defines as "[o]nly those
              have nb-fault bsnefits in the state where they are licensed or principally garaged," In turn, the
              SPARTA Policy provides liability coverage in the amount of $ t million for Symbols 7 (Specifrcally
              Described "Autos"), 8 (flired o'Autos" Only) and 9 (l.tron-ownedooAulos"Only).

                         ByletterdatedJune 3,20l4,yourofficesubrnitteda".claimundertheuninsuredmotoristand
              undersigned motorist provision of the above referenced policy" on behalf of Ms. Macklin (the "PIP
              Claim"). A copy of your Juinc 3, 2014 Ietter is enclosed as Exhibit '(8". Gallagher Bassett
              Services Inc, (SPARTA's third-party administrator)('Gallagher Bassett') acknowledged receipt of
              tlre PIP Claim on June 10,2014 and by August 7,2014 notice issued to Flappy Child (with acopy to
              your ot'fice), the PIP Claim was denied, A copy of the August 7 ,2014 denial of the PIP claim is
              encloscd as Exhibif (CD. No one challenged the denial of rhe PIP claim and, more importantly, no
                 Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 117 of 126
I!'TL!;JJ: N!;W ruX(It L:UUNa'r L:L!;rtIl UO/u5lzuzu                        u/32l       rilvll
                                                                                                                                 VJA4JW        / LVAV



              NO.                                                                                      RECEIVED NYSCEF          ..   06 / 03   /2020
NYSCEF DOC.         11




               one provided notice to SPARTA or of the Ma        cklin hctionwhich was filed in January 201 5 until ten
               (days) ago.

                         With respect to the assertion concerning timely notice to SPARTA of the Macklin Acftion,
               you state in the September 28, 201 9 letter that .'SPARTA had notice of the claim dating back 1o soon
               aff;er the subject accident." In response, be advised that notice of the accident is distinct from notice
               of the commencement of litigation oon.cerning the accident, American Transit Ins. Co, v, Sartor,3
               N.Y,3d    1l (2004), "[A]n insurer may [separately] demand that it receive timeiy notice of a
               claimant's commenccment of litigation.o'See fd "'Ihe purposo of such notice is to provide the insurer
               with a fair and reasonable opportunity to appsar and defend against a claim or sxercise its right to
               settle the mattcr," Id, In Amerlcan Transit, "the policy issued ... conditionfed] its coverage
               obligation upon receipt of immediate written notice ofiany ... notice of claims for damages on
               account of such accidents,' The policy further state[d] that '[i]f any suit is brought against the
               Insured to recover such damages the Insured shall immcdiately forward to the Company every
               summons or other process served upon him," The Court of Appeals held that the "insuret's receipt of
               such notice is therefore a condition precedent to its liability under the policy. . , [and] failure to satisfy
               this requirement may allow an insurer to disclaim its duty to provide covetage," /d. (citations
               omitted).

                    H.ere, the notice of the PIP Claim submitted in June 2014 was not sufficient to notify
               SPARTA of the Macklin Action instituted nearly eight months later.

                       As provided in our previous letter, the SPARTA Policy contains similar language to that in
               AmericartTransit,The SPARTA Policy required Happy Child to "give [SFARTA] ol our authorized
                                                    oaccident' or 'loss'. ,.
               representative prompt notice of the                           land aldditionally, .,. lto i]mmediately
               send us copios of any request, demand, order, notice! surnmons or legal paper received conoerning
               the claim or
                            osuit"'. Huppy Child has been involved in the Macklin Action for some time, However,
               I{appy Child did not notify SPARTA of lhe Macklin Action until September 20, 2019, almost four
               (4) years after it was instituted.

                         The prejudice to SPARTA caused by Happy Child's untimely notice is great. As stated in
               your Septembei t 8, Z0tg settlement letter to AIG, Happy Child and other defendants are apparently
               tarred from testifying-at trial in their own defense, jury selection has already been completed, and
               trial is schedule to commence this wsek, Moreover, Macklin's fina1 offer to settie has expired. llappy
               Child has unreasonably and inexcusably prevented SPARTA from exercising its rights to investigate
               this matter. Furthermore, we reiterate that the September 20,2019 notice of olaim (like the June 3,
               2014 notice of the PIP Ciaim) states that Macklin was an employee of Flappy Child on the date of the
               alleged aociclent, and thus, coverage under the SPARTA Policy is excluded as set forth in declination
               of clverage dated Septemb erZ7,i01g. In that regard; we once again note that the SPARTA Policy
               provides, in pertinent part, as fr:llows:

                                A.   Exclusions

                                     This insurance does not apply to any of the following:
                                                                  {({t*




        E-ffitr                                                  ^
                  Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 118 of 126
t!IiLr3                           UIrJliIul\ UO/UJ/ZUZU Ur:2,
         l\l.Ev!l ILI!(I\ \.:(IUN'II                           rrYrl
NYSCEF DOC. NO. 11                                                                                            RECEIVED NYSCEF   z 06/03 /2020




                                  4,   Employee Indemnilicatlon And Employer's Liabtlity
                                       o'Bodily iqiury" to:

                                       a,   An "employee" of the o'insured" arising out of and in the course
                                            of:

                                            (1) Employment    by the "insuredl'; or

                                            (2) Porforming the duties related to the conducl of                the
                                                "insured'st' business;.,,
                                                                  tl. {{    {{

                                       This exolusion applies:

                                            (1) Whether the "insured" may be liable         as an   employer or in
                                                any other capaeity; and

                                            (2) To  any obligation to share damages with or repay solneone
                                                else who must pay damages because of the injury.

                                                                  ttrF*
                                  5.   Fellow Dmployee
                                       o'Bodily injuly" to:

                                       a.   Any fellow "employee" of the "insured" arising out of and in
                                            thc oourse of the fellow "emptoyee's" enrployment or while
                                            performing duties related to the condust of your business;,,       '




                                                                  'f**

                       The policy provisions and issues which have been set forlh above have been brought to the
               attention of Happy Child and Ms, Macklin so that they are fairly informed of their existence, and of
               the grounds for non-coverage which exist. This recitation is not necessarily exhaustive, however,
               and to the extent that a particular term, condition, limitation or exclusion has not been cited, or an
               issue not referenced, that was not intended to be (nor should it be considered a"s) a waiver of any.
               rights which SPARTA may have under its policy,

                       Thank you for your attention to the foregoing.

                                                                                 Very truly yours,

                                                                                           oL,,--"-
                                                                                        D. McI(ENNA
               JDM/AMP:jds
               Enclosures




          I-tsffiil                                              J
                    Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 119 of 126
IFIIJEDS NEW YORK COUNTY CIJERK q6lO3l2OZO 07327                           PMI MUEz1, I\\J.        OJZz)V   l.   zvZV

NYSCEF DOC.   NO.    !_1                                                         RECEIVED NYSCEF   : 06/03 /2020




              fri          John J, Mwro
                           I-Iappy Child Transportatlon, LLC
                           hpnovchild 1 @verizon,net

                           Amber Bishop, Claims Manager
                           Capacity Group of NY
                           absbp p@q.ppacilypy. cplo

                           Charmarne Brooks
                           AIG Claims
                           charmaino.brooks@ai s,com

                           Donohue Law Firm
                           Attorneys for Happy Child Transportatian, LLC
                           rdq nehUe(Adpnohqe-la$ sgm




       rffiff                                                  4
                Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 120 of 126
                                                                            fNDEX NO. 652230/2020
NYSCEF DOC.   NO.   12                                                RECEIVED NYSCEF   ?   06 / 03   /2020




                            Exhibit K
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 121 of 126
                                                                                                                              ]NDEX NO. 652230 /2020

NYSCEF DOC.   NO.    12                                                                                                 RECEIVED NYSCEF          | 06/03 /2020
                                                                                                                                     ATTORNEYSAT LAW
                                                                                                                                            Chrysler Building

     n&RtTflN                                                                                                                405 kxingtonAvenue |36th Floor
                                                                                                                              New York, New York 10l'14-3699

   TIEII'T                                                                                                                    212.785'2577 | fax212785 5203
                                                                                                                                       w-carltonfields com

                                                                                                                                                        Atlanta
                                                                                                                                                 Florham Park
                                                                                                                                                       Hartford
                                                                                                                                                    Los Angeles
                                                                                                                                                         Miami
                                                                                                                                                     New York
                                                                                                                                                        0rlando
                                                                                                                                                    Tallahassee
               February 4,2020                                                                                                                           TamPa
                                                                                                                                              Washington, DC
                                                                                                                                              West Palm fleach

               Via E-Mail

               Brian J. Isaac, Esq.
               Pollack, Pollack, Isaac & De Cicco, LLP
               225 Broadway, 3rd Floor
               New York, NY 10007
               bii@,ppid,com

                           Re:    Insured:              Happy Child Transportation, L.L.C.
                                  Plaintiff:            Tameake Macklin
                                  Matter:               Tameske Mucklin v. AWst Auto Leasing,Inc., et al'
                                                        Supreme Court of the State of New York, Kings
                                                        County; Index No. 24112015
                                   Our File:            831s372s63US

               Dear Mr. Isaac:

               As you afe aware, we leplesent Lexington Insurance Company ("Lexington") in
               connection with the above-ieferenced Lawsuit.l This responds to your letter dated
               January 17,2020and supplements Lexington's prior correspo;dence, where applicable'2

               We understand from your letter that Defendants Happy Child, All Star Bus Service Co.,
               LLC (,,All Star") and Levander Polk ("PolK') have assigned to Plaintiff all of their
               purported rights and interest against any insurance company in regards to Plaintifrs
               bctober 22,t0lg Judgment in the amount of $6,031,475 (the "Judgment") in the above-
               referenced Lawsuit. fhe assignment does not reference defendant Altfest Auto Leasing,
               lnc. (..Altfest"), for which the verdict was rendered against, and the related Judgment also




               l All capitalized terms not otherwise defined herein subscribe to the meaning set forth in Lexington's letter
               dated October 7,2019. Lexington's prior correspondence, which your co-counsel
                                                                                                     received and we assume
               was provided to   you, is incorporated by referenci as iffully set forth herein (the "Prior Correspondence")'
               We are happy toprovide you with any of our Prior Correspondence concerning this matter
                                                                                                                if you do not
                have it.

                                                                                   and its counsel with this letter (without
                                        -o.,17, 2020, Plaintiff provided Lexington
                2   Although dated January
                attachmeitts)    by   email      iu.ruury 17, 20i0 at 5:15 p.m., and provided the attachments                          to    said

                correspondence on January 20,2020.



                                                                 Carlton Fields, P'A.
                                                                  A Professional CorPoration
                                          Carlton Fields, P.A. practices law in Califomia through Carlton Fields, LLP
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 122 of 126
                                                                                                            INDEX NO. 652230/2020

NYSCEF DOC.   NO.   12                                                                                RECEIVED NYSCEF 06/03 /2020

              February 4,2020
              Page2 of 4

              entered against.3 Please advise whether Altfest has entered into any assignment of rights
              as regards Plaintiff or if Plaintiff has sought recovery from Altfestandlor its insurers with
              respect to the Judgment.

               As previously advised, the Lexington Policy is a commercial umbrella liability policy
               thai applies bnly upon the exhaustion of the "Retained Amount", as defined by the
               Lexington Policy. The "Retained Amount" includes, in pertinent part, the total
               applicable limits of "scheduled underlying insurance", self-insured retention(s), and any
               applicable "other insurance", which must be exhausted by the payrnent of damages to
               *tri"ft the Lexington Policy applies before the policy is implicated. Our understanding is
               that the "Retained Amouni" underlying the Lexington Policy has not yet been exhausted
               in the manner required, and thus ihe t-exington Policy is not implicated at this time.a
               Lexington r"r.*"i all rights on this basis and as set forth in our Prior Correspondence.

               Moreover, for the reasons detailed in our Prior Correspondence, there is no coverage for
               the claims alleged in the Lawsuit pursuant to the terms, conditions and exclusions in the
               Lexington Policy and Sparta Policy. Lexington maintains its disclaimer of coverage on
               these bases and, accordingly, there i, ,to            for the related Judgment.s
                                                          "oll'"tuge
               In addition, please be advised that the Lexington Policy contains a broad mandatory
               arbitration provision which requires that any disagreement as to the interpretation of
               coverage und". the Lexington Folicy be submitted to binding arbitration as the sole and
               exclusive remedy. A copy of the relevant arbitration provision is attached to this letter as
               Exhibit 1 for convenienirwiew. Lexington reserves all rights on this basis, including the
               right to commence arbitration with regard to any dispute pertaining to coverage for the
                Lawsuit and/or Judgment.

               This correspondence is not, and should not be construed as, a waiver of any terms,
               conditions, ixclusions or other provisions of the Lexington Policy, or any other policies

               3
                 None of the defendants in the Lawsuit, including Happy Family, provided notice or tendered coverage of
               the Lawsuit under the Lexington policy. Our understanding is that Altfest and All Star are not insureds
               under the Sparta Policy or G Lexington Policy and, based on present information, it is not clear whether
               polk would qualifu as an insured. Nonetheless, as set forth in the Prior Correspondence, the Sparta Policy
               contains a Fellow Employee Exclusion which precludes coverage for "bodily injury" to any fellow
               .,employee" of the "insurei" arising out of and in the course of the fellow "employee's" employment or
               while plrforming duties related to the conduct ofyour business. To the extent Polk qualifies as an insured
               as an employe. of Uuppy Child, coverage for the Judgment would be precluded under the
                                                                                                         Lexington Policy
               based uponihe Fellow Employee      Exclusion  and  Exclusion W,   among  other grounds previously asserted.
               Accordingly, Lexington reiterates its disclaimer of coverage on these bases.

               a As you are aware, Sparta, which issued the scheduled underlying insurance policy to the Lexington
               policy, has denied .ou..ug" for the Lawsuit on various grounds. We understand that Sparta maintains its
               denial of coverage with respect to the Judgment.

                5 Lexington's Prior Correspondence also reserved rights as to coverage on the grounds that there is no
                                           -Bus
                indication that the School      involved in the alleged accident was a covered "auto" under the Sparta
                policy. We have requested, but not yet been provided, with any information pertaining to the status of the
                School   Bus as a covered
                                           l'auto". Thus, Lexington maintains its reservation of rights in this regard,
                including the right to disclaim coverage for the Judgment on this additional basis.
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 123 of 126
                                                                                                       INDEX NO. 652230/2020
 ILED:                                                                                                                 z 06/03 /2020
                                                                                              RECEIVED NYSCEF
NYSCEF DOC.   NO.    12

              February 4,2020
              Page 3 of4

              of insurance issued by Lexington or any of its affiliates. Lexington expressly reserves all
              of its rights under the Lexington Policy, at law or in equity, with respect to the Lawsuit,
              the Judfinent, the "high-low; agreement entered into by parties in the Lawsuit6, and the
               assignment related to the Judgment.

               If you have any         questions about this letter or Lexington's coverage position, please feel
               free to contact me.

               Sincerely,

               /s/ Robert W. DiUbaldo

               Robert W. DiUbaldo

               Enclosure

               cc:        Paul Koenigsberg
                          ndk2l2(d,small.com
                          Attorneysfor Plaintiff Tameake Macklin

                          Happy Child TransPortation, LLC
                          Hannvchild I @verizon.net

                          Donohue Law Firm
                          Attorneys     for Happy Child Transportation, LLC
                          Rdonohue(ddonohue-law. com

                          Amber Bishop, Claims Manager
                          Capacity Group of NY
                          abi shop (lD cap ac itynv. c om


                          L'Abbate, Balkan, Colavita
                          John D. McKenna, Esq.
                          Attorneys for Sparta
                          J   mcl<eryra(@,.ltr ccl,"aw. Pom




                6 please advise as to when the "high-low" agreement was entered into and provide us with information
                concerning the same. Lexington reserves all rights in this regard'
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 124 of 126
                                                                                                   rNDEX NO. 652230/2020

              NO.                                                                          RECEIVED NYSCEF: 06/03 /2020
NYSCEF DOC.         12

              February 4,2020
              Page 4 of 4

                                                          EXHIBIT   1


               Lexington Policyo SECTION VI        - CONDITIONS
                                                      J       *         *

               R.        Arbitration
                                                                                                         as to
               Notwithstanding Condition Q. Service of Suit, above, in the event of a disagreement
               the interpretation of this poiicy (except with regard to      whether   this policy is void   or
               voidablej, it is mutually agieedihat such dispute shall be submitted to binding     arbitration
               before a'panel of thrle l:; arUitrators consisting of two (2) party-nominated (non-
               impartial) Arbitrators atrO a tttlrO (impartial) Arbitrator (hereinafter "umpire") as the
                                                                                                          sole
               and exclusive remedy.

               The party desiring arbitration of a dispute shall notify the other PartY, said notice
               including the name, address and occupation of the Arbitrator nominated by the
               demandilng party. The other party shall, *ithitt 30 days following receipt of
                                                                                                the demand,
               notify itt l"titi"g the demanding party of the name' address and occupation of the
                                                                                                       of the
               Arbitrator nominated by it. The trvo 1Z; artitrators so selected shall, within 30 days
               appointment of the secbnd Arbitrator, select    an  umpire. If the Arbitrators  are unable  to
               agree upon an umpire, the selection of the umpire        shall be  submitted  to  the Judicial
               Arbitration and Mediaiion Services (hereinafter, "JAMS"). The umpire shall be selected
               in accordance with Rule 15 (as may be amended from time to time) of the JAMS
               Comprehensive Arbitration Rules and Procedures for the selection of a sole arbitrator.

                                                                                                 a hearing
               The parties shall submit their cases to the panel by written and oral evidence at
               time and place selected by the umpire. Said hearings shall be held within 30 days
                                                                                                    of the
               selection of tn" umpire. The panef shall be relieved of all judicial formality, shall
                                                                                                      not be
               obligated to adhere to the strict rules of law or of evidence,    shall seek  to  enforce the
               inteit  of the parties hereto and may refer to, but are not limited       to,  relevant legal
               principles. The decision of at least two (2) of the three (3) panel members shall be
               ti"Ai"g and final and not subject to appeal except for grounds of fraud and gross
                                                                                                   close of
               miscoriduct by the Arbitrators. The award-will be issued within 30 days of the
                                                                                               shall jointly
               the hearings. bach party shall bear expenses of its designated Arbitrator and
               and equaliy share with ihe other the expense of the umpire and the arbitration'

                The arbitration proceeding shall take place in the vicinity of the first Named lnsured's
                mailing address as shown in the Declarations or such other place as may be mutually
                ugr""Jby the first Named Insured and us. The procedural rules applicable to this
                arbitration shall, except as provided otherwise herein, be in accordance with the
                                                                                                  JAMS
                Comprehensive Arbitration Rules and Procedures'
            Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 125 of 126



             NYSCEF - New York County Supreme Court
             Confirmation Notice
                                                                                                     this notice
            The NySCEF website has received an electronic filing on 06/0g12020 O7:27 PM. Please keep
            as a confirmation of this filing.
                                               652230,12020
                       TAMEAKE MACKLIN, lndividually and as ASSIGNEE of HAPPY CHILD
                  TRANSPORTATTON LLC, ALL STAR BUSSERVICE CO., LLC and LEVANDER POLK
                                                                                     v'
                                  LEXINGTON INSURANCE COMPANY et al
                                      Assigned Judge: None Recorded


              Documents Received                on    06/031202A A7"27 PM
             Doc    #     DocumentTYPe
             1            SUMMONS       +   COMPLAINT


             2            EXHIBIT(S) A
                          Exhibit A - Judgment
             3            EXHIBIT(S)    B

                          Exhibit B - Assignment of Rights
             4            EXHIBIT(S) C
                          Exhibit C - 10,1.19 Correspondence
             5            EXHIBIT(S) D
                          Exhibit D - 9.18.19 Correspondence
             6            EXHIBIT(S)    E

                          Exhibit E - 10.1.19 Correspondence
             7            EXHIBIT(S)    F

                           Exhibit F - l-0.4.19 Correspondence
                           EXHIBIT(S) G
                           Exhibit G - 9.27 .L9 CorresPondence
              9            EXHIBIT(S)   H

                           Exhibit H - 9.28.19 Correspondence
              1_0          EXHrBrr(s) r
                           Exhibit I - 1.L7 .2O Correspondence
              11           EXHIBIT(S)   J

                           ExhibitJ - 1.31.20 Correspondence
              L2           EXHIBIT(S) K
                           Exhibit K - 2.4.20 CorresPondence




Hon. Milton A. Tingling, New York county clerk and clerk of the supreme court
phone: 646-396-5956 website: http://www.nycourts.gov/courts/ljd/supctmanh/county-clerk-operations.shtml


NYSCEF Resource         Center, EFile@nycourts.gov
phone: (646) 3g6-3033 | Fax: (2L21 4OL-9146 | Website: www.nycourts'gov/efile
                                                      Page   I of 2
               Case 1:20-cv-05372-ER Document 1-1 Filed 07/13/20 Page 126 of 126



                NYSCEF            - New York County Supreme Court
                Confirmation Notice
                                                65223012(J2(,
                        TAMEAKE MACKLIN, Individually and as ASSIGNEE of HAPPY CHILD
                   TRANSPORTATION LLC, ALL STAR BUS SERVICE CO,, LLC and LEVANDER POLK v.
                                   LEXINGTON INSURANCE COMPANY et al
                                       Assigned Judge: None Recorded


                 Filing User
                 Brian J. lsaac I bji@ppid,com | 2L2-233-8100
                 225 Broadway, 3rd Floor, New York, NY 10007



                 E-mall Notifications
                 An email regarding this filing has been senl to the following on 06/03/2020 07:27 PM


                  BRIAN J. ISAAC       - bji@ppid.com


                 Email Notiflcations NOT Sent
                   Role                  Party                                   Attorney
                   Respondent            LEXINGTON INSURANCE                     No consent on record.
                                         COMPANY

                   Respondent            SPARTA INSURANCE                        No consent on record
                                         COMPANY
                 * Court rules require hard copy service upon non-participating parties and attorneys who have opted-out or declined
                 consent.




NOTE:  lf submitting a working copy of this filing to the court, you must include as a notification
page firmly affixed thereto a copy of this Confirmation Notice'

Hon. Milton A. Tingling, New York County Clerk and Clerk of the Supreme Court
phone:   646-386-5956 Website: http://www.nycourts,gov/courts/Ijd/supctmanh/county-clerk-operations.shtml

NYSCEF Resource Center, EFile@nycourts.gov
Phone: (646) 386-3033 | Fax: (2L2) 4OL-9146 | Website: www.nycourts.gov/efile
                                                          Page2 of 2
